UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: _ 5/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Franklin K2 Alternative Strategies Notes to Consolidated Financial Fund 3 Statements 79 Performance Summary 9 Report of Independent Registered Public Accounting Firm 100 Your Fund’s Expenses 15 Tax Information 101 Consolidated Financial Highlights and Consolidated Statement of Board Members and Officers 102 Investments 17 Shareholder Information 107 Consolidated Financial Statements 74 | 1 Annual Report Franklin K2 Alternative Strategies Fund Your Funds Goal and Main Investments: Franklin K2 Alternative Strategies Fund seeks capital appreciation with lower volatility relative to the broad equity markets. The Fund seeks to achieve its investment goal by allocating its assets across multiple non-traditional or alternative strategies, including but not limited to long short equity, event driven, relative value and global macro. The Fund is structured as a multi-manager fund, meaning the Funds assets are independently managed by multiple investment managers (subadvisors), while the Funds investment manager retains overall responsibility for the Funds investments. The Fund may invest in a wide range of securities and other investments including, but not limited to: equity securities including common stocks, preferred stocks, convertible securities, rights and warrants, private and registered investment vehicles and exchange-traded funds (ETFs); and debt securities including bonds, notes, debentures and commercial paper; loans and loan participations; and mortgage-backed or other asset-backed securities, including collateralized debt obligations; as well as derivatives, commodities and currencies. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin K2 Alternative Strategies Funds inaugural annual report for the period from the Funds inception on October 11, 2013, through May 31, 2014. Performance Overview For the period under review, Franklin K2 Alternative Strategies Fund Class A delivered a +6.82% cumulative total return. For comparison, the Funds primary benchmark, the BofA Merrill Lynch 3-Month U.S. Treasury Bill Index, which tracks the performance of short-term U.S. government securities with a remaining term to final maturity of less than three months, produced a +0.03% total return. 1, 2 Also for comparison, the Funds secondary benchmark, the HFRX Global Hedge Fund Index, which is designed to be representative of the overall composition of the hedge fund universe, generated a +2.74% total return. 3, 4 You can find more of the Funds performance data in the Performance Summary beginning on page 9. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Consolidated Statement of Investments (SOI). The Consolidated SOI begins on page 22. Annual Report | 3 *Portfolio breakdown figures are stated as a percentage of total investments and may not equal 100% or may be negative due to rounding, use of any derivatives, unsettled trades or other factors. Economic and Market Overview During the period from October 11, 2013, through May 31, 2014, the global economy grew moderately as many developed markets continued to recover and many emerging markets recorded continued growth. Major developed market central banks reaffirmed their accommodative monetary policies in an effort to support the ongoing recovery. In emerging markets, many central banks cut interest rates to boost economic growth, while others raised rates to control inflation and currency depreciation. U.S. economic growth and employment trends were generally encouraging during the period, despite severe weather across many states in early 2014 that suppressed economic activity. In October 2013, a budget impasse resulted in a temporary federal government shutdown. However, Congress passed a spending bill in January to fund the federal government through September 2014. Congress also approved the suspension of the debt ceiling until March 2015. The U.S. Federal Reserve Board (Fed) began reducing bond purchases by $10 billion a month in January 2014, based on continued favorable economic and employment data. Outside the U.S., the U.K. economy grew, supported by the services and manufacturing sectors. Economic activity was slower in Japan, although business sentiment and private consumption improved and unemployment reached its lowest level since 2007. Despite a relatively weak yen, export growth slowed toward period-end, resulting partly from lower shipments to 4 | Annual Report the U.S. and China. The Bank of Japan kept its monetary policy unchanged as it maintained an upbeat inflation forecast and reiterated that the economy continued to recover moderately, despite challenges resulting from a sales tax increase in April. Although out of recession, the eurozone experienced weak employment trends and deflationary risks. The German parliaments reelection of Chancellor Angela Merkel and the European Central Banks (ECBs) highly accommodative monetary policy contributed to investor confidence in the region. However, economic growth remained subdued, and near period-end the ECB announced that it would provide additional stimulus should deflationary risks increase. In several emerging markets, including China, growth remained solid though moderating, as domestic demand and exports were relatively soft. Emerging market equities generally rose for the period, despite volatility resulting from concerns about moderating economic growth, geopolitical tensions in certain regions and the potential impact of the Feds tapering its asset purchases. Many emerging market currencies depreciated against the U.S. dollar, leading central banks in several countries, including Brazil, India, Turkey, South Africa and Russia, to raise interest rates in an effort to curb inflation and support their currencies. Stocks in developed markets rallied during the period amid a generally accommodative monetary policy environment, continued strength in corporate earnings and signs of an economic recovery. Global government and corporate bonds delivered solid performance as interest rates in many developed market countries remained low. Gold prices declined for the period despite rallying in early 2014, while oil prices generally rose amid supply concerns related to geopolitical tensions. Investment Strategy We manage the Fund using a multi-manager approach. While we are responsible for the Funds overall investments, we allocate assets to multiple sub-advisors, each of whom independently manages a separate portion of the Funds portfolio in accordance with some or all of the following strategies: long short equity, event driven, relative value and global macro. We allocate the Funds assets among these strategies utilizing a top-down approach, generating strategy weightings by taking into account market conditions, risk factors, diversification, liquidity, transparency, and availability of various subadvisors and other investment options, among other things. The allocations to the strategies may change from time to time based upon our assessment of their correlations to various markets and to each other, their risk profiles and return expectations. Long short equity strategies generally seek to produce returns from investments in the global equity markets by Subadvisors 5/31/14 Long Short Equity Chilton Investment Company, LLC Impala Asset Management, LLC Independence Capital Asset Partners, LLC Jennison Associates, LLC Wellington Management Company, LLP Event Driven P. Schoenfeld Asset Management L.P. York Registered Holdings, L.P. Relative Value Basso Capital Management, L.P. Chatham Asset Management, LLC Lazard Asset Management, LLC Loomis Sayles & Company, L.P. Global Macro Graham Capital Management, L.P. Annual Report | 5 What is a futures contract? A futures contract, also called a future, is an agreement between the Fund and a counterparty made through a U.S. or foreign futures exchange to buy or sell an asset at a specific price on a future date. What is a swap agreement? A swap agreement, such as an equity total return swap, is a contract between the Fund and a counterparty to exchange on a future date the returns, or differentials in rates of return, that would have been earned or realized if a notional amount were invested in specific instruments. A credit default swap, or CDS, is an agreement between two parties whereby the buyer receives credit protection from the seller. The buyer makes periodic payments over the term of the agreement in return for a payment by the seller in the event of a default or other credit event. taking long and short positions in stocks and common stock indexes (through the use of derivatives or through a short position in an ETF). Event driven strategies generally invest in securities of companies undergoing significant corporate changes and new developments. Relative value strategies encompass a wide range of investment techniques that are intended to profit from pricing inefficiencies. Global macro strategies generally focus on major economic opportunities across numerous markets and investments. The Fund may take long and/or short positions in a wide range of asset classes, including equities, fixed income, commodities and currencies, among others. Long positions benefit from an increase in the price of the underlying instrument or asset class, while short positions benefit from a decrease in that price. The Fund may use derivatives for hedging and nonhedging (investment) purposes. Such derivative investments may include futures contracts, swaps, options and currency forward contracts. The Fund may engage in active and frequent trading as part of its investment strategies. Managers Discussion All four strategies in which the Funds assets were allocated contributed to absolute performance during the period, with performance attribution generally dispersed evenly across relative value, event driven and long short equity, while global macro lagged. The Funds relative value strategy managers were Basso Capital Management, Chatham Asset Management, Lazard Asset Management and Loomis Sayles & Co. The relative value strategy was the largest contributor, as all subadvisors generated positive returns for the period. Convertible arbitrage was a notable substrategy performer. Other performance drivers were broad based and included security selection in European and North American bonds and equities, investment-grade new issues and residential mortgage-backed securities. Against a backdrop of rising equity markets, hedges were the one consistent detractor, primarily in the forms of equity and credit index futures, options and swaps, along with several single-issuer short exposures. Our event driven strategy managers were P. Schoenfeld Asset Management and York Registered Holdings. Both subadvisors contributed strong positive performance for the period, as they benefited from a diverse set of trading opportunities that included special situations equity, credit and merger arbi-trage. Performance drivers included holdings in the telecommunication services and energy sectors, as well as sovereign fixed income positions, following several positive event catalysts such as continued sector consolidations and supportive regulatory regimes. 5 Detractors tended to be portfolio hedges as well as soft catalyst event-driven positions that sold off 6 | Annual Report more than the market. A soft catalyst is an expected event without a defined timeline, such as a restructuring. The Funds long short equity strategy managers were Chilton Investment Co., Impala Asset Management, Independent Capital Asset Partners, Jenni-son Associates and Wellington Management Co. The long short equity strategy generated positive performance for the period. Long positions in several biopharmaceutical companies proved beneficial as favorable drug approvals in orphan diseases and oncology drove returns, as did several acquisitions, initial public offerings and strategic partnerships. Other meaningful contributors for the strategy included long positions in the consumer non-cyclical (e.g., health care), consumer cyclical (e.g., consumer discretionary), industrials and materials sectors. 6 Detractors included short exposures to indexes and the utilities sector through positions in ETFs. 7 Our global macro strategy manager was Graham Capital Management. The global macro strategy underperformed the other strategies as sharp intramonth market reversals posed challenges for this tactical trading strategy. In aggregate, the strategys fixed income and commodity positions tended to drive positive performance while equity and currency positions generally detracted. Thank you for your participation in Franklin K2 Alternative Strategies Fund. We look forward to continuing to serve your investment needs. What is an option? An option is a contract to buy or sell a specific financial product known as the options underlying instrument at a specific price. The buyer of an option has the right, but not the obligation, to buy or sell the underlying instrument at or until a specified expiration date. Conversely,the seller(writer)ofan option who opens a transaction is obligated to buy or sell the underlying instrument should the option holder exercise that right. What is a currency forward contract? A currency forward contract, or a currency forward, is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. Annual Report | 7 The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Source BofA Merrill Lynch, used with permission. BOFA MERRILL LYNCH IS LICENSING THE MERRILL LYNCH INDICES AS IS, MAKES NO WARRANTIES REGARDING SAME, DOES NOT GUARANTEE THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE MERRILL LYNCH INDICES OR ANY DATA INCLUDED THEREIN OR DERIVED THEREFROM, AND ASSUMES NO LIABILITY IN CONNECTION WITH THEIR USE. 3. Source: FactSet. © 2014 FactSet Research Systems Inc. All Rights Reserved. The information contained herein: (1) is proprietary to FactSet Research Systems Inc. and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither FactSet Research Systems Inc. nor its content providers are responsible for any damages or losses arising from any use of this information. 4. Source: Hedge Fund Research, Inc. The HFRX Global Hedge Fund Index is being used under license from Hedge Fund Research, Inc., which does not endorse or approve of any of the contents of this report. 5. The telecommunication services sector comprises diversified telecommunication services, wireless telecommunication services and telecommunication services in the consolidated SOI. The energy sector comprises energy; energy equipment and services; oil, gas and consumable fuels; and pipelines in the consolidated SOI. 6. The health care sector comprises biotechnology, health care equipment and supplies, health care providers and services, health care technology, life sciences tools and services, and pharmaceuticals in the consolidated SOI. The consumer discretionary sector comprises auto components; automobiles; consumer durables and apparel; entertainment; hotels, restaurants and leisure; household durables; Internet and catalog retail; leisure equipment and products; media; multiline retail; retailing; specialty retail; and textiles, apparel and luxury goods in the consolidated SOI. The industrials sector comprises aerospace and defense, air freight and logistics, airlines, building products, commercial services and supplies, construction and engineering, electrical equipment, industrial conglomerates, machinery, marine, professional services, road and rail, trading companies and distributors, transportation, and transportation infrastructure in the consolidated SOI. The materials sector comprises chemicals, construction materials, containers and packaging, metals and mining, and paper and forest products in the consolidated SOI. 7. The utilities sector comprises electric utilities and gas utilities in the consolidated SOI. 8 | Annual Report Performance Summary as of 5/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 5/31/14 10/11/13 Change A (FAAAX) $ $ +$ C (FASCX) $ $ +$ R (FSKKX) $ $ +$ R6 (FASRX) $ $ +$ Advisor (FABZX) $ $ +$ Distributions Dividend Share Class Income A (10/11/135/31/14 ) $ C (10/11/135/31/14 ) $ R (10/11/135/31/14 ) $ R6 (10/11/135/31/14) $ Advisor (10/11/135/31/14) $ Annual Report | 9 Performance Summary (continued) Performance as of 5/31/14 1 Cumulative total return excludes sales charges. Average annual total return and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R/R6/Advisor Class: no sales charges. Value of Average Annual Cumulative Average Annual $ Total Return Total Annual Operating Expenses 6 Share Class Total Return 2 Total Return 3 Investment 4 (6/30/14 ) 5 (with waiver) (without waiver) A % % Since Inception (10/11/13) + % + % $ + % C % % Since Inception (10/11/13) + % + % $ + % R % % Since Inception (10/11/13) + % + % $ + % R6 % % Since Inception (10/11/13) + % + % $ + % Advisor % % Since Inception (10/11/13) + % + % $ + % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236. 10 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 11 Performance Summary (continued) 12 | Annual Report All investments involve risks, including possible loss of principal. The market values of securities owned by the Fund will go up or down, sometimes rapidly or unpredictably. The Funds performance depends on the managers skill in selecting, overseeing and allocating fund assets. The Fund is actively managed and could experience losses if the investment managers and subadvisors judgment about particular investments made for the Funds portfolio prove to be incorrect. Some subadvisors mayhavelittleorno experience managing registered investment companies. Foreign investments are subject to greater investment risk such as political, economic, credit and information risks as well as risk of currency fluctuations. Investments in derivatives involve costs and create economic leverage, may result in significant volatility and cause the Fund to partic- ipate in losses that significantly exceed the Funds initial investment. Lower rated or high yield debt securities involve greater credit risk, including the possibility of default or bankruptcy. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Merger arbitrage investments risk loss if a proposed reorganization in which the Fund invests is renegotiated or terminated. Liquidity risk exists when securities have become more difficult to sell at the price they have been valued. The Fund may invest in investment funds, which may be more costly than investing in the underlying securities directly. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Annual Report | 13 Performance Summary (continued) 1. The Fund has an expense reduction contractually guaranteed through at least 10/4/14 and a fee waiver related to a subsidiary. Fund investment results reflect the expense reductions, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the period indicated. 3. Average annual total return represents the average annual change in value of an investment over the period indicated. Since the Fund has existed for less than one year, average annual total returns are not available. Performance shown is not annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the period indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: © 2014 Morningstar. The BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an index of short-term U.S. government securities with a remaining term to final maturity of less than three months. 8. Source BofA Merrill Lynch, used with permission. BOFA MERRILL LYNCH IS LICENSING THE MERRILL LYNCH INDICES AS IS, MAKES NO WARRANTIES REGARDING SAME, DOES NOT GUARANTEE THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE MERRILL LYNCH INDICES OR ANY DATA INCLUDED THEREIN OR DERIVED THEREFROM, AND ASSUMES NO LIABILITY IN CONNNECTION WITH THEIR USE. 9. Source: FactSet. © 2014 FactSet Research Systems Inc. All Rights Reserved. The information contained herein: (1) is proprietary to FactSet Research Systems Inc. and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Fact-Set Research Systems Inc. nor its content providers are responsible for any damages or losses arising from any use of this information. The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe. It is composed of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. 10. Source: Hedge Fund Research, Inc. The HFRX Global Hedge Fund Index is being used under license from Hedge Fund Research, Inc., which does not endorse or approve of any of the contents of this report. 14 | Annual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 15 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges . Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 12/1/13 Value 5/31/14 Period* 12/1/135/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ R Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ R6 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 2.86%; C: 3.67%; R: 3.23%; R6: 2.71% and Advisor: 2.73%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 16 | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Highlights Franklin K2 Alternative Strategies Fund Period Ended May 31, Class A a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.02 ) Net realized and unrealized gains (losses) 0.70 Total from investment operations 0.68 Less distributions from net investment income (0.04 ) Net asset value, end of period $ 10.64 Total return d 6.82 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 3.33 % Expenses net of waiver and payments by affiliates f 2.83 % Expenses incurred in connection with securities sold short 0.56 % Net investment income (loss) (0.35 )% Supplemental data Net assets, end of period (000’s) $ 96,889 Portfolio turnover rate 181.06 % a For the period October 11, 2013 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and security borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period pre- sented. See Note 1(g). Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 17 Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended May 31, Class C a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.08 ) Net realized and unrealized gains (losses) 0.72 Total from investment operations 0.64 Less distributions from net investment income (0.04 ) Net asset value, end of period $ 10.60 Total return d 6.42 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 4.03 % Expenses net of waiver and payments by affiliates f 3.53 % Expenses incurred in connection with securities sold short 0.56 % Net investment income (loss) (1.05 )% Supplemental data Net assets, end of period (000’s) $ 16,618 Portfolio turnover rate 181.06 % a For the period October 11, 2013 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and security borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period pre- sented. See Note 1(g). 18 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended May 31, Class R a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.05 ) Net realized and unrealized gains (losses) 0.71 Total from investment operations 0.66 Less distributions from net investment income (0.04 ) Net asset value, end of period $ 10.62 Total return d 6.62 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 3.63 % Expenses net of waiver and payments by affiliates f 3.13 % Expenses incurred in connection with securities sold short 0.56 % Net investment income (loss) (0.65 )% Supplemental data Net assets, end of period (000’s) $ 11,660 Portfolio turnover rate 181.06 % a For the period October 11, 2013 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and security borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period pre- sented. See Note 1(g). Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 19 Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended May 31, Class R6 a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.01 ) Net realized and unrealized gains (losses) 0.71 Total from investment operations 0.70 Less distributions from net investment income (0.04 ) Net asset value, end of period $ 10.66 Total return d 7.02 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 3.19 % Expenses net of waiver and payments by affiliates f 2.69 % Expenses incurred in connection with securities sold short 0.56 % Net investment income (loss) (0.21 )% Supplemental data Net assets, end of period (000’s) $ 215,526 Portfolio turnover rate 181.06 % a For the period October 11, 2013 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and security borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period pre- sented. See Note 1(g). 20 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin K2 Alternative Strategies Fund Period Ended May 31, Advisor Class a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations b : Net investment income (loss) c (0.02 ) Net realized and unrealized gains (losses) 0.71 Total from investment operations 0.69 Less distributions from net investment income (0.04 ) Net asset value, end of period $ 10.65 Total return d 6.92 % Ratios to average net assets e Expenses before waiver and payments by affiliates f 3.21 % Expenses net of waiver and payments by affiliates f 2.71 % Expenses incurred in connection with securities sold short 0.56 % Net investment income (loss) (0.23 )% Supplemental data Net assets, end of period (000’s) $ 54,593 Portfolio turnover rate 181.06 % a For the period October 11, 2013 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Includes dividend and interest expense on securities sold short and security borrowing fees, if any. See below for the ratios of such expenses to average net assets for the period pre- sented. See Note 1(g). Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 21 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests 49.9% Aerospace & Defense 0.8% Airbus Group NV France $ a B/E Aerospace Inc United States b The Boeing Co United States b General Dynamics Corp United States b Transdigm Group Inc United States Air Freight & Logistics 0.7% b FedEx Corp United States b United Parcel Service Inc., B United States Airlines 1.8% a Air Canada, B Canada Alaska Air Group Inc United States a,b American Airlines Group Inc United States a,c,d AMR Corp., Contingent Distribution United States  Copa Holdings SA, A Panama b Delta Air Lines Inc United States Deutsche Lufthansa AG Germany Japan Airlines Co. Ltd Japan a United Continental Holdings Inc United States Auto Components 0.4% b Allison Transmission Holdings Inc United States a,b Tenneco Inc United States a TRW Automotive Holdings Corp United States a,b,e Visteon Corp United States Automobiles 0.2% General Motors Co United States b Harley-Davidson Inc United States Toyota Motor Corp., ADR Japan Banks 0.9% a Banca Popolare di Milano Scarl Italy a Banco Popolare SC Italy b Citigroup Inc United States a Commerzbank AG Germany Danske Bank AS Denmark HSBC Holdings PLC, ADR United Kingdom Intesa Sanpaolo SpA Italy b Wells Fargo & Co United States Wing Hang Bank Ltd Hong Kong Beverages 1.5% b Anheuser-Busch InBev NV, ADR Belgium b Brown-Forman Corp., B United States 22 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Beverages (continued) a,b Constellation Brands Inc., A United States $ Cott Corp Canada b Diageo PLC, ADR United Kingdom Biotechnology 2.8% a ACADIA Pharmaceuticals Inc United States a,b Acceleron Pharma Inc United States a,b Agios Pharmaceuticals Inc United States a Akebia Therapeutics Inc United States a Alder Biopharmaceuticals Inc United States a,b Alexion Pharmaceuticals Inc United States a,b Alnylam Pharmaceuticals Inc United States a Applied Genetic Technologies Corp United States a Arrowhead Research Corp United States a Auspex Pharmaceuticals Inc United States a BioCryst Pharmaceuticals Inc United States a,b Biogen Idec Inc United States a,b BioMarin Pharmaceutical Inc United States a Bluebird Bio Inc United States a Cara Therapeutics Inc United States a,b Celgene Corp United States a,b Celldex Therapeutics Inc United States a Cepheid United States a Chimerix Inc United States a Eagle Pharmaceuticals Inc United States a Fibrocell Science Inc United States a Flexion Therapeutics Inc United States a,b Gilead Sciences Inc United States a,b Incyte Corp. Ltd United States a,b Intercept Pharmaceuticals Inc United States a,b InterMune Inc United States a Intrexon Corp United States a,b Isis Pharmaceuticals Inc United States a Kindred Biosciences Inc United States a,b KYTHERA Biopharmaceuticals Inc United States a MacroGenics Inc United States a Merrimack Pharmaceuticals Inc United States a Ophthotech Corp United States a,b OvaScience Inc United States a Portola Pharmaceuticals Inc United States a Prothena Corp. PLC Ireland a,b Puma Biotechnology Inc United States a Receptos Inc United States a Regulus Therapeutics Inc United States a Retrophin Inc United States a,b Sangamo BioSciences Inc United States a,b Synta Pharmaceuticals Corp United States a,b Targacept Inc United States a Tetraphase Pharmaceuticals Inc United States Annual Report | 23 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) a TG Therapeutics Inc United States $ a Ultragenyx Pharmaceutical Inc United States a Verastem Inc United States a Versartis Inc United States a,b Vertex Pharmaceuticals Inc United States a ZIOPHARM Oncology Inc United States Building Products 0.3% Fortune Brands Home & Security Inc United States Masco Corp United States Capital Markets 0.1% Lazard Ltd., A United States Chemicals 2.8% b Air Products & Chemicals Inc United States b Airgas Inc United States Akzo Nobel NV Netherlands The Dow Chemical Co United States b Eastman Chemical Co United States b Ecolab Inc United States LyondellBasell Industries NV, A United States b Monsanto Co United States Potash Corp. of Saskatchewan Inc Canada Rockwood Holdings Inc United States b The Sherwin-Williams Co United States Tronox Ltd., A United States Westlake Chemical Corp United States a,b WR Grace & Co United States Commercial Services & Supplies 0.8% Edenred France a,b Enernoc Inc United States a Metalico Inc United States Mitie Group PLC United Kingdom Tyco International Ltd United States West Corp United States Communications Equipment 0.4% a Aruba Networks Inc United States a,b F5 Networks Inc United States a,b Juniper Networks Inc United States b QUALCOMM Inc United States a Ruckus Wireless Inc United States a ShoreTel Inc United States a Ubiquiti Networks Inc United States 24 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Construction & Engineering 0.3% Chicago Bridge & Iron Co. NV United States 2,168 $ 176,475 Fluor Corp United States 9,672 726,174 Foster Wheeler AG Switzerland 6,784 229,706 a MasTec Inc United States 1,100 39,600 1,171,955 Construction Materials 0.1% a Holcim Ltd Switzerland 4,453 390,601 Consumer Finance 0.1% American Express Co United States 3,000 274,500 Containers & Packaging 0.2% b Ball Corp United States 3,225 194,661 a Crown Holdings Inc United States 2,105 102,829 DS Smith PLC United Kingdom 36,497 194,234 a Graphic Packaging Holding Co United States 20,695 227,438 719,162 Diversified Financial Services 0.8% a,b Ally Financial Inc United States 19,431 457,794 a Element Financial Corp Canada 730 9,190 a ING Groep NV Netherlands 83,715 1,172,551 b Moody’s Corp United States 12,745 1,090,207 a MSCI Inc United States 7,610 328,448 3,058,190 Diversified Telecommunication Services 0.6% e AT&T Inc United States 901 31,959 a,e Koninklijke KPN NV Netherlands 182,477 674,348 Telecom Italia SpA Italy 301,008 287,430 Telefonica Czech Republic AS Czech Republic 10,086 146,159 a tw telecom Inc United States 2,143 70,269 Verizon Communications Inc United States 1,120 55,955 Ziggo NV Netherlands 25,811 1,216,856 2,482,976 Electric Utilities 0.0% † PPL Corp United States 2,059 72,250 Electrical Equipment 0.2% Nidec Corp Japan 3,500 203,502 b Rockwell Automation Inc United States 5,420 656,254 859,756 Electronic Equipment, Instruments & Components 0.1% Sunny Optical Technology Group Co. Ltd China 175,000 209,920 Energy Equipment & Services 0.6% CARBO Ceramics Inc United States 3,711 510,522 a FMC Technologies Inc United States 2,880 167,213 b Helmerich & Payne Inc United States 8,446 928,638 Annual Report | 25 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Energy Equipment & Services (continued) Schlumberger Ltd United States 7,330 $ 762,613 2,368,986 Food & Staples Retailing 1.5% b Costco Wholesale Corp United States 20,365 2,362,747 CVS Caremark Corp United States 593 46,444 a,b Rite Aid Corp United States 27,463 229,590 b Safeway Inc United States 22,647 777,698 b Wal-Mart Stores Inc United States 11,405 875,562 b Walgreen Co United States 23,292 1,674,928 5,966,969 Food Products 0.7% a,b Chiquita Brands International Inc United States 27,000 277,020 Cranswick PLC United Kingdom 13,528 287,072 a Diamond Foods Inc United States 3,109 99,333 Greencore Group PLC Ireland 50,228 245,335 The Hillshire Brands Co United States 4,892 260,646 Keurig Green Mountain Inc United States 136 15,338 Lindt & Spruengli AG Switzerland 16 951,424 Mondelez International Inc United States 10,690 402,158 a,b The WhiteWave Foods Co., A United States 10,299 324,315 2,862,641 Gas Utilities 0.0% † Tokyo Gas Co. Ltd., ADR Japan 362 8,246 Health Care Equipment & Supplies 0.4% b Becton Dickinson and Co United States 6,337 745,865 a,b Derma Sciences Inc United States 8,706 88,627 a GenMark Diagnostics Inc United States 17,000 187,170 a,b Hologic Inc United States 10,663 260,604 a InspireMD Inc United Kingdom 14,923 37,307 a Novadaq Technologies Inc Canada 8,524 124,195 a Tandem Diabetes Care Inc United States 610 9,906 a Tornier NV United States 1,941 41,751 1,495,425 Health Care Providers & Services 1.5% a Acadia Healthcare Co. Inc United States 5,089 216,995 b Aetna Inc United States 6,551 508,030 a Cambian Group PLC United Kingdom 8,649 32,981 a Celesio AG Germany 25,996 924,543 a,b Centene Corp United States 4,746 353,672 b Cigna Corp United States 3,155 283,256 a Community Health Systems Inc United States 27,875 2,091 a,b DaVita HealthCare Partners Inc United States 3,463 244,453 a Envision Healthcare Holdings Inc United States 6,666 229,844 a,b HCA Holdings Inc United States 20,073 1,063,668 a,b Healthways Inc United States 16,034 276,266 Humana Inc United States 1,405 174,866 26 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Health Care Providers & Services (continued) McKesson Corp United States $ a Molina Healthcare Inc United States a,b Premier Inc., A United States Rhoen Klinikum AG Germany b UnitedHealth Group Inc United States b Universal Health Services Inc., B United States Health Care Technology 0.1% a Allscripts Healthcare Solutions Inc United States a Castlight Health Inc United States a IMS Health Holdings Inc United States Hotels, Restaurants & Leisure 1.2% Compass Group PLC United Kingdom b Dominos Pizza Inc United States Extended Stay America Inc United States b Las Vegas Sands Corp United States Marriott International Inc., A United States b Starbucks Corp United States Starwood Hotels & Resorts Worldwide Inc United States b Wyndham Worldwide Corp United States Household Durables 0.9% Lennar Corp., A United States MDC Holdings Inc United States a Meritage Homes Corp United States a Mohawk Industries Inc United States a,b NVR Inc United States b The Ryland Group Inc United States a Sharp Corp Japan a Tempur Sealy International Inc United States Household Products 0.1% b Colgate-Palmolive Co United States Industrial Conglomerates 0.0%  Siemens AG, ADR Germany Insurance 0.3% b American International Group Inc United States Aspen Insurance Holdings Ltd United States Internet & Catalog Retail 0.9% a,b Amazon.com Inc United States Expedia Inc United States a,b HomeAway Inc United States Annual Report | 27 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Internet & Catalog Retail (continued) a Netflix Inc United States $ a,b Priceline Group Inc United States a,b TripAdvisor Inc United States Internet Software & Services 1.1% a,b Akamai Technologies Inc United States a Baidu Inc., ADR China a Bankrate Inc United States a CoStar Group Inc United States a Dealertrack Technologies Inc United States a Demandware Inc United States a,b eBay Inc United States a Equinix Inc United States a,b Google Inc., A United States a,b Google Inc., C United States b IAC/InterActiveCorp United States a,b Pandora Media Inc United States a VeriSign Inc United States a Xoom Corp United States a Yelp Inc United States a Zillow Inc., A United States IT Services 2.6% Accenture PLC, A United States a Alliance Data Systems Corp United States b Automatic Data Processing Inc United States a CACI International Inc., A United States a Cardtronics Inc United States a,b Cognizant Technology Solutions Corp., A United States a,b EPAM Systems Inc United States EVERTEC Inc Puerto Rico a,b ExlService Holdings Inc United States b Forrester Research Inc United States a Gartner Inc United States a Genpact Ltd United States b Global Payments Inc United States b Heartland Payment Systems Inc United States a InterXion Holding NV Netherlands b MasterCard Inc., A United States QIWI PLC, ADR Russia a,b Sapient Corp United States a ServiceSource International Inc United States a,b Vantiv Inc., A United States a VeriFone Systems Inc United States b Visa Inc., A United States a WEX Inc United States 28 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Leisure Equipment & Products 0.3% Brunswick Corp United States $ b Polaris Industries Inc United States Life Sciences Tools & Services 0.3% a Bruker Corp United States a Fluidigm Corp United States a ICON PLC Ireland a,b Illumina Inc United States Thermo Fisher Scientific Inc United States a,b WuXi Pharmatech Cayman Inc., ADR China Machinery 1.8% Flowserve Corp United States PACCAR Inc United States Pall Corp United States Parker Hannifin Corp United States b The Timken Co United States b The Toro Co United States Trinity Industries Inc United States Volvo AB, B Sweden Wabtec Corp United States Wartsila OY Finland b Xylem Inc United States Marine 0.2% a American Shipping ASA Norway Irish Continental Group PLC Ireland Media 3.5% b CBS Corp., B United States b Comcast Corp., A United States CyberAgent Inc Japan a DIRECTV United States a,b DISH Network Corp., A United States a DreamWorks Animation SKG Inc United States b Grupo Televisa SAB, ADR Mexico a Imax Corp Canada Liberty Global PLC United Kingdom Liberty Global PLC, A United Kingdom a,b Liberty Media Corp., A United States a Sirius XM Holdings Inc United States b,e Time Warner Cable Inc United States Time Warner Inc United States a,b Tribune Co United States a TVN SA Poland b The Walt Disney Co United States Annual Report | 29 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Metals & Mining 0.5% a Constellium NV, A Netherlands $ a RTI International Metals Inc United States a Thompson Creek Metals Co. Inc United States a ThyssenKrupp AG Germany United States Steel Corp United States US Silica Holdings Inc United States Multiline Retail 0.5% Dillards Inc., A United States a,b Dollar General Corp United States b Macys Inc United States Oil, Gas & Consumable Fuels 1.1% Anadarko Petroleum Corp United States a Athabasca Oil Corp Canada DHT Holdings Inc United States EnCana Corp Canada Exxon Mobil Corp United States a Gaslog Ltd Monaco Gaslog Partners LP Monaco Hess Corp United States Marathon Petroleum Corp United States Navios Maritime Acquisition United States b Occidental Petroleum Corp United States b Phillips 66 United States b Pioneer Natural Resources Co United States Statoil ASA, ADR Norway The Williams Cos Inc United States Paper & Forest Products 0.0%  a KapStone Paper and Packaging Corp United States Pharmaceuticals 3.6% AbbVie Inc United States Actavis PLC United States a Aerie Pharmaceuticals Inc United States Allergan Inc United States a,b Aratana Therapeutics Inc United States AstraZeneca PLC, ADR United Kingdom Bayer AG, ADR Germany b Bristol-Myers Squibb Co United States CFR Pharmaceuticals SA Chile Eli Lilly & Co United States a Flamel Technologies SA, ADR France a,b Forest Laboratories Inc United States GlaxoSmithKline PLC, ADR United Kingdom a GW Pharmaceuticals PLC, ADR United Kingdom a Impax Laboratories Inc United States 30 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Pharmaceuticals (continued) a Jazz Pharmaceuticals PLC United States $ Johnson & Johnson United States a,b The Medicines Co United States a Mediwound Ltd Israel b Merck & Co. Inc United States a Mylan Inc United States Novo Nordisk AS, ADR Denmark a,b Pacira Pharmaceuticals Inc United States Perrigo Co. PLC United States Pfizer Inc United States b Questcor Pharmaceuticals Inc United States a Revance Therapeutics Inc United States Roche Holding AG Switzerland Roche Holding AG, ADR Switzerland Sanofi, ADR France Shire PLC, ADR Ireland Teva Pharmaceutical Industries Ltd., ADR Israel a Valeant Pharmaceuticals International Inc Canada a,b XenoPort Inc United States Professional Services 1.2% b Equifax Inc United States Experian PLC United Kingdom a,b Huron Consulting Group Inc United States b ManpowerGroup Inc United States Nielsen NV United States b Robert Half International Inc United States SThree PLC United Kingdom Towers Watson & Co., A United States a Verisk Analytics Inc., A United States a WageWorks Inc United States Real Estate Investment Trusts (REITs) 1.3% Acadia Realty Trust United States American Realty Capital Properties Inc United States b American Tower Corp United States AvalonBay Communities Inc United States Corrections Corp. of America United States Equity Lifestyle Properties Inc United States Equity One Inc United States Excel Trust Inc United States Gaming and Leisure Properties Inc United States b Mid-America Apartment Communities Inc United States b NorthStar Realty Finance Corp United States Post Properties Inc United States Ryman Hospitality Properties Inc United States Spirit Realty Capital Inc United States b Sunstone Hotel Investors Inc United States Annual Report | 31 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Real Estate Investment Trusts (REITs) (continued) Tanger Factory Outlet Centers Inc United States $ Taubman Centers Inc United States Ventas Inc United States Weyerhaeuser Co United States b WP Carey Inc United States Real Estate Management & Development 0.4% a,b CBRE Group Inc., A United States a,b Realogy Holdings Corp United States Road & Rail 1.4% a,b Hertz Global Holdings Inc United States JB Hunt Transport Services Inc United States Ryder System Inc United States a Swift Transportation Co United States b Union Pacific Corp United States Semiconductors & Semiconductor Equipment 1.5% Altera Corp United States Applied Materials Inc United States a Applied Micro Circuits Corp United States Avago Technologies Ltd Singapore a Freescale Semiconductor Ltd United States a GT Advanced Technologies Inc United States KLA-Tencor Corp United States a Lam Research Corp United States b Maxim Integrated Products Inc United States MediaTek Inc Taiwan a Micron Technology Inc United States a Montage Technology Group Ltd China a NXP Semiconductors NV Netherlands a Silicon Laboratories Inc United States a SK Hynix Inc South Korea a SunEdison Inc United States Texas Instruments Inc United States Software 1.2% b Activision Blizzard Inc United States a,b Adobe Systems Inc United States a,b Aspen Technology Inc United States a,b Cadence Design Systems Inc United States a,b Citrix Systems Inc United States Giant Interactive Group Inc., ADR China a Guidewire Software Inc United States Intuit Inc United States a,b MICROS Systems Inc United States 32 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Software (continued) b Microsoft Corp United States $ a NetScout Systems Inc United States a NetSuite Inc United States a Qualys Inc United States a Red Hat Inc United States a,b Verint Systems Inc United States a VMware Inc., A United States Specialty Retail 1.1% Best Buy Co. Inc United States a Cabelas Inc United States b CST Brands Inc United States DSW Inc., A United States b The Gap Inc United States b The Home Depot Inc United States The Mens Wearhouse Inc United States Signet Jewelers Ltd United States b Tiffany & Co United States Technology Hardware, Storage & Peripherals 0.6% b Apple Inc United States Canon Inc., ADR Japan EMC Corp United States Hewlett-Packard Co United States Lenovo Group Ltd China a Stratasys Ltd United States Western Digital Corp United States Textiles, Apparel & Luxury Goods 0.4% Cie Financiere Richemont SA Switzerland Coach Inc United States Hermes International France a,b Steven Madden Ltd United States Thrifts & Mortgage Finance 0.1% a Federal Home Loan Mortgage Corp United States a Federal National Mortgage Association United States a Ocwen Financial Corp United States Tobacco 0.0%  Altria Group Inc United States British American Tobacco PLC, ADR United Kingdom 77 Lorillard Inc United States Philip Morris International Inc United States 94 Annual Report | 33 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Trading Companies & Distributors 0.0% † Mitsubishi Corp., ADR Japan 297 $ 11,773 Mitsui & Co. Ltd., ADR Japan 41 12,492 24,265 Transportation Infrastructure 0.1% BBA Aviation PLC United Kingdom 18,052 94,770 Groupe Eurotunnel SA France 7,657 101,246 196,016 Wireless Telecommunication Services 1.0% b Crown Castle International Corp United States 4,246 325,796 a,b SBA Communications Corp., A United States 10,884 1,104,726 SoftBank Corp Japan 12,939 933,565 a,b T-Mobile U.S. Inc United States 32,060 1,100,620 TIM Participacoes SA, ADR Brazil 10,102 275,178 e Vodafone Group PLC, ADR United Kingdom 576 20,166 3,760,051 Total Common Stocks and Other Equity Interests (Cost $186,996,292) 197,271,711 Exchange Traded Funds 0.1% iShares U.S. Home Construction ETF United States 12,500 300,375 WisdomTree Japan Hedged Equity Fund Japan 1,575 75,316 Total Exchange Traded Funds (Cost $374,748) 375,691 Convertible Preferred Stocks 2.6% Agriculture 0.1% Bunge Ltd., cvt. pfd., 4.875% United States 2,905 306,797 Diversified Telecommunication Services 0.0% † a Iridium Communications Inc., cvt. pfd., 6.75%, Series B United States 350 110,957 Electric Utilities 0.2% NextEra Energy Inc., cvt. pfd., 5.889% United States 10,000 625,700 Energy Equipment & Services 0.2% a McDermott International Inc., cvt. pfd., 6.25% United States 28,000 732,200 Food Products 0.2% Post Holdings Inc., cvt. pfd., g 144A, 2.50% United States 6,700 680,469 g 144A, 3.75% United States 750 88,267 a 5.25% United States 790 83,574 852,310 Insurance 0.1% b MetLife Inc., cvt. pfd., 5.00% United States 11,800 348,690 Metals & Mining 0.0% † ArcelorMittal, cvt. pfd., 6.00% Luxembourg 825 19,165 Cliffs Natural Resources Inc., cvt. pfd., 7.00% United States 1,959 33,793 52,958 34 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Convertible Preferred Stocks (continued) Multi-Utilities 0.5% Dominion Resources Inc., cvt. pfd., Series A, 6.125% United States $ b Series B, 6.00% United States Oil, Gas & Consumable Fuels 0.8% g Chesapeake Energy Corp., cvt. pfd., 144A, 5.75% United States 17 Energy XXI Bermuda Ltd., cvt. pfd., 5.625% United States PetroQuest Energy Inc., cvt. pfd, Series B., 6.875% United States Sanchez Energy Corp., cvt. pfd., Series B, 6.50% United States SandRidge Energy Inc., cvt. pfd., 7.00% United States Real Estate Investment Trusts (REITs) 0.2% EPR Properties, cvt. pfd., Series E, 9.00% United States b Health Care REIT Inc., cvt. pfd., Series I, 6.50% United States iStar Financial Inc., cvt. pfd., Series J, 4.50% United States b Weyerhaeuser Co., cvt. pfd., Series A, 6.375% United States Specialty Retail 0.1% g Barnes & Noble Inc., cvt. pfd., 144A, Series J, 7.75% United States Tobacco 0.2% b Universal Corp., cvt. pfd., 6.75% United States Wireless Telecommunication Services 0.0%  Crown Castle International Corp., cvt. pfd., Series A, 4.50% United States Total Convertible Preferred Stocks (Cost $9,840,633) Preferred Stocks 0.7% Banks 0.1% a National Bank of Greece SA, pfd., Series A, 9.00% Greece Royal Bank of Scotland Group PLC, junior sub., pfd., b Series L, 5.75% United Kingdom Series M, 6.40% United Kingdom Series N, 6.35% United Kingdom Series P, 6.25% United Kingdom Series R, 6.125% United Kingdom Series S, 6.60% United Kingdom Diversified Financial Services 0.1% g Ally Financial Inc., 144A, pfd., Series G, 7.00% United States RBS Capital Funding Trust V, pfd., Series E, 5.90% Netherlands RBS Capital Funding Trust VII, pfd., Series G, 6.08% Netherlands Machinery 0.1% MAN SE, pfd., zero cpn Germany Marine 0.2% a Seaspan Corp., senior, pfd., 6.375% United States Annual Report | 35 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Preferred Stocks (continued) Thrifts & Mortgage Finance 0.2% a,b Federal Home Loan Mortgage Corp., pfd., Series Z, 8.375% United States $ a Federal National Mortgage Association, pfd., Series S, 8.25% United States Total Preferred Stocks (Cost $2,572,786) Principal Amount* Convertible Bonds 11.6% Aerospace & Defense 0.1% b AAR Corp., senior note, Series B, 2.25%, 3/01/16 United States Airlines 0.2% b Hawaiian Holdings Inc., senior note, 5.00%, 3/15/16 United States Automobiles 0.0%  Ford Motor Co., senior note, 4.25%, 11/15/16 United States Biotechnology 0.6% AMAG Pharmaceuticals Inc., senior note, 2.50%, 2/15/19 United States BioMarin Pharmaceutical Inc., senior sub. note, 0.75%, 10/15/18 United States 1.50%, 10/15/20 United States Corsicanto Ltd., senior bond, Series 2014, 3.50%, 1/15/32 Ireland b,g Cubist Pharmaceuticals Inc., senior note, 144A, 1.875%, 9/01/20 United States g Emergent Biosolutions Inc., senior note, 144A, 2.875%, 1/15/21 United States Gilead Sciences Inc., senior note, Series D, 1.625%, 5/01/16 United States g Orexigen Therapeutics Inc., senior note, 144A, 2.75%, 12/01/20 United States b,g Spectrum Pharmaceuticals Inc., senior note, 144A, 2.75%, 12/15/18 United States Building Products 0.1% g Griffon Corp., sub. note, 144A, 4.00%, 1/15/17 United States Capital Markets 0.7% b,g Ares Capital Corp., senior note, 144A, 4.375%, 1/15/19 United States i The Bank of New York Mellon Luxembourg SA, senior bond, FRN, Series BMPS, 4.578%, 12/30/99 Luxembourg EUR b,g Cowen Group Inc., senior note, 144A, 3.00%, 3/15/19 United States b,g FXCM Inc., senior note, 144A, 2.25%, 6/15/18 United States g New Mountain Finance Corp., senior note, 144A, 5.00%, 6/15/19 United States g Prospect Capital Corp., senior note, 144A, 4.75%, 4/15/20 United States Commercial Services & Supplies 0.3% Ascent Capital Group Inc., senior note, 4.00%, 7/15/20 United States b,g Carriage Services Inc., sub. note, 144A, 2.75%, 3/15/21 United States Cenveo Corp., senior note, 7.00%, 5/15/17 United States Communications Equipment 0.0%  g JDS Uniphase Corp., senior bond, 144A, 0.625%, 8/15/33 United States 36 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Computers & Peripherals 0.0%  SanDisk Corp., senior note, 1.50%, 8/15/17 United States $ Construction & Engineering 0.1% Fomento de Construcciones y Contratas SA, sub. note, 6.50%, 10/30/14 Spain EUR Diversified Financial Services 0.1% China Overseas Finance Investment Cayman IV Ltd., senior note, Series COLI, zero cpn., 2/04/21 Hong Kong g Encore Capital Group Inc., senior note, 144A, 2.875%, 3/15/21 United States Electrical Equipment 0.1% b General Cable Corp., sub. bond, 4.50%, 11/15/29 United States Electronic Equipment, Instruments & Components 0.5% TTM Technologies Inc., senior note, 1.75%, 12/15/20 United States g Vishay Intertechnology Inc., senior bond, 144A b 2.25%, 11/15/40 United States 2.25%, 5/15/41 United States Electronics 0.1% g InvenSense Inc., senior note, 144A, 1.75%, 11/01/18 United States Energy 0.2% b SolarCity Corp., senior note, 2.75%, 11/01/18 United States Food Products 0.2% Chiquita Brands International Inc., senior note, 4.25%, 8/15/16 United States Olam International Ltd., senior note, 6.00%, 10/15/16 Singapore Health Care Equipment & Supplies 0.3% Accuray Inc., senior note, 3.75%, 8/01/16 United States b Hologic Inc., senior bond, zero cpn., 12/15/43 United States b Volcano Corp., senior note, 1.75%, 12/01/17 United States Health Care Providers & Services 0.8% Healthways Inc., senior note, 1.50%, 7/01/18 United States b Molina Healthcare Inc., senior note, 1.125%, 1/15/20 United States Omnicare Inc., senior sub. bond, 3.75%, 4/01/42 United States b 3.50%, 2/15/44 United States Household Durables 0.1% g Jarden Corp., senior sub. bond, 144A, 1.125%, 3/15/34 United States KB Home, senior note, 1.375%, 2/01/19 United States b Meritage Homes Corp., senior bond, 1.875%, 9/15/32 United States Annual Report | 37 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Insurance 0.1% g HCI Group Inc., senior note, 144A, 3.875%, 3/15/19 United States $ b,g MGIC Investment Corp., junior sub. bond, 144A, 9.00%, 4/01/63 United States Internet & Catalog Retail 0.2% b,g HomeAway Inc., senior note, 144A, 0.125%, 4/01/19 United States Priceline Group Inc., senior note, 1.00%, 3/15/18 United States g 144A, 0.35%, 6/15/20 United States Internet Software & Services 0.5% b,g Blucora Inc., senior note, 144A, 4.25%, 4/01/19 United States g SINA Corp., senior note, 144A, 1.00%, 12/01/18 China b,g Trulia Inc., senior note, 144A, 2.75%, 12/15/20 United States Web.com Group Inc., senior note, 1.00%, 8/15/18 United States g Yandex NV, senior note, 144A, 1.125%, 12/15/18 Russia IT Services 0.1% g ModusLink Global Solutions Inc., senior note, 144A, 5.25%, 3/01/19 United States Life Sciences Tools & Services 0.1% g Albany Molecular Research Inc., senior note, 144A, 2.25%, 11/15/18 United States Machinery 0.2% b Meritor Inc., senior bond, 7.875%, 3/01/26 United States g Navistar International Corp., senior sub. note, 144A, 4.75%, 4/15/19 United States Media 0.1% b,g Liberty Media Corp., A, senior bond, 144A, 1.375%, 10/15/23 United States Metals & Mining 0.8% b,g B2Gold Corp., senior sub. note, 144A, 3.25%, 10/01/18 Canada Horsehead Holding Corp., senior note, 3.80%, 7/01/17 United States g Silver Standard Resources Inc., senior bond, 144A, 2.875%, 2/01/33 Canada b Stillwater Mining Co., senior bond, 1.75%, 10/15/32 United States United States Steel Corp., senior note, 2.75%, 4/01/19 United States Vedanta Resources Jersey Ltd., senior note, 5.50%, 7/13/16 India Oil, Gas & Consumable Fuels 1.0% b,g Alon USA Energy Inc., senior note, 144A, 3.00%, 9/15/18 United States Alpha Natural Resources Inc., senior note, 4.875%, 12/15/20 United States g Amyris Inc., senior note, 144A, 6.50%, 5/15/19 United States b Cobalt International Energy Inc., senior note, 2.625%, 12/01/19 United States Goodrich Petroleum Corp., senior bond, 5.00%, 10/01/32 United States Hornbeck Offshore Services Inc., senior note, 1.50%, 9/01/19 United States InterOil Corp., senior note, 2.75%, 11/15/15 United States b Peabody Energy Corp., junior sub. bond, 4.75%, 12/15/66 United States Renewable Energy Group Inc., senior note, 2.75%, 6/15/19 United States g SEACOR Holdings Inc., senior bond, 144A, 3.00%, 11/15/28 United States b Solazyme Inc., senior sub. note, 5.00%, 10/01/19 United States b,g Vantage Drilling Co., senior bond, 144A, 5.50%, 7/15/43 United States 38 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Pharmaceuticals 0.2% b Auxilium Pharmaceuticals Inc., senior note, 1.50%, 7/15/18 United States $ Mylan Inc., senior note, 3.75%, 9/15/15 United States Professional Services 0.1% b,g CBIZ Inc., senior sub. note, 144A, 4.875%, 10/01/15 United States Real Estate Investment Trusts (REITs) 1.9% g American Residential Properties Inc., senior note, 144A, 3.25%, 11/15/18 United States b Annaly Capital Management Inc., senior note, 5.00%, 5/15/15 United States Apollo Commercial Real Estate Finance Inc., senior note, 5.50%, 3/15/19 United States b,g Campus Crest Communities Operating Partnership LP, senior note, 144A, 4.75%, 10/15/18 United States Colony Financial Inc., senior bond, 5.00%, 4/15/23 United States g GPT Property Trust LP, senior note, 144A, 3.75%, 3/15/19 United States b,g iStar Financial Inc., senior note, 144A, 1.50%, 11/15/16 United States National Health Investors Inc., senior note, 3.25%, 4/01/21 United States Redwood Trust Inc., senior note, 4.625%, 4/15/18 United States Resource Capital Corp., senior note, 6.00%, 12/01/18 United States Spirit Realty Capital Inc., senior note, 2.875%, 5/15/19 United States 3.75%, 5/15/21 United States Starwood Property Trust Inc., senior note, 4.00%, 1/15/19 United States Real Estate Management & Development 0.2% g E -House China Holdings Ltd., senior note, 144A, 2.75%, 12/15/18 China b,g Forest City Enterprises Inc., senior note, 144A, 3.625%, 8/15/20 United States Retailing 0.2% Lotte Shopping Co. Ltd., senior note, zero cpn., 7/05/16 South Korea Semiconductors & Semiconductor Equipment 0.3% Intel Corp., junior sub. bond, 3.25%, 8/01/39 United States b,g JinkoSolar Holding Co. Ltd., senior note, 144A, 4.00%, 2/01/19 China Novellus Systems Inc., senior bond, 2.625%, 5/15/41 United States b,g Rudolph Technologies Inc., senior note, 144A, 3.75%, 7/15/16 United States g SunEdison Inc., senior note, 144A, 2.00%, 10/01/18 United States Software 0.3% g NetSuite Inc., senior note, 144A, 0.25%, 6/01/18 United States b Nuance Communications Inc., senior bond, 2.75%, 11/01/31 United States Take-Two Interactive Software Inc., senior note, 1.75%, 12/01/16 United States b 1.00%, 7/01/18 United States Annual Report | 39 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Telecommunication Services 0.1% g Ciena Corp., senior note, 144A, 3.75%, 10/15/18 United States 29,000 $ 37,519 Telecom Italia Finance SA, sub. note, Series TIT, 6.125%, 11/15/16 Italy 100,000 EUR 168,861 206,380 Textiles, Apparel & Luxury Goods 0.5% b Iconix Brand Group Inc., senior sub. note, 1.50%, 3/15/18 United States 1,340,000 1,929,600 Tobacco 0.1% Vector Group Ltd., senior note, 1.75%, 4/15/20 United States 360,000 373,725 Transportation 0.1% DryShips Inc., senior note, 5.00%, 12/01/14 Greece 350,000 345,625 Transportation Infrastructure 0.0% † Aegean Marine Petroleum, senior note, 4.00%, 11/01/18 Greece 190,000 193,800 Total Convertible Bonds (Cost $44,586,308) 45,866,226 Convertible Notes in Reorganization (Cost $34,250) 0.0% † Oil, Gas & Consumable Fuels 0.0% † h Petroplus Finance Ltd., senior secured, first lien note, 4.00%, 10/16/15 Switzerland 100,000 22,500 Corporate Bonds, Notes and Senior Floating Rate Interests 12.4% Aerospace & Defense 0.3% i,j Accudyne Industries Borrower SCA, Refinancing Term Loan, senior secured, first lien, 4.00%, 12/13/19 Luxembourg 39,930 39,976 i,j Awas Aviation, Term Loan, 3.50%, 7/16/18 United States 20,880 20,919 g Meccanica Holdings USA Inc., senior bond, 144A, 6.25%, 1/15/40 Italy 100,000 94,375 i Rockwell Collins Inc., senior note, FRN, 0.583%, 12/15/16 United States 40,000 40,126 Transdigm Inc., g,k senior sub. note, 144A, 6.00%, 7/15/22 United States 362,000 365,168 i,j Tranche C Term Loan, senior secured, first lien guaranteed, 3.75%, 2/28/20 United States 19,899 19,834 g,k Triumph Group Inc., senior note, 144A, 5.25%, 6/01/22 United States 450,000 455,062 1,035,460 Auto Components 0.0% † i,j American Tire Inc., Initial Term Loan, 5.75%, 6/01/18 United States 13,748 13,817 Automobiles 0.1% i,j Chrysler Group LLC, Tranche B Term Loan, 3.25%, 12/19/18 United States 53,000 52,744 g,i Daimler Finance North America LLC, senior note, 144A, FRN, 0.585%, 3/10/17 Germany 150,000 150,268 g,i Nissan Motor Acceptance Corp., senior note, 144A, FRN, 0.777%, 3/03/17 Japan 105,000 105,357 i Toyota Motor Credit Corp., senior note, FRN, 0.616%, 1/17/19 Japan 40,000 40,211 348,580 Banks 0.3% i Banca Monte dei Paschi di Siena SpA, sub. bond, FRN, 3.348%, 10/31/18 Italy 100,000 EUR 131,886 i Bank of America Corp., senior note, 1.266%, FRN, 1/15/19 United States 20,000 20,284 g Dresdner Funding Trust I, junior sub. bond, 144A, 8.151%, 6/30/31 Germany 400,000 479,000 40 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Banks (continued) f HSH Nordbank AG, junior sub. bond, Perpetual, 7.25% Germany 78,000 $ 36,664 7.408% Germany 25,000 EUR 13,120 f RESPARCS Funding II LP, junior sub. bond, 7.50%, Perpetual Jersey Islands 40,000 EUR 24,609 Royal Bank of Scotland Group PLC, f junior sub. bond, 5.25%, Perpetual United Kingdom 63,000 EUR 82,659 f junior sub. bond, 5.50%, Perpetual United Kingdom 48,000 EUR 63,093 sub. bond, 6.125%, 12/15/22 United Kingdom 215,000 234,695 g Societe Generale SA, sub. bond, 144A, 5.00%, 1/17/24 France 200,000 206,494 1,292,504 Beverages 0.0% † i Anheuser-Busch InBev Finance Inc., senior note, FRN, 0.418%, 1/27/17 Belgium 45,000 45,090 i The Coca-Cola Co., senior note, FRN, 0.325%, 11/01/16 United States 80,000 80,126 g Crestview DS Merger Sub II Inc., secured, second lien note, 144A, 10.00%, 9/01/21 United States 20,000 22,300 147,516 Biotechnology 0.1% i Amgen Inc., senior note, FRN, 0.608%, 5/22/17 United States 125,000 125,166 i,j Grifols Worldwide Operations Ltd., Tranche B Term Loan, 3.15%, 3/06/21 United States 55,000 54,841 180,007 Capital Markets 0.0% † i,j American Beacon Advisors Inc., Initial Term Loan, 4.75%, 11/20/19 United States 14,963 15,009 Chemicals 0.1% i,j Axalta Coating Systems Dutch Holding B B.V. (Axalta Coating Systems U.S. Holdings Inc.), Refinanced Term Loan B, 4.00%, 2/01/20 United States 10,801 10,810 g Kissner Milling Co. Ltd., secured note, 144A, 7.25%, 6/01/19 Canada 150,000 154,125 i Monsanto Co., senior note, FRN, 0.423%, 11/07/16 United States 40,000 40,112 i,j Nexeo Solutions LLC, senior secured, first lien guaranteed, Initial Term Loan, 5.00%, 9/09/17 United States 14,645 14,681 Term Loan B-2, 5.00%, 9/09/17 United States 5,373 5,379 i,j Taminco Global Chemical Corp., Initial Tranche B-3 Dollar Term Loan, 3.25%, 2/15/19 United States 9,975 9,928 i,j Univar Inc., Term Loan B, senior secured, first lien, 5.00%, 6/30/17 United States 19,897 19,940 254,975 Commercial Services & Supplies 0.4% g Altegrity Inc., senior note, 144A, 10.50%, 11/01/15 United States 338,000 311,805 12.00%, 11/01/15 United States 319,000 296,670 g Ceridian LLC / Comdata Inc., senior note, 144A, 8.125%, 11/15/17 United States 78,000 78,975 i,j Drew Marine Group Inc., Term Loan, first lien, 4.50%, 11/19/20 United States 988 990 i,j Garda World Security Corp., Delayed Draw Term Loan B, 4.00%, 11/04/20 United States 4,054 4,045 Term Loan B, 4.00%, 11/06/20 United States 15,846 15,812 Annual Report | 41 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Commercial Services & Supplies (continued) i,j GXS Group Inc., Term Loan, 3.25%, 12/19/20 United States 11,970 $ 11,975 i,j Harland Clarke Holdings Corp. (Clarke American Corp.), Tranche B-3 Term Loan, 7.00%, 5/22/18 United States 19,748 20,074 i,j Inmar Inc., Initial Term Loan, first lien, 4.25%, 1/27/21 United States 39,799 39,550 i,j Interactive Data Corp., Term Loan, 4.75%, 4/21/21 United States 88,380 89,153 i Payment Inc., senior note, 10.25%, 5/15/18 United States 485,000 366,175 The ServiceMaster Co., senior note, 7.00%, 8/15/20 United States 200,000 212,000 1,447,224 Communications Equipment 0.0% † i,j Alcatel-Lucent USA Inc., senior secured, first lien guaranteed, 4.50%, 1/30/19 France 51,738 51,921 Computers & Peripherals 0.0% † i,j Dell International LLC, Term Loan B, 4.50%, 3/24/20 United States 19,900 19,898 Construction Materials 0.3% g Atrium Windows & Doors Inc., secured note, 144A, 7.75%, 5/01/19 United States 65,000 65,813 g CPG Merger Sub LLC, senior note, 144A, 8.00%, 10/01/21 United States 30,000 31,875 b Texas Industries Inc., senior note, 9.25%, 8/15/20 United States 883,000 1,004,412 1,102,100 Consumer Durables & Apparel 0.3% Visant Corp., senior note, 10.00%, 10/01/17 United States 1,200,000 1,119,000 Consumer Finance 0.0% † i,j Delos Finance, Term Loan, 3.50%, 2/27/21 United States 105,000 105,159 Containers & Packaging 0.1% i,j Ardagh Holdings USA Inc. (Ardagh Packaging Finance S.A.), Dollar Term Loan, 4.25%, 12/11/19 United States 3,990 4,006 New Term Loan, 4.00%, 12/17/19 United States 5,000 5,002 Berry Plastics Corp., secured, second lien note, 5.50%, 5/15/22 United States 300,000 301,125 i,j FPC Holdings Inc., Initial Term Loan, senior secured, first lien, 5.25%, 11/27/19 United States 6,936 6,872 317,005 Cosmetic and Personal Care 0.0% † i The Procter & Gamble Co., senior note, FRN, 0.303%, 11/04/16 United States 80,000 80,050 Diversified Financial Services 0.7% i Caterpillar Financial Services Corp., senior note, FRN, 0.457%, 3/03/17 United States 110,000 110,195 i,j Duff & Phelps LLC, Initial Term Loan, senior secured, first lien, 4.50%, 4/23/20 United States 39,800 39,974 i Ford Motor Credit Co. LLC, senior note, FRN, 1.006%, 1/17/17 United States 40,000 40,265 General Electric Capital Corp., i senior note, FRN, 0.457%, 1/14/16 United States 20,000 20,028 f junior sub. bond, Series A, 7.125% to 6/15/22, FRN thereafter, Perpetual United States 100,000 118,185 i,j HarbourVest Partners L.P., New Term Loan, 3.25%, 2/03/21 United States 10,662 10,596 42 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Diversified Financial Services (continued) g,i Hyundai Capital Services Inc., senior note, 144A, FRN, 1.035%, 3/18/17 South Korea 200,000 $ 200,743 Icahn Enterprises LP / Icahn Enterprises Finance Corp., senior note, 4.875%, 3/15/19 United States 34,000 34,893 National Money Mart Co., senior note, 10.375%, 12/15/16 United States 220,000 230,725 b,g ROC Finance LLC / ROC Finance 1 Corp., secured, second lien note, 144A, 12.125%, 9/01/18 United States 1,905,000 2,081,212 i,j Vat Holdings, Initial Term Loan, 4.75%, 1/28/21 United States 12,443 12,536 2,899,352 Diversified Telecommunication Services 0.4% Affinion Group Inc., senior note, 7.875%, 12/15/18 United States 1,400,000 1,288,000 Telecom Italia SpA, senior bond, 5.875%, 5/19/23 Italy 100,000 GBP 175,972 1,463,972 Electric Utilities 0.1% i Duke Energy Corp., senior note, FRN, 0.61%, 4/03/17 United States 100,000 100,379 i Duke Energy Progress Inc., secured note, FRN, 0.427%, 3/06/17 United States 50,000 50,062 Fortis Inc., 4.00%, 1/09/24 Canada 169,000 CAD 59,617 210,058 Electrical Equipment 0.1% i,j Generac Power Systems Inc., Term Loan B, 3.25%, 5/31/20 United States 19,699 19,613 g,k Sanmina Corp., secured, first lien note, 144A, 4.375%, 6/01/19 United States 465,000 468,487 488,100 Energy 0.1% i AES Corp., senior note, FRN, 3.227%, 6/01/19 United States 110,000 111,237 i,j Calpine Construction Finance Co. LP, Delayed Term Loan, 4.00%, 10/21/20 United States 6,649 6,677 senior secured, Term Loan, first lien guaranteed, 3.00%, 5/03/20 United States 20,895 20,538 g Enel SpA, sub. bond, 144A, 8.75% to 9/24/23, FRN thereafter, 9/24/73 Italy 200,000 234,500 Midwest Generation LLC, secured bond, Series B, 8.56%, 1/02/16 United States 38,004 42,659 i,j Murray Energy Corp., Term Loan, 5.25%, 11/21/19 United States 10,598 10,735 i,j Peabody Energy Corp., Term Loan, senior secured, first lien guaranteed, 4.25%, 9/24/20 United States 19,900 20,001 446,347 Energy Equipment & Services 0.2% g Hercules Offshore Inc., senior note, 144A, 6.75%, 4/01/22 United States 280,000 272,650 g McDermott International Inc., secured, second lien note, 144A, 8.00%, 5/01/21 United States 145,000 147,900 g Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 Cyprus 560,000 557,200 977,750 Engineering and Construction 0.0% † g Transfield Services Ltd., senior note, 144A, 8.375%, 5/15/20 Australia 70,000 72,100 Annual Report | 43 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Entertainment 0.0% † i,j Kasima LLC, Term Loan, senior secured, first lien, 3.25%, 5/17/21 United States 40,000 $ 39,875 Food Products 0.1% i,j ARAMARK Corp., Term Loan F, senior secured, first lien guaranteed, 3.25%, 2/24/21 United States 90,000 89,558 i,j Big Heart Pet Brands (Del Monte Corporation), Initial Term Loan, 3.50%, 2/21/20 United States 100,000 99,328 i,j Del Monte Foods Inc., Initial Term Loan, first lien, 4.25%, 1/26/21 United States 9,975 9,888 g Hearthside Group Holdings LLC/Hearthside Finance Co., senior note, 144A, 6.50%, 5/01/22 United States 145,000 146,812 i,j Pinnacle Foods Finance LLC, New Term Loan G, senior secured, first lien guaranteed, 3.25%, 4/29/20 United States 45,825 45,634 i,j Reddy Ice Corp., Term Loan B, first lien, 6.75%, 4/01/19 United States 9,950 9,819 401,039 Health Care Equipment & Supplies 0.2% g Crimson Merger Sub Inc., senior note, 144A, 6.625%, 5/15/22 United States 150,000 149,062 g Teleflex Inc., senior bond, 144A, 5.25%, 6/15/24 United States 500,000 508,125 657,187 Health Care Providers & Services 0.3% i Community Health Systems Inc., g senior note, 144A, 6.875%, 2/01/22 United States 10,000 10,575 j 2021 Term Loan D, 4.25%, 1/15/21 United States 3,998 4,010 g Kindred Healthcare Inc., senior note, 144A, 6.375%, 4/15/22 United States 145,000 148,081 g MedImpact Holdings Inc., secured note, 144A, 10.50%, 2/01/18 United States 682,000 750,200 i,j Millennium Labs, Tranche B Term Loan, 5.25%, 4/15/21 United States 114,563 115,422 i,j National Mentor Holdings Inc., Tranche Term Loan B, 4.75%, 1/29/21 United States 14,424 14,511 1,042,799 Health Care Technology 0.0% † i,j IMS Health Inc., Dollar B Term Loan, 3.50%, 3/07/21 United States 17,000 17,011 Holding Companies 0.1% i,j Grosvenor Capital Management Holdings, LLP, Initial Term Loan, 3.75%, 11/25/20 United States 9,975 9,938 g Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 540,000 538,650 548,588 Hotels, Restaurants & Leisure 1.2% i,j Boyd Gaming Corp., Term Loan B, senior secured, first lien guaranteed, 4.00%, 8/14/20 United States 9,703 9,729 Caesars Entertainment Operating Co. Inc., senior note, 5.625%, 6/01/15 United States 1,287,000 1,349,741 secured, second lien note, 10.00%, 12/15/15 United States 1,450,000 1,480,812 b,g Caesars Entertainment Resort Properties LLC, secured, second lien note, 144A, 11.00%, 10/01/21 United States 1,316,000 1,378,510 g Caesars Growth Properties Holdings LLC, secured, second lien note, 144A, 9.375%, 5/01/22 United States 435,000 439,622 44 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Hotels, Restaurants & Leisure (continued) Hilton Worldwide Finance LLC, i,j senior secured, Initial Term Loan, first lien guaranteed, 3.50%, 10/25/20 United States $ g senior note, 144A, 5.625%, 10/15/21 United States i,j La Quinta Intermediate Holdings LLC, Initial Term Loan, 4.00%, 2/21/21 United States i,j Las Vegas Sands Corp., Term Loan B, 3.25%, 12/16/20 United States i,j Planet Fitness Holdings LLC, Term Loan, 4.75%, 3/25/21 United States Household Durables 0.3% Sharp Corp., senior note, Series 26, 1.604%, 9/13/19 Japan JPY i,j Tempur-Pedic International Inc., New Term Loan B, senior secured, first lien guaranteed, 3.50%, 3/18/20 United States Household Products 0.0%  i,j Libbey Glass Inc., Initial Term Loan, 3.75%, 4/07/21 United States i,j Wilsonart International Holding LLC, Initial Term Loan, senior secured, first lien, 4.00%, 10/31/19 United States Industrial Conglomerates 0.0%  i,j Crosby U.S. Acquisition Corp., secured, Initial Term Loan, first lien guaranteed, 4.00%, 11/07/20 United States Insurance 0.2% i,j AmWins Group LLC, senior secured, New Term Loan, first lien, 5.00%, 9/06/19 United States Assicurazioni Generali SpA, senior sub. bond, 7.75%, 12/12/42 Italy EUR i,j Asurion LLC, senior secured, Incremental Tranche B-1 Term Loan, first lien, 5.00%, 5/24/19 United States i,j Cooper Gay Swett & Crawford Ltd. (CGSC of Delaware Holdings Corporation), Term Loan, first lien, 5.00%, 4/16/20 United States i,j Sedgwick Claims Management Services Inc., Initial Term Loan, first lien, 3.75%, 2/10/21 United States Internet Software & Services 0.0%  i,j Dealertrack Technologies Inc., Term Loan, 3.50%, 2/25/21 United States i,j Skillsoft, Initial Term Loan, first lien, 4.50%, 4/23/21 United States i,j Zayo Group LLC (Zayo Capital Inc.), Term Loan, 4.00%, 7/02/19 United States IT Services 0.0%  i,j Aptean Inc., Term Loan, first lien, 5.25%, 2/05/20 United States Leisure Equipment & Products 0.1% g 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States i,j Bauer Performance Sports Ltd., Initial Term Loan, 4.50%, 4/02/21 United States Annual Report | 45 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Leisure Equipment & Products (continued) i,j SRAM LLC, Term Loan, senior secured, first lien guaranteed, 5.25%, 4/10/20 United States $ g,m Travelport LLC / Travelport Holdings Inc., senior note, 144A, PIK, i FRN, 6.352%, 3/01/16 United States 13.875%, 3/01/16 United States Life Sciences Tools & Services 0.4% g inVentiv Health Inc., senior note, 144A, 11.00%, 8/15/18 United States i,j Quintiles Transnational Corp., Term B-3 Loan, 3.75%, 6/08/18 United States Machinery 0.0%  i,j Dematic, New Incremental Term Loan, 4.25%, 12/18/19 United States i,j Husky Injection Molding Systems Ltd. (Yukon Acquisition Inc.), New Term Loan, 4.25%, 6/30/18 Canada i John Deere Capital Corp., senior note, FRN, 0.355%, 12/10/15 United States i,j North American Lifting Holdings Inc., Initial Term Loan, first lien, 5.50%, 11/26/20 United States i,j Signode Industrial Group, Initial Term Loan B, 4.00%, 4/09/21 United States Media 2.0% b American Media Inc., secured, first lien note, 11.50%, 12/15/17 United States g CCU Escrow Corp., senior note, 144A, 10.00%, 1/15/18 United States Clear Channel Worldwide Holdings Inc., senior sub. note, Series B, 7.625%, 3/15/20 United States CSC Holdings, LLC (Cablevision), g senior bond, 144A, 5.25%, 6/01/24 United States i,j Term Loan B, 2.65%, 4/17/20 United States i,j Cumulus Media Holdings Inc., Term Loan B, 4.25%, 12/19/20 United States i,j Getty Images Inc., Initial Term Loan, 4.75%, 10/18/19 United States Knight Ridder Inc., senior bond, 7.15%, 11/01/27 United States 6.875%, 3/15/29 United States g Lee Enterprises Inc., secured, first lien note, 144A, 9.50%, 3/15/22 United States g Live Nation Entertainment Inc., senior note, 144A, 5.375%, 6/15/22 United States g Numericable Group SA, secured, first lien note, 144A, 5.375%, 5/15/22 France EUR Postmedia Network Inc., secured, second lien note, 12.50%, 7/15/18 Canada i,j Sinclair Television Group Inc., New Tranche B Term Loan, 3.00%, 4/15/20 United States i,j Springer Science & Media Deutschland GmbH, Initial Term Loan B2, 5.00%, 8/14/20 Germany i,j Tribune Co., Initial Term Loan, 4.00%, 11/21/20 United States i,j Virgin Media, Term Loan, 3.50%, 6/07/20 United Kingdom 46 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Media (continued) i,j William Morris Endeavor Entertainment, Term Loan, first lien, 5.25%, 3/12/21 United States $ Metals & Mining 0.0%  i,j Doncasters U.S. Finance LLC (Doncasters U.S. LLC), Term Loan B, 4.50%, 4/10/20 United States i,j Metal Services, LLC, New Term Loan, 6.00%, 6/30/17 United States Worthington Industries Inc., senior bond, 4.55%, 4/15/26 United States Oil, Gas & Consumable Fuels 1.9% g Athlon Holdings LP / Athlon Finance Corp., senior note, 144A, 6.00%, 5/01/22 United States g Atlas Energy Holdings Operating Co. LLC / Atlas Resource Finance Corp., senior note, 144A, 7.75%, 1/15/21 United States g Baytex Energy Corp., senior note, 144A, 5.125%, 6/01/21 Canada i BP Capital Markets PLC, senior note, FRN, 0.643%, 11/07/16 United Kingdom i,j Brand Energy & Infrastructure Services Inc. (FR Brand Acquisition Corp.), Initial Term Loan, 4.75%, 11/08/20 United States i Canadian Natural Resources Ltd., senior note, FRN, 0.609%, 3/30/16 Canada k Cimarex Energy Co., senior bond, 4.375%, 6/01/24 United States g Energy XXI Gulf Coast Inc., senior note, 144A, 6.875%, 3/15/24 United States EXCO Resources Inc., senior note, 8.50%, 4/15/22 United States Exxon Mobil Corp., senior note, FRN, 0.275%, 3/15/17 United States i,j FTS International Inc., Initial Term Loan, 5.75%, 4/11/21 United States Gastar Exploration Inc., secured note, 8.625%, 5/15/18 United States Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States Kodiak Oil & Gas Corp., senior note, 5.50%, 2/01/22 United States g Legacy Reserves LP / Legacy Reserves Finance Corp., senior note, 144A, 6.625%, 12/01/21 United States Midstates Petroleum Co. Inc. / Midstates Petroleum Co. LLC, senior note, 9.25%, 6/01/21 United States Newfield Exploration Co., senior bond, 5.625%, 7/01/24 United States Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States g Pertamina Persero PT, senior bond, 144A, 6.45%, 5/30/44 Indonesia l Petroleos de Venezuela SA, senior bond, Series Reg S, 5.50%, 4/12/37 Venezuela i,j Power Buyer LLC, senior secured, first lien, Delayed Draw Term Loan, 4.25%, 5/06/20 United States Initial Term Loan, 4.25%, 5/06/20 United States QEP Resources Inc., senior bond, 5.375%, 10/01/22 United States g Quicksilver Resources Inc., senior note, 144A, 11.00%, 7/01/21 United States g Rice Energy Inc., senior note, 144A, 6.25%, 5/01/22 United States i Shell International Finance BV, senior note, FRN, 0.434%, 11/15/16 Netherlands Annual Report | 47 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Pharmaceuticals 0.1% i,j Amneal Pharmaceuticals LLC, Term Loan B, senior secured, first lien guaranteed, 7.00%, 11/01/19 United States 19,900 $ 20,087 g BioScrip Inc., senior note, 144A, 8.875%, 2/15/21 United States 40,000 41,850 i,j JLL/Delta Dutch Newco BV, Initial Dollar Term Loan, 4.25%, 1/23/21 United States 10,000 9,921 i Johnson & Johnson, senior note, FRN, 0.299%, 11/28/16 United States 20,000 20,032 i,j Mallinckrodt International Finance SA, Initial Term Loan B, 3.50%, 3/06/21 United States 57,000 56,771 i,j Pharmedium Healthcare Corp., Initial Term Loan, first lien, 4.25%, 1/23/21 United States 5,545 5,546 i,j PRA Holdings Inc., Initial Term Loan, senior secured, first lien, 4.50%, 9/23/20 United States 39,800 39,613 i,j Salix Pharmaceuticals, Ltd., Term Loan, 4.25%, 12/12/19 United States 9,742 9,805 203,625 Pipelines 0.2% i,j Energy Transfer Equity, L.P., Term Loan, 3.25%, 11/15/19 United States 20,000 19,830 Regency Energy Partners LP / Regency Energy Finance Corp., senior note, 5.75%, 9/01/20 United States 5,000 5,275 5.875%, 3/01/22 United States 5,000 5,325 4.50%, 11/01/23 United States 15,000 14,362 g Sabine Pass Liquefaction LLC, secured, first lien note, 144A, 5.75%, 5/15/24 United States 600,000 617,250 662,042 Professional Services 0.0% † i,j Checkout Holding Corp., Term Loan B, first lien, 4.50%, 4/02/21 United States 80,041 80,166 i,j iQor Inc., Term Loan B, first lien, 6.00%, 2/14/21 United States 50,106 47,914 128,080 Real Estate 0.1% g Rialto Holdings LLC / Rialto Corp., senior note, 144A, 7.00%, 12/01/18 United States 203,000 212,516 Real Estate Investment Trusts (REITs) 0.1% i,j Crown Castle Operating Co., Non -Extended Incremental Tranche B Term Loan, 3.00%, 1/31/19 United States 19,900 19,903 Extended Incremental Tranche B-2 Term Loan, 3.00%, 1/31/21 United States 76,977 76,772 MPT Operating Partnership LP / MPT Finance Corp., senior bond, 5.50%, 5/01/24 United States 435,000 448,594 545,269 Real Estate Management & Development 0.0% † i,j The Brickman Group Ltd. LLC, Initial Term Loan, first lien, 4.00%, 12/11/20 United States 6,983 6,964 i,j Realogy Group LLC (Realogy Corp.), Initial Term Loan B, 3.75%, 3/05/20 United States 4,988 4,960 11,924 48 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Retailing 0.4% g,k Group 1 Automotive Inc., senior note, 144A, 5.00%, 6/01/22 United States $ New Albertsons Inc., senior bond, 6.625%, 6/01/28 United States 7.45%, 8/01/29 United States 8.00%, 5/01/31 United States i,j Serta Simmons Holdings, LLC, Term Loan, first lien, 4.25%, 10/01/19 United States Semiconductors & Semiconductor Equipment 0.0%  i,j Entegris Inc., Tranche B Term Loan, 3.50%, 3/25/21 United States i,j M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 4/30/21 United States i,j Microsemi, Term Loan, 4.50%, 2/19/20 United States i,j NXP BV, Tranche D Term Loan, 3.75%, 1/22/20 Netherlands Software 0.2% i,j AVSC Holding Corp., Initial Term Loan, first lien, 4.50%, 1/22/21 United States Blackboard Inc. g senior note, 144A, 7.75%, 11/15/19 United States i,j Term Loan B-3, 4.75%, 10/04/18 United States g,m First Data Holdings Inc., senior note, 144A, PIK, 14.50%, 9/24/19 United States i,j Infor (US) Inc. (Lawson Software Inc.), Tranche B-5 Term Loan, 3.75%, 6/03/20 United States i,j Renaissance Learning Inc., Initial Term Loan, first lien, 4.50%, 3/31/21 United States i,j TriZetto Corp., Term Loan, senior secured, first lien, 4.75%, 5/02/18 United Kingdom i,j Verint Systems Inc., Tranche B Incremental Term Loan, 3.50%, 9/06/19 United States Specialty Retail 0.0%  i,j J. Crew Group Inc., Initial Term Loan, 4.00%, 2/28/21 United States i,j Nine West Holdings Inc., Initial Term Loan, 4.75%, 6/19/19 United States i,j Talbots Inc., Term Loan, first lien, 4.75%, 3/14/20 United States Telecommunication Services 0.7% g Altice SA, secured note, 144A, 7.25%, 5/15/22 Luxembourg EUR i,j Cincinnati Bell Inc., senior secured, Term Loan, first lien guaranteed, 4.00%, 9/10/20 United States i Cisco Systems Inc., senior note, FRN, 0.507%, 3/03/17 United States g CommScope Inc., senior note, 144A, 5.00%, 6/15/21 United States i,j LTS Buyer LLC, Term Loan B, senior secured, first lien guaranteed, 4.00%, 4/13/20 United States NeuStar Inc., senior note, 4.50%, 1/15/23 United States Annual Report | 49 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds, Notes and Senior Floating Rate Interests (continued) Telecommunication Services (continued) Telecom Italia Capital SA, senior bond, 6.00%, 9/30/34 Italy 55,000 $ 54,588 7.20%, 7/18/36 Italy 152,000 166,630 7.721%, 6/04/38 Italy 196,000 222,460 2,726,515 Transportation 0.2% i Canadian National Railway Co., senior note, FRN, 0.423%, 11/06/15 Canada 80,000 80,053 g Florida East Coast Holdings Corp., senior note, 144A, 9.75%, 5/01/20 United States 290,000 303,775 g Topaz Marine SA, senior note, 144A, 8.625%, 11/01/18 United Arab Emirates 250,000 266,750 650,578 Wireless Telecommunication Services 0.0% † i,j SBA Finance, Incremental Term Loan, 3.25%, 2/05/21 United States 50,000 49,746 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $47,885,909) 49,062,463 Corporate Notes in Reorganization (Cost $235,042) 0.1% Oil, Gas & Consumable Fuels 0.1% b,h Overseas Shipholding Group Inc., senior note, 8.125%, 3/30/18 United States 205,000 243,950 Foreign Government and Agency Securities 0.5% Government of Hellenic Republic, senior, Series PSI, 2.00%, 2/24/23 - 2/24/42 Greece 1,116,000 EUR 1,067,899 Mexico Bonos, Series M 10, 7.25%, 12/15/16 Mexico 25,000 n MXN 209,566 Series M, senior note, 4.75%, 6/14/18 Mexico 40,000 n MXN 311,624 Series M 10, senior note, 8.50%, 12/13/18 Mexico 5,000 n MXN 44,655 Series M, senior bond, 6.50%, 6/10/21 Mexico 50,000 n MXN 414,628 Series M, 7.75%, 11/13/42 Mexico 5,000 n MXN 43,404 Total Foreign Government and Agency Securities (Cost $1,831,518) 2,091,776 Asset -Backed Securities and Commercial Mortgage- Backed Securities 1.3% Airlines 0.1% United Air Lines Inc., 6.636%, 1/02/24 United States 221,513 244,218 Automobiles & Components 0.1% Honda Auto Receivables 2013-4 Owner Trust, A3, 0.69%, 9/18/17 United States 40,000 40,097 Honda Auto Receivables 2014 Owner Trust, A3, 0.77%, 3/19/18 United States 90,000 89,421 Hyundai Auto Receivables Trust, A3, 0.79%, 7/16/18 United States 110,000 110,212 Nissan Auto Receivables 2013-C Owner Trust, A3, 0.67%, 8/15/18 United States 30,000 29,981 50 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Automobiles & Components (continued) USAA Auto Owner Trust, A4, 0.57%, 8/15/17 United States 20,000 $ 20,039 289,750 Commercial Mortgage-Backed Securities 0.1% Government National Mortgage Association, IO, 1.061%, 6/16/52 United States 242,280 17,728 g,i GP Portfolio Trust 2014-GGP, A, 144A, FRN, 1.102%, 2/15/27 United States 100,000 100,158 g Hilton USA Trust 2013-HLT, CFX, 144A, 3.714%, 11/05/30 United States 100,000 102,125 g,i SCG Trust 2013-SRP1, 144A, FRN, A, 1.551%, 11/15/26 United States 100,000 100,457 C, 3.401%, 11/15/26 United States 100,000 100,598 421,066 Credit Cards 0.4% American Express Credit Account Master Trust, A, 0.98%, 5/15/19 United States 100,000 100,259 i FRN, 0.421%, 1/15/20 United States 100,000 100,069 i BA Credit Card Trust, A, FRN, 0.421%, 9/16/19 United States 120,000 120,078 0.531%, 6/15/21 United States 100,000 100,161 Capital One Multi-Asset Execution Trust, A3, 0.96%, 9/16/19 United States 100,000 100,158 A2, 1.26%, 1/15/20 United States 40,000 40,251 Chase Issuance Trust, i A3, FRN, 0.351%, 5/15/18 United States 110,000 110,194 i A5, FRN, 0.521%, 4/15/21 United States 120,000 120,190 A8, 1.01%, 10/15/18 United States 100,000 100,418 Citibank Credit Card Issuance Trust, i 2013-A2, FRN, 0.43%, 5/26/20 United States 125,000 125,120 A2, 1.02%, 2/22/19 United States 100,000 100,031 i A3, FRN, 0.352%, 5/09/18 United States 100,000 100,055 A4, 1.23%, 4/24/19 United States 100,000 100,397 i A7, FRN, 0.58%, 9/10/20 United States 200,000 200,975 A10, 0.73%, 2/07/18 United States 100,000 100,237 1,618,593 Other ABS 0.2% i Ally Master Owner Trust, FRN, 1A1, 0.621%, 1/15/19 United States 100,000 100,170 2A, 0.521%, 1/16/18 United States 135,000 135,050 Citicorp Mortgage Securities 2006-4 Trust, 1A2, 6.00%, 8/25/36 United States 47,970 49,249 g,i Invitation Homes Trust, B, 144A, FRN, 1.651%, 6/17/31 United States 100,000 100,000 g Sierra Timeshare 2013-3 Receivables Funding LLC, A, 144A, 2.20%, 10/20/30 United States 145,610 146,835 g TAL Advantage V LLC, A, 144A, 3.55%, 11/20/38 United States 95,000 97,080 g VOLT NPL X LLC, A1, 144A, 3.96%, 11/25/53 United States 79,091 79,697 708,081 Annual Report | 51 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Whole Loan Collateral CMO 0.4% i Adjustable Rate Mortgage 2004-4 Trust, 3A1, FRN, 2.688%, 3/25/35 United States 74,903 $ 71,929 i Adjustable Rate Mortgage 2004-5 Trust, FRN, 5A1, 2.584%, 4/25/35 United States 20,313 20,033 6A1, 2.633%, 4/25/35 United States 14,073 14,082 Alternative Loan 2003-20CB Trust, 2A1, 5.75%, 10/25/33 United States 34,274 36,242 Alternative Loan 2003-9T1 Trust, A7, 5.50%, 7/25/33 United States 37,980 38,869 Alternative Loan 2004-28CB Trust, 5A1, 5.75%, 1/25/35 United States 14,887 15,045 Alternative Loan 2004-J3 Trust, 1A1, 5.50%, 4/25/34 United States 75,522 79,381 Alternative Loan 2005-J1 Trust, 2A1, 5.50%, 2/25/25 United States 18,067 18,473 Bank of America Alternative Loan 2003-8 Trust, 1CB1, 5.50%, 10/25/33 United States 18,106 18,752 Bank of America Alternative Loan 2004-9 Trust, 2CB1, 6.00%, 10/25/34 United States 18,647 19,377 Bank of America Funding 2005-5 Trust, 1A1, 5.50%, 9/25/35 United States 33,647 35,405 i Bank of America Mortgage 2005-A Trust, 2A1, FRN, 2.689%, 2/25/35, A United States 20,051 20,214 i Bear Stearns ARM 2004-6 Trust, 2A1, FRN, 2.914%, 9/25/34 United States 60,532 57,464 i Bear Stearns ARM 2004-9 Trust, 12A3, FRN, 2.889%, 11/25/34 United States 26,588 26,524 i Chase Mortgage Finance 2007-A1 Trust, 3A1, FRN, 2.60%, 2/25/37 United States 25,964 25,881 CHL Mortgage Pass-Through 2003-57 Trust, A11, 5.50%, 1/25/34 United States 18,457 19,419 i CHL Mortgage Pass-Through 2004-12 Trust, 8A1, FRN, 2.665%, 8/25/34 United States 27,256 25,637 CHL Mortgage Pass-Through 2005-21 Trust, A17, 5.50%, 10/25/35 United States 31,366 29,256 i Citigroup Mortgage Loan 2005-11 Trust, A2A, FRN, 2.51%, 10/25/35 United States 61,884 61,371 g,i Citigroup Mortgage Loan 2009-10 Trust, 6A2, 144A, FRN, 5.269%, 9/25/34 United States 120,000 109,038 i Citigroup Mortgage Loan Trust Inc., 1A4, FRN, 2.579%, 5/25/35 United States 36,759 36,363 CitiMortgage Alternative Loan 2007-A6 Trust, 1A11, 6.00%, 6/25/37 United States 23,156 19,863 Credit Suisse First Boston Mortgage Securities Corp., i 3A1, FRN, 2.578%, 5/25/34 United States 32,552 32,056 i 4A1, FRN, 2.603%, 12/25/33 United States 10,330 10,097 4A4, 5.75%, 11/25/33 United States 5,135 5,446 i 7A1, FRN, 2.614%, 11/25/33 United States 12,422 12,096 Deutsche Alt-A Securities Inc. Mortgage Loan 2005-3 Trust, 4A4, 5.25%, 6/25/35 United States 15,636 16,019 Deutsche Alt-A Securities Inc. Mortgage Loan 2005-5 Trust, 1A4, 5.50%, 11/25/35 United States 20,164 18,944 g FDIC 2013-N1 Trust, A, 144A, 4.50%, 10/25/18 United States 15,155 15,422 GSR Mortgage Loan Trust 2005-4F, 6A1, 6.50%, 2/25/35 United States 91,137 92,714 i Harborview Mortgage Loan Trust, 1A, FRN, 0.521%, 10/19/33 United States 29,032 28,116 i JP Morgan Alternative Loan Trust, 3A1, FRN, 2.476%, 3/25/36 United States 106,625 94,608 i JP Morgan Mortgage 2006-A1 Trust, 1A2, FRN, 2.557%, 2/25/36 United States 75,585 67,895 i JP Morgan Mortgage 2006-A7 Trust, 2A4, FRN, 2.612%, 1/25/37 United States 53,895 48,586 i JP Morgan Mortgage 2007-A1 Trust, 4A2, FRN, 2.733%, 7/25/35 United States 17,587 17,902 i MASTR Adjustable Rate Mortgages 2004-7 Trust, 3A1, FRN, 2.495%, 7/25/34 United States 96,902 98,262 i MASTR Adjustable Rate Mortgages 2006-2 Trust, 3A1, FRN, 2.619%, 1/25/36 United States 22,815 22,645 52 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset -Backed Securities and Commercial Mortgage- Backed Securities (continued) Whole Loan Collateral CMO (continued) MASTR Alternative Loan 2004-12 Trust, 6A2, 5.25%, 12/25/34 United States 42,428 $ 42,779 i Merrill Lynch Mortgage Investors MLCC 2006-2 Trust, 2A, FRN, 2.107%, 5/25/36 United States 22,333 22,449 i New York Mortgage 2006-1 Trust, 2A2, FRN, 2.633%, 5/25/36 United States 54,034 49,108 i Provident Funding Mortgage Loan 2005-2 Trust, 2A1A, FRN, 2.526%, 10/25/35 United States 17,244 17,036 RALI 2004-QS2 Trust, AI1, 5.50%, 2/25/34 United States 47,766 48,374 i Wells Fargo Mortgage Backed Securities 2004-A Trust, A1, FRN, 2.635%, 2/25/34 United States 59,177 60,490 Wells Fargo Mortgage Backed Securities 2005-16 Trust, A18, 6.00%, 1/25/36 United States 15,000 14,906 i Wells Fargo Mortgage Backed Securities 2005-AR10 Trust, 2A4, FRN, 2.615%, 6/25/35 United States 35,808 36,355 1,670,923 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $4,909,326) 4,952,631 Municipal Bonds 0.1% Government Development Bank for Puerto Rico, 3.80%, 8/01/15 United States 65,000 61,502 4.704%, 5/01/16 United States 250,000 211,340 3.875%, 2/01/17 United States 145,000 117,406 Total Municipal Bonds (Cost $380,775) 390,248 Municipal Bonds in Reorganization 0.0% † h Main Street Natural Gas Inc., Georgia, 5.50%, 7/15/17 United States 45,000 7,594 6.00%, 7/15/22 United States 58,000 9,788 6.25%, 7/15/28 United States 47,000 7,931 6.25%, 7/15/33 United States 26,000 4,388 6.375%, 7/15/38 United States 154,000 25,987 Total Municipal Bonds in Reorganization (Cost $66,412) 55,688 Number of Contracts Options Purchased 0.2% Calls – Exchange-Traded Aerospace & Defense 0.0% † B/E Aerospace Inc., July Strike Price, $105.00, Expires 7/19/14 United States 13 2,145 Airlines 0.0% † Alaska Air Group Inc., July Strike Price, $105.00, Expires 7/19/14 United States 15 2,100 Delta Air Lines Inc., June Strike Price, $36.00, Expires 6/21/14 United States 20 8,000 Delta Air Lines Inc., July Strike Price, $52.50, Expires 7/19/14 United States 55 5,830 15,930 Annual Report | 53 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Calls  Exchange-Traded (continued) Automobiles 0.0%  General Motors Co., June Strike Price, $35.00, Expires 6/21/14 United States $ General Motors Co., January Strike Price, $37.00, Expires 1/17/15 United States General Motors Co., January Strike Price, $38.00, Expires 1/17/15 United States 20 Chemicals 0.0%  The Dow Chemical Co., January Strike Price, $20.00, Expires 1/17/15 United States Communications Equipment 0.0%  Alcatel-Lucent USA Inc., June Strike Price, 2.90 EUR, Expires 6/20/14 France Diversified Financial Services 0.0%  Ally Financial Inc., December Strike Price, $26.00, Expires 12/20/14 United States 42 Citigroup Inc., June Strike Price, $55.00, Expires 6/21/14 United States Citigroup Inc., January Strike Price, $50.00, Expires 1/17/15 United States Citigroup Inc., January Strike Price, $52.50, Expires 1/17/15 United States 28 Citigroup Inc., January Strike Price, $55.00, Expires 1/17/15 United States 94 Diversified Telecommunication Services 0.0%  Koninklijke KPN NV, June Strike Price, 2.40 EUR, Expires 6/20/14 Netherlands Vivendi SA, September Strike Price, 20.00 EUR, Expires 9/19/14 France Vivendi SA, September Strike Price, 21.00 EUR, Expires 9/19/14 France 82 Vivendi SA, December Strike Price, 21.00 EUR, Expires 12/19/14 France 99 Exchange Traded Funds 0.0%  iShares Russell 2000 ETF, June Strike Price, $111.00, Expires 6/13/14 United States 3 Health Care Providers & Services 0.0%  Omnicare Inc., June Strike Price, $60.00, Expires 6/21/14 United States 30 Internet Software & Services 0.0%  SINA Corp., July Strike Price, $47.50, Expires 7/19/14 China 13 Media 0.1% Time Warner Cable Inc., January Strike Price, $145.00, Expires 1/17/15 United States Oil, Gas & Consumable Fuels 0.0%  Alpha Natural Resources Inc., September Strike Price, $4.00, Expires 9/20/14 United States 55 EnCana Corp., June Strike Price, $4.00, Expires 6/21/14 Canada 54 EnCana Corp., October Strike Price, $23.00, Expires 10/18/14 Canada 47 54 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Calls  Exchange-Traded (continued) Pharmaceuticals 0.0%  AstraZeneca PLC, June Strike Price, 4,500.00 GBp, Expires 6/20/14 United Kingdom 3 $ Mylan Inc., July Strike Price, $50.00, Expires 7/19/14 United States 45 Real Estate Investment Trusts (REITs) 0.0%  NorthStar Realty Finance Corp., June Strike Price, $18.00, Expires 6/21/14 United States 21 Road & Rail 0.0%  Ryder System Inc., August Strike Price, $87.50, Expires 8/16/14 United States 15 Semiconductors & Semiconductor Equipment 0.0%  SunEdison Inc., July Strike Price, $22.00, Expires 7/19/14 United States 47 Wireless Telecommunication Services 0.0%  Vodafone Group PLC, September Strike Price, 226.00 GBp, Expires 9/19/14 United Kingdom 66 Vodafone Group PLC, September Strike Price, 236.00 GBp, Expires 9/19/14 United Kingdom 29 Puts  Exchange-Traded Diversified Financial Services 0.1% Euro STOXX 50 Index, June Strike Price, 2,950.00 EUR, Expires 6/20/14 Germany 46 Euro STOXX 50 Index, June Strike Price, 2,975.00 EUR, Expires 6/20/14 Germany 17 Euro STOXX 50 Index, August Strike Price, 3,075.00 EUR, Expires 8/15/14 Germany 62 S&P 500 Index, June Strike Price, $1,650.00, Expires 6/30/14 United States S&P 500 Index, June Strike Price, $1,750.00, Expires 6/30/14 United States 99 S&P 500 Index, July Strike Price, $1,800.00, Expires 7/19/14 United States 8 S&P 500 Index, July Strike Price, $1,870.00, Expires 7/19/14 United States 7 S&P 500 Index, August Strike Price, $1,800.00, Expires 8/16/14 United States 35 Diversified Telecommunication Services 0.0%  AT&T Inc., June Strike Price, $35.00, Expires 6/19/15 United States 99 Koninklijke KPN NV, June Strike Price, 2.40 EUR, Expires 6/20/14 Netherlands 84 Energy Equipment & Services 0.0%  McDermott International Inc., November Strike Price, $5.00, Expires 11/22/14 United States Exchange Traded Funds 0.0%  SPDR S&P rust, June Strike Price, $188.50, Expires 6/27/14 United States 55 SPDR S&P rust, December Strike Price, $180.00, Expires 12/31/14 United States 8 Annual Report | 55 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Puts – Exchange-Traded (continued) Media 0.0% † Time Warner Cable Inc., July Strike Price, $125.00, Expires 7/19/14 United States 54 $ 1,620 Wireless Telecommunication Services 0.0% † Sprint Corp, November Strike Price, $8.00, Expires 11/22/14 United States 192 11,328 Total Options Purchased (Cost $957,284) 517,477 Total Investments before Short Term Investments (Cost $300,671,283) 313,849,284 Principal Amount * Short Term Investments 0.0% † U.S. Government and Agency Securities (Cost $99,981) 0.0% † b,o U.S. Treasury Bills, 10/16/14 United States 100,000 99,986 Total Investments before Money Market Funds and Repurchase Agreements (Cost $300,771,264) 313,949,270 Shares Money Market Funds (Cost $30,530,521) 7.7% p,q Dreyfus Government Cash Management, Institutional Shares, 0.01% United States 30,530,521 30,530,521 Principal Amount * Repurchase Agreement (Cost $12,675,778) 3.2% r Joint Repurchase Agreement, 0.061%, 6/02/14 (Maturity Value $12,675,842) United States 12,675,778 12,675,778 BNP Paribas Securities Corp. (Maturity Value $1,430,215) Credit Suisse Securities (USA) LLC (Maturity Value $1,430,215) Deutsche Bank Securities Inc. (Maturity Value $5,417,275) HSBC Securities (USA) Inc. (Maturity Value $3,003,668) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $ Collateralized by U.S. Government Agency Securities, 0.126% - 6.25%, 1/20/14 - 7/15/32; o U.S. Government Agency Discount Notes, 6/12/14 - 8/29/14; o U.S. Treasury Bills, 6/05/14 - 1/08/15; U.S. Treasury Bonds, 7.25% - 9.125%, 5/15/16 - 11/15/18; U.S. Treasury Notes, 0.25% - 4.625%, 6/15/14 - 2/15/19; and U.S. Treasury Notes, Index Linked, 1.125% - 2.625%, 7/15/14 - 4/15/19 (valued at $12,931,123) Total Investments (Cost $343,977,563) 90.4% 357,155,569 Options Written (0.1)% (202,766 ) Securities Sold Short (27.0)% (106,814,379 ) Other Assets, less Liabilities 36.7% 145,148,231 Net Assets 100.0% $ 395,286,655 56 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value s Options Written (0.1)% Calls  Exchange-Traded Auto Components (0.0)%  Visteon Corp., June Strike Price, $95.00, Expires 6/21/14 United States 9 $ ) Communications Equipment (0.0)%  Alcatel-Lucent USA Inc., June Strike Price, 3.10 EUR, Expires 6/20/14 France 58 ) Alcatel-Lucent USA Inc., June Strike Price, 3.20 EUR, Expires 6/20/14 France 25 ) ) Diversified Telecommunication Services (0.0)%  AT&T Inc., June Strike Price, $37.00, Expires 6/19/15 United States 47 ) AT&T Inc., June Strike Price, $40.00, Expires 6/19/15 United States 47 ) Koninklijke KPN NV, June Strike Price, 2.60 EUR, Expires 6/20/14 Netherlands 80 ) Vivendi SA, September Strike Price, 24.00 EUR, Expires 9/19/14 France 78 ) ) Electrical Equipment (0.0)%  Alstrom SA, August Strike Price, 30.00 EUR, Expires 8/15/14 France 54 ) Exchange Traded Funds (0.0)%  SPDR S&P rust, June Strike Price, $193.00, Expires 6/27/14 United States 55 ) Media (0.1)% Time Warner Cable Inc., July Strike Price, $135.00, Expires 7/19/14 United States 56 ) Wireless Telecommunication Services (0.0)%  Sprint Corp, November Strike Price, $10.00, Expires 11/22/14 United States ) Vodafone Group PLC, September Strike Price, 277.00 GBp, Expires 9/19/14 United Kingdom 68 ) ) Puts  Exchange-Traded Automobiles (0.0)%  General Motors Co, January Strike Price, $30.00, Expires 1/17/15 United States ) Communications Equipment (0.0)%  Alcatel-Lucent USA Inc., June Strike Price, 2.60 EUR, Expires 6/20/14 France ) Diversified Financial Services (0.0)%  Citigroup Inc., January Strike Price, $45.00, Expires 1/17/15 United States ) Euro STOXX 50 Index, June Strike Price, 2,800.00 EUR, Expires 6/20/14 Germany 32 ) S&P 500 Index, June Strike Price, $1,700.00, Expires 6/21/14 United States 15 ) S&P 500 Index, July Strike Price, $1,820.00, Expires 7/19/14 United States 7 ) ) Annual Report | 57 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value s Options Written (continued) Puts  Exchange-Traded (continued) Diversified Telecommunication Services (0.0)%  Vivendi SA, September Strike Price, 17.00 EUR, Expires 9/19/14 France 44 $ ) Vivendi SA, September Strike Price, 18.00 EUR, Expires 9/19/14 France ) Vivendi SA, December Strike Price, 16.00 EUR, Expires 12/19/14 France 99 ) ) Media (0.0)%  Time Warner Cable Inc., July Strike Price, $120.00, Expires 7/19/14 United States 54 ) Time Warner Cable Inc., January Strike Price, $120.00, Expires 1/17/15 United States ) ) Oil, Gas & Consumable Fuels (0.0)%  Alpha Natural Resources Inc., August Strike Price, $3.00, Expires 8/16/14 United States 55 ) Wireless Telecommunication Services (0.0)%  Vodafone Group PLC, September Strike Price, 205.00 GBp, Expires 9/19/14 United Kingdom 63 ) Total Options Written (Premiums Received $303,652) ) Shares t Securities Sold Short (27.0)% Common Stocks (9.9)% Air Freight & Logistics (0.0)%  Expeditors International of Washington Inc United States ) Airlines (0.3)% Hawaiian Holdings Inc United States ) JetBlue Airways Corp United States ) Norwegian Air Shuttle AS Norway ) ) Automobiles (0.0)%  Tata Motors Ltd., ADR India ) Banks (0.0)%  Intesa Sanpaolo SpA Italy ) Beverages (0.0)%  PepsiCo Inc United States ) Biotechnology (0.1)% Myriad Genetics Inc United States ) Orexigen Therapeutics Inc United States ) ) 58 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value t Securities Sold Short (continued) Common Stocks (continued) Building Products (0.0)%  Griffon Corp United States $ ) USG Corp United States ) ) Capital Markets (0.1)% Ares Capital Corp United States ) FXCM Inc., A United States ) Prospect Capital Corp United States ) ) Chemicals (0.1)% Airgas Inc United States ) The Dow Chemical Co United States ) ) Construction & Engineering (0.1)% Fluor Corp United States ) Diversified Financial Services (0.1)% Berkshire Hathaway Inc., B United States ) Citigroup Inc United States ) ) Diversified Telecommunication Services (0.1)% China Unicom Hong Kong, ADR China ) Iridium Communications Inc United States ) Telecom Italia SpA Italy ) ) Electric Utilities (0.2)% Fortis Inc Canada ) NextEra Energy Inc United States ) ) Electronic Equipment, Instruments & Components (0.3)% TTM Technologies Inc United States ) Vishay Intertechnology Inc United States ) ) Energy Equipment & Services (0.3)% Core Laboratories NV United States ) FMC Technologies Inc United States ) McDermott International Inc United States ) Transocean Ltd United States ) ) Food & Staples Retailing (0.2)% Sprouts Farmers Market Inc United States ) Sysco Corp United States ) Wal-Mart Stores Inc United States ) ) Food Products (0.3)% Annies Inc United States ) Annual Report | 59 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value t Securities Sold Short (continued) Common Stocks (continued) Food Products (continued) Campbell Soup Co United States $ ) Mondelez International Inc., A United States ) Post Holdings Inc United States ) ) Health Care Equipment & Supplies (0.1)% Intuitive Surgical Inc United States ) Varian Medical Systems Inc United States ) ) Health Care Providers & Services (0.5)% Molina Healthcare Inc United States ) Omnicare Inc United States ) UnitedHealth Group Inc United States ) ) Health Care Technology (0.0)%  Cerner Corp United States ) Hotels, Restaurants & Leisure (0.3)% Marriott International Inc., A United States ) Melco Crown Entertainment, ADR Hong Kong ) Panera Bread Company, A United States ) Starbucks Corp United States ) ) Household Durables (0.1)% PulteGroup Inc United States ) The Ryland Group Inc United States ) Toll Brothers Inc United States ) ) Household Products (0.0)%  Colgate-Palmolive Co United States ) Insurance (0.1)% Endurance Specialty Holdings United States ) HCI Group Inc United States ) MetLife Inc United States ) The Progressive Corp United States ) ) Internet & Catalog Retail (0.1)% Amazon.com Inc United States ) Priceline Group Inc United States 36 ) Shutterfly Inc United States ) ) Internet Software & Services (0.3)% SINA Corp China ) Trulia Inc United States ) Twitter Inc United States ) 60 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value t Securities Sold Short (continued) Common Stocks (continued) Internet Software & Services (continued) Vistaprint NV United States $ ) Web.com Group Inc United States ) Yahoo Japan Corp Japan ) Yandex NV, A Russia ) Yelp Inc United States ) Zillow Inc., A United States ) ) IT Services (0.2)% Accenture PLC, A United States ) Cardtronics Inc United States ) International Business Machines Corp United States ) Mantech International Corp., A United States ) Sabre Corp United States ) Western Union Co United States ) ) Life Sciences Tools & Services (0.1)% Covance Inc United States ) Qiagen NV United States ) ) Machinery (0.2)% Caterpillar Inc United States ) Joy Global Inc United States ) Meritor Inc United States ) Navistar International Corp United States ) ) Media (0.9)% Charter Communications Inc., A United States ) Comcast Corp., A United States ) Liberty Global PLC United Kingdom ) Liberty Global PLC, A United Kingdom ) Liberty Media Corp., A United States ) Meredith Corp United States ) Sirius XM Holdings Inc United States ) ) Metals & Mining (0.3)% B2Gold Corp Canada ) Horsehead Holding Corp United States ) Stillwater Mining Co United States ) Walter Energy Inc United States ) ) Multiline Retail (0.1)% Dollar Tree Inc United States ) Family Dollar Stores United States ) Target Corp United States ) ) Annual Report | 61 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value t Securities Sold Short (continued) Common Stocks (continued) Multi-Utilities (0.4)% Dominion Resources Inc United States $ ) Oil, Gas & Consumable Fuels (1.0)% Alon USA Energy Inc United States ) Alpha Natural Resources Inc United States ) Arch Coal Inc United States ) Concho Resources Inc United States ) Energy XXI Bermuda Ltd United States ) Exxon Mobil Corp United States ) Golar LNG Ltd Norway ) Goodrich Petroleum Corp United States ) Green Plains Inc United States ) Linn Energy LLC United States ) Lukoil OAO, ADR Russia ) Petroquest Energy Inc United States ) Pioneer Natural Resources Co United States ) Sanchez Energy Corp United States ) SandRidge Energy Inc United States ) SM Energy Co United States ) ) Pharmaceuticals (0.5)% Actavis PLC United States ) Bristol-Myers Squibb Co United States ) Eli Lilly & Co United States ) Mallinckrodt PLC United States ) Valeant Pharmaceuticals International Inc Canada ) ) Professional Services (0.1)% CBIZ Inc United States ) Real Estate Investment Trusts (REITs) (1.5)% Campus Crest Communities Inc United States ) Corporate Office Properties Trust United States ) DDR Corp United States ) Douglas Emmett Inc United States ) Duke Realty Corp United States ) EastGroup Properties Inc United States ) Extra Space Storage Inc United States ) Federal Realty Investment Trust United States ) First Industrial Realty Trust Inc United States ) General Growth Properties Inc United States ) Government Properties Income Trust United States ) Gramercy Property Trust Inc United States ) Health Care REIT Inc United States ) Highwoods Properties Inc United States ) Host Hotels & Resorts Inc United States ) iStar Financial Inc United States ) Kilroy Realty Corp United States ) 62 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value t Securities Sold Short (continued) Common Stocks (continued) Real Estate Investment Trusts (REITs) (continued) Kimco Realty Corp United States $ ) Liberty Property Trust United States ) National Retail Properties United States ) National Health Investors Inc United States ) Omega Healthcare Investors Inc United States ) Realty Income Corp United States ) Regency Centers Corp United States ) Senior Housing Prop Trust United States ) Spirit Realty Capital Inc United States ) Starwood Property Trust Inc United States ) UDR Inc United States ) Weingarten Realty Investors United States ) ) Real Estate Management & Development (0.0)%  E-house China Holdings Ltd., ADR China ) Semiconductors & Semiconductor Equipment (0.1)% JinkoSolar Holding Co., ADR China ) Rudolph Technologies Inc United States ) SunEdison Inc United States ) ) Software (0.1)% Take-Two Interactive Software Inc United States ) Specialty Retail (0.2)% Abercrombie & Fitch Co., A United States ) Barnes & Noble Inc United States ) Bed Bath & Beyond Inc United States ) Cabelas Inc United States ) CarMax Inc United States ) The TJX Cos. Inc United States ) ) Textiles, Apparel & Luxury Goods (0.4)% Iconix Brand Group Inc United States ) Tobacco (0.1)% Lorillard Inc United States ) Universal Corp United States ) ) Trading Companies & Distributors (0.0)%  Gatx Corp United States ) Total Common Stocks (Proceeds $37,420,066) ) Exchange Traded Funds (16.8)% Consumer Discretionary Select Sector SPDR Fund United States ) Consumer Staples Select Sector SPDR Fund United States ) Financial Select Sector SPDR Fund United States ) Annual Report | 63 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Shares Value t Securities Sold Short (continued) Exchange Traded Funds (continued) Guggenheim Solar ETF United States 12,600 $ (513,954 ) Health Care Select Sector SPDR Fund United States 99,660 (5,957,675 ) Industrial Select Sector SPDR Fund United States 8,307 (448,993 ) iShares China Large-Cap ETF United States 4,250 (156,612 ) iShares Core S&P Small-Cap ETF United States 22,300 (2,392,790 ) iShares Global Utilities ETF United States 3,545 (175,903 ) iShares MSCI Australia ETF United States 11,629 (308,866 ) iShares MSCI Brazil Capped ETF United States 10,440 (485,356 ) iShares MSCI Canada ETF United States 38,899 (1,194,199 ) iShares MSCI Emerging Markets ETF United States 11,032 (469,412 ) iShares MSCI India ETF United States 9,560 (272,173 ) iShares Nasdaq Biotechnology ETF United States 19,583 (4,691,891 ) iShares North American Tech-Multimedia Networking ETF United States 35,015 (1,198,563 ) iShares North American Tech-Software ETF United States 8,805 (719,104 ) iShares PHLX Semiconductor ETF United States 9,095 (742,880 ) iShares Russell 2000 ETF United States 55,545 (6,268,809 ) iShares Russell 2000 Growth ETF United States 14,245 (1,856,836 ) iShares U.S. Consumer Goods ETF United States 1,200 (118,716 ) iShares U.S. Real Estate ETF United States 24,696 (1,769,715 ) iShares U.S. Telecommunications ETF United States 15,900 (479,385 ) Nomura TOPIX ETF Japan 20,975 (254,255 ) PowerShares Dynamic Retail Portfolio United States 4,960 (167,648 ) PowerShares Nasdaq Internet Portfolio United States 3,700 (237,799 ) PowerShares QQQ Trust Series 1 United States 24,528 (2,239,652 ) SPDR S&P rust United States 153,021 (29,476,435 ) SPDR S&P Oil & Gas Exploration & Production ETF United States 938 (72,264 ) SPDR S&P Retail ETF United States 1,200 (100,536 ) Utilities Select Sector SPDR Fund United States 11,894 (507,755 ) Vanguard Consumer Staples ETF United States 4,210 (488,149 ) Total Exchange Traded Funds (Proceeds $64,896,321) (66,517,871 ) Principal Amount* Convertible Notes (Proceeds $25,408) (0.0)% † Machinery (0.0)% † Navistar International Corp., senior sub. note, 3.00%, 10/15/14 United States 25,000 (25,172 ) Corporate Bonds and Notes (0.3)% Beverages (0.0)% † Constellation Brands Inc., senior note, 3.75%, 5/01/21 United States 100,000 (99,625 ) Diversified Telecommunication Services (0.1)% Telefonica Emisiones SAU, senior bond, 7.045%, 6/20/36 Spain 169,000 (213,281 ) Household Products (0.1)% g The Sun Products Corp., senior note, 144A, 7.75%, 3/15/21 United States 449,000 (371,547 ) Pipelines (0.1)% MarkWest Energy Partners LP / MarkWest Energy Finance Corp., senior bond, 4.50%, 7/15/23 United States 463,000 (457,213 ) 64 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value t Securities Sold Short (continued) Corporate Bonds and Notes (continued) Textiles, Apparel & Luxury Goods (0.0)%  g The William Carter Co., senior note, 144A, 5.25%, 8/15/21 United States $ ) Total Corporate Bonds and Notes (Proceeds $1,261,368) ) Total Securities Sold Short (Proceeds $103,603,163) $ )  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security or a portion of the security has been pledged as collateral for securities sold short, open futures, forward, swap and written options contracts. At May 31, 2014, the aggregate value of these securities and/or cash pledged as collateral was $192,020,590, representing 48.58% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. e A portion or all of the security is held in connection with written option contracts at period end. f Perpetual security with no stated maturity date. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in pub- lic offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May 31, 2014, the net value of these securities was $42,219,155, representing 10.68% of net assets. h See Note 7 regarding credit risk and defaulted securities. i The coupon rate shown represents the rate at period end. j See Note 1(i) regarding senior floating rate interests. k A portion or all of the security purchased on a delayed delivery basis. See Note 1(d). l Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May 31, 2014, the value of this security was $146,065, representing 0.04% of net assets. m Income may be received in additional securities and/or cash. n Principal amount is stated in 100 Mexican Peso Units. o The security is traded on a discount basis with no stated coupon rate. p The rate shown is the annualized seven-day yield at period end. q A portion or all of the security is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 1(h). r See Note 1(c) regarding joint repurchase agreement. s See note 1(e) regarding written options. t See Note 1(g) regarding securities sold short. Annual Report | 65 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds At May 31, 2014, the Fund had the following futures contracts outstanding. See Note 1(e). Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts a Aluminum Long 21 $ 6/16/14 $  $ ) Aluminum Short 24 6/16/14  ) Brent Crude Oil Long 65 6/13/14  Cocoa Long 19 7/16/14  Coffee Long 13 9/18/14  ) Copper Long 9 6/16/14  Copper Short 17 6/16/14  ) Copper Short 1 9/15/14  Corn Long 42 7/14/14  ) Kansas City Wheat Long 18 7/14/14  ) Natural Gas Long 27 6/26/14  ) Silver Short 16 7/29/14  Soybeans Long 9 7/14/14  Soybean Meal Long 17 7/14/14  WTI Crude Oil Long 5 6/20/14  ) Equity Contracts DAX Index a Long 3 6/20/14  DJIA Mini E-CBOT Index a Long 32 6/20/14  Euro STOXX 50 Index Short 1 6/20/14  ) Euro STOXX 50 Index a Long 96 6/20/14  FTSE 100 Index a Long 45 6/20/14  Hang Seng Index a Long 7 6/27/14  NASDAQ 100 E-Mini Index a Long 42 6/20/14  Nikkei 225 Index (CME) Short 1 6/12/14  Nikkei 225 Index (OSE) Short 1 6/12/14  Nikkei 225 Index (SGX) a Long 17 6/12/14  Russell 2000 Mini Index a Long 13 6/20/14  S&P 500 E-Mini Index Short 66 6/20/14  ) S&P 500 E-Mini Index a Long 41 6/20/14  TOPIX Index Short 3 6/12/14  ) Interest Rate Contracts 3 Month Euribor a Long 9/14/15  90 Day Eurodollar a Long 9/14/15  90 Day Sterling a Long 9/16/15  Australian 10 Yr. Bond a Long 55 6/16/14  Euro-Bund a Long 23 6/06/14  JGB 10 Yr. Mini a Long 80 6/10/14  Long Gilt a Long 7 9/26/14  U.S. Long Bond (CBT) a Long 70 9/19/14  U.S. Long Bond (CBT) Short 2 9/19/14  U.S. Treasury 10 Yr. Note Short 12 9/19/14   Total $ ) Net unrealized appreciation (depreciation) $ a A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 1(h). 66 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds At May 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 1(e). Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation Australian Dollar CSFB Buy 6/02/14 $ $  New Zealand Dollar CSFB Sell 6/03/14  Euro MLCO Buy 6/05/14  ) Euro CSFB Sell 6/05/14  Euro MLCO Sell 6/05/14  Euro CSFB Sell 6/06/14  Canadian Dollar CSFB Buy 6/09/14  ) Canadian Dollar CSFB Sell 6/09/14  ) Euro CSFB Sell 6/09/14  South Korean Won CSFB Sell 6/09/14  ) Swiss Franc CSFB Sell 6/10/14  British Pound CSFB Buy 6/12/14  ) British Pound CSFB Sell 6/12/14  Indian Rupee BZWS Buy 6/12/14  Euro CSFB Sell 6/17/14  Danish Krone BNYM Buy 6/18/14  ) Danish Krone BNYM Sell 6/18/14  Euro BNYM Buy 6/18/14  ) Euro BNYM Sell 6/18/14  British Pound BNYM Buy 6/18/14  ) British Pound BNYM Sell 6/18/14 ) Japanese Yen BNYM Sell 6/18/14 6 ) Swedish Krona BNYM Sell 6/18/14  Swiss Franc BNYM Buy 6/18/14  ) Swiss Franc BNYM Sell 6/18/14  Australian Dollar b MSCO Buy 6/20/14 ) Australian Dollar b MSCO Sell 6/20/14 ) Canadian Dollar b MSCO Buy 6/20/14 ) Canadian Dollar b MSCO Sell 6/20/14 ) Euro b MSCO Buy 6/20/14  ) Euro b MSCO Sell 6/20/14 ) British Pound b MSCO Buy 6/20/14 ) British Pound b MSCO Sell 6/20/14 ) Japanese Yen b MSCO Buy 6/20/14 ) Japanese Yen b MSCO Sell 6/20/14 ) Mexican Peso b MSCO Buy 6/20/14 ) Mexican Peso b MSCO Sell 6/20/14  ) New Zealand Dollar b MSCO Buy 6/20/14  ) New Zealand Dollar b MSCO Sell 6/20/14 ) Norwegian Krone MSCO Buy 6/20/14 ) Norwegian Krone MSCO Sell 6/20/14 ) Singapore Dollar MSCO Buy 6/20/14  ) Singapore Dollar MSCO Sell 6/20/14 ) Swiss Franc b MSCO Buy 6/20/14 ) Swiss Franc b MSCO Sell 6/20/14 ) Annual Report | 67 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds Forward Exchange Contracts (continued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount* Date Appreciation Depreciation British Pound CITI Buy 150,000 253,007 6/23/14 $ — $ (1,620 ) Euro CITI Sell 185,288 150,000 GBP 6/23/14 905 (2,084 ) Chilean Peso CSFB Buy 123,000,000 222,263 6/27/14 940 — Euro CSFB Sell 100,000 136,578 6/27/14 269 — Canadian Dollar BNYM Sell 1,140,000 1,048,401 6/30/14 — (2,203 ) Czech Koruna BNYM Sell 3,008,000 148,771 6/30/14 — (491 ) Euro BNYM Sell 5,093,000 6,923,425 6/30/14 — (18,767 ) Euro CSFB Sell 130,000 177,250 6/30/14 49 — British Pound BNYM Sell 94,000 157,037 6/30/14 — (491 ) Hong Kong Dollar BNYM Sell 1,454,000 187,550 6/30/14 — (3 ) Japanese Yen BNYM Sell 156,435,000 1,536,871 6/30/14 — (107 ) Mexican Peso CSFB Sell 7,000,000 542,901 6/30/14 — (272 ) Norwegian Krone BNYM Sell 370,000 61,847 6/30/14 26 — Australian Dollar CSFB Buy 240,000 222,516 7/02/14 343 — New Zealand Dollar CSFB Sell 255,000 215,331 7/03/14 — (532 ) Mexican Peso BNYM Sell 12,259,357 934,026 7/22/14 — (15,484 ) Unrealized appreciation (depreciation) 604,330 (754,362 ) Net unrealized appreciation (depreciation) $ (150,032 ) *In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts with the same counterparty, currency and settlement date. b A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 1(h). At May 31, 2014, the Fund had the following credit default swap contracts outstanding. See Note 1(e). Credit Default Swap Contracts Upfront Premiums Counterparty/ Notional Notional Periodic Expiration Paid Unrealized Unrealized Market Description Exchange Amount a Payment Rate Date (Received) Appreciation Depreciation Value Rating b Centrally Cleared Swaps Contracts to Buy Protection Traded Index CDX 22 HY ICE $ 85,000 5.00 % 6/20/19 $ (6,010) $ — $ (1,090 ) $ (7,100 ) CDX 22 HY ICE 142,000 5.00 % 6/20/19 (9,681 ) — (2,179 ) (11,860 ) CDX 22 HY ICE 143,000 5.00 % 6/20/19 (9,796 ) — (2,148 ) (11,944 ) CDX 22 HY ICE 268,000 5.00 % 6/20/19 (18,760 ) — (3,624 ) (22,384 ) CDX 22 HY ICE 494,000 5.00 % 6/20/19 (34,580 ) — (6,679 ) (41,259 ) CDX 22 HY ICE 750,000 5.00 % 6/20/19 (49,219 ) — (13,422 ) (62,641 ) iTraxx Europe ICE 333,000 5.00 % 6/20/19 (41,780 ) — (9,082 ) (50,862 ) iTraxx Europe Crossover ICE 35,000 5.00 % 12/20/18 (4,830 ) — (960 ) (5,790 ) iTraxx Europe Crossover ICE 40,000 5.00 % 12/20/18 (5,526 ) — (1,092 ) (6,618 ) Contracts to Sell Protection c Traded Index CDX North America CME 500,000 1.00 % 6/20/19 8,631 550 — 9,181 Investment Grade Centrally Cleared Swaps unrealized appreciation (depreciation) 550 (40,276 ) 68 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds Credit Default Swap Contracts (continued) Upfront Premiums Counterparty/ Notional Periodic Expiration Paid Unrealized Unrealized Market Description Exchange Amount a Payment Rate Date (Received) Appreciation Depreciation Value Rating b OTC Swaps Contracts to Buy Protection Single Name Beazer Homes USA Inc BRWS $ % 6/20/19 $ ) $  $ (1,012) $ (3,235) Government of Brazil DBFX % 6/20/19  ) iTraxx Europe Subordinated Financial MSCO % 6/20/19  ) Radio Shack Corp MSCO % 6/20/15  ) Radio Shack Corp MSCO % 6/20/15  ) Radio Shack Corp MSCO % 6/20/16  Republic of Venezuela DBFX % 6/20/19  ) Safeway Inc DBFX % 6/20/19  Southwest Airlines Co DBFX % 6/20/19 )  ) ) Contracts to Sell Protection c Single Name Safeway Inc MSCO % 3/20/19 )  ) BBB Safeway Inc MSCO % 3/20/19 )  ) BBB Safeway Inc MSCO % 3/20/19 )  ) BBB Safeway Inc MSCO % 6/20/19 )  ) BBB OTC Swaps unrealized appreciation (depreciation) ) Total Credit Default Swaps unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) a In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poors (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps and failure to pay or bankruptcy of the underlying securities for traded index swaps. At May 31, 2014, the Fund had the following total return swap contracts outstanding. See Note 1(e). Total Return Swap Contracts Expiration Unrealized Unrealized Counterparty Underlying Asset Financing Rate Notional Value a Date Appreciation Depreciation Fund Pays Total Return on Underlying Asset JPHQ iBoxx USD Liquid Leveraged Loans LIBOR 6/20/14 $  $ ) JPHQ iBoxx USD Liquid Leveraged Loans LIBOR 9/22/14  ) DBFX Pacific Basin Shipping Ltd HKDIB + 50 BPS HKD 10/17/14  ) DBFX Himart Co. Ltd LIBOR + 150 BPS 11/06/14  DBFX Nokia OYJ EURIB + 40 BPS EUR 11/15/14  ) DBFX Fosun International Ltd HKDIB + 70 BPS HKD 11/18/14  DBFX Balfour Beatty PLC GBPIB + 40 BPS GBP 12/02/14  ) DBFX ENN Energy Holdings Ltd HKDIB + 49 BPS HKD 12/05/14  ) DBFX Marine Harvest EURIB + 40 BPS EUR 12/05/14  DBFX Alcatel-Lucent USA Inc EURIB + 40 BPS EUR 12/19/14  ) Annual Report | 69 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds Total Return Swap Contracts (continued) Expiration Unrealized Unrealized Counterparty Underlying Asset Financing Rate Notional Value a Date Appreciation Depreciation Fund Pays Total Return on Underlying Asset (continued) JPHQ iBoxx USD Liquid High Yield LIBOR 4,750,000 12/22/14 $ — $ (58,262 ) DBFX Seadrill Ltd. LIBOR + 40 BPS 1,073,503 12/27/14 — (72,815 ) DBFX Glencore International PLC LIBOR + 40 BPS 446,798 12/31/14 3,545 — DBFX Golden Ocean Group Ltd. LIBOR + 250 BPS 72,934 1/22/15 — (431 ) DBFX Health Care REIT Inc. LIBOR + 75 BPS 572,232 1/26/15 11,929 — DBFX Vedanta Resources Jersey Ltd. LIBOR + 40 BPS 548,370 2/27/15 — (5,223 ) DBFX Pegatron Corp. LIBOR + 150 BPS 918,364 2/28/15 — (96,734 ) DBFX Banco Espirito Santo SA EURIB + 40 BPS 161,363 3/07/15 — (24,641 ) DBFX Drillsearch Energy Ltd. LIBOR + 75 BPS 189,917 4/04/15 — (10,017 ) DBFX Vedanta Resources Jersey Ltd. LIBOR + 40 BPS 58,630 4/10/15 — (7,180 ) DBFX ASM Pacific Technology Ltd. HKDIB + 52 BPS 964,035 HKD 4/17/15 — (1,229 ) DBFX Dominion Resources Inc. LIBOR + 25 BPS 106,888 5/12/15 803 — DBFX Banco Bradesco SA LIBOR + 300 BPS 111,894 5/13/15 14,307 — DBFX Richter Gedeon Nyrt EURIB + 40 BPS 344,193 5/13/15 — (3,302 ) MSCO iShares Russell 2000 ETF LIBOR - 84 BPS 2,025,034 10/19/15 22,086 — MSCO Valeant Pharmaceutical International Inc. LIBOR - 30 BPS 668,242 10/19/15 — (22,589 ) DBFX Drillisch AG EURIB + 40 BPS 560,051 EUR 1/27/25 — (2,158 ) MSCO AMEC PLC FEDEF + 35 BPS 163,638 GBP 1/28/25 — — MSCO APA Group RBACR + 100 BPS 244,161 AUD 1/28/25 — — DBFX NextEra Energy Inc LIBOR + 25 BPS 557,386 1/28/25 — (10,408 ) MSCO H7 Basket FEDEF + 30 BPS 414,185 2/06/25 — — DBFX International Leasing SA LIBOR + 350 BPS 88,687 2/10/25 2,525 — MSCO MSCI Pan-Euro EURIB - 45 BPS 2,954,559 EUR 1/17/49 — (156,970 ) Fund Receives Total Return on Underlying Asset DBFX Lotte Shopping Co. Ltd. LIBOR + 90 BPS 394,708 10/18/14 — (7,897 ) DBFX PB Issure No. 3 Ltd. LIBOR + 75 BPS 1,202,068 10/18/14 18,635 — DBFX Nokia OYJ EURIB + 75 BPS 1,657,258 EUR 11/15/14 202,825 — DBFX LOGO Star Ltd. HKDIB + 100 BPS 10,950,117 HKD 11/22/14 — (38,013 ) DBFX Balfour Beatty PLC GBPIB + 85 BPS 398,834 GBP 12/03/14 1,676 — DBFX ENN Energy Holdings Ltd. LIBOR + 100 BPS 1,254,847 12/06/14 39,038 — MSCO Linn Co. LLC FEDEF + 100 BPS 506,602 12/17/14 — — DBFX Alcatel-Lucent USA Inc. EURIB + 75 BPS 974,886 EUR 12/19/14 20,892 — DBFX Seadrill Ltd. LIBOR + 75 BPS 1,451,509 12/27/14 71,358 — DBFX Lukoil OAO, ADR LIBOR + 75 BPS 822,571 1/24/15 12,623 — DBFX Health Care REIT Inc. LIBOR + 75 BPS 968,267 1/26/15 2,619 — MSCO Cabot Oil & Gas Corp. LIBOR + 50 BPS 105,954 1/26/15 — (5,290 ) DBFX BES Finance Ltd. LIBOR + 70 BPS 549,403 3/07/15 — (21,850 ) MSCO The Walt Disney Co. LIBOR + 50 BPS 246,586 1/26/15 4,168 — DBFX Espirito Santo Financial Group SA EURIB + 75 BPS 300,201 3/11/15 — (46,252 ) DBFX Glencore International PLC LIBOR + 75 BPS 281,078 3/13/15 — (3,778 ) DBFX Quiagen NV LIBOR + 75 BPS 861,832 3/17/15 14,787 — DBFX YTL Corp LIBOR + 100 BPS 320,465 3/18/15 — (6,539 ) MSCO WR Grace & Co LIBOR + 50 BPS 52,782 1/26/15 — (5,846 ) MSCO Occidental Petroleum Corp. LIBOR + 50 BPS 296,930 1/26/15 21,745 — DBFX ASM Pacific Technology Ltd HKDIB + 75 BPS 2,239,676 HKD 3/28/15 4,751 — DBFX Billion Express Investments Ltd. LIBOR + 100 BPS 205,567 3/28/15 — (1,727 ) 70 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds Total Return Swap Contracts (continued) Expiration Unrealized Unrealized Counterparty Underlying Asset Financing Rate Notional Value a Date Appreciation Depreciation Fund Receives Total Return on Underlying Asset (continued) DBFX Drillsearch Energy Ltd. LIBOR + 75 BPS 472,071 4/04/15 $ 10,723 $ — MSCO Orange SA EURIB + 40 BPS 445,399 EUR 4/04/15 83,548 — DBFX Leg Immobilien AG EURIB + 75 BPS 513,001 EUR 4/10/15 13,701 — MSCO FMC Technologies Inc. LIBOR + 50 BPS 81,290 1/26/15 2,282 — MSCO Phillips 66 LIBOR + 50 BPS 77,727 1/26/15 4,434 — MSCO Comcast Corp., Class A LIBOR + 50 BPS 283,224 1/26/15 6,907 — MSCO Micron Technology Inc. LIBOR + 50 BPS 258,345 1/26/15 22,809 — MSCO Delta Air Lines Inc. LIBOR + 50 BPS 73,944 1/26/15 5,207 — MSCO American International Group Inc. LIBOR + 50 BPS 62,672 1/26/15 1,646 — MSCO DaVita HealthCare Partners Inc. LIBOR + 50 BPS 194,977 1/26/15 1,747 — DBFX Marine Harvest EURIB + 75 BPS 517,197 EUR 5/06/15 5,848 — MSCO Tempur Sealy International Inc. LIBOR + 50 BPS 167,396 1/26/15 6,216 — MSCO tw telecom Inc. LIBOR + 50 BPS 197,213 1/26/15 4,993 — DBFX Dominion Resources Inc. LIBOR + 75 BPS 143,263 5/12/15 420 — MSCO Gaslog Ltd. LIBOR + 50 BPS 47,729 1/26/15 — (7,470 ) MSCO Humana Inc LIBOR + 50 BPS 157,535 1/26/15 8,443 — DBFX Industrivarden AB SEKIB + 75 BPS 3,051,863 SEK 5/15/15 — (2,582 ) MSCO American Airlines Group Inc. LIBOR + 50 BPS 8,483 1/26/15 392 — MSCO Aspen Technology Inc. LIBOR + 50 BPS 15,349 1/26/15 — (261 ) MSCO Baidu Inc., ADR LIBOR + 50 BPS 212,063 1/26/15 3,064 — DBFX CBIZ Inc. LIBOR + 70 BPS 319,643 10/01/15 — (15,042 ) MSCO Rolls-Royce Holdings PLC LIBOR + 50 BPS 251,709 GBP 10/15/15 — (21,926 ) MSCO Rolls-Royce Holdings PLC, C LIBOR + 50 BPS — GBP 10/15/15 5,158 — MSCO AstraZeneca PLC, ADR LIBOR + 40 BPS 160,972 GBP 10/19/15 — (15,761 ) MSCO Inmarsat PLC SONIA + 65 BPS 488,020 GBP 10/19/15 — — MSCO Rhoen Klinikum AG EONIA + 65 BPS 288,743 EUR 10/19/15 — — MSCO Shire PLC, ADR LIBOR + 40 BPS 293,048 GBP 10/19/15 44,065 — MSCO AOZORA BANK, Ltd. LIBOR + 50 BPS 79,631,956 JPY 10/20/15 42,334 — MSCO NKSJ Holdings Inc. LIBOR + 50 BPS 84,369,620 JPY 10/20/15 67,644 — MSCO SoftBank Corp. LIBOR + 50 BPS 41,228,961 JPY 10/20/15 — (21,168 ) MSCO Sony Financial Holdings Inc. LIBOR + 50 BPS 2,792,790 JPY 10/20/15 — (710 ) MSCO Alcatel-Lucent USA Inc. EONIA + 65 BPS 246,393 EUR 10/28/15 — — MSCO Vivendi SA EONIA + 65 BPS 1,519,210 EUR 10/28/15 — — MSCO Dixons Retail PLC SONIA + 65 BPS 64,387 GBP 10/29/15 34 — MSCO Imperial Tobacco Group PLC SONIA + 65 BPS 107,249 GBP 10/29/15 — — MSCO OPAP SA EONIA + 30 BPS 124,837 EUR 10/29/15 — — MSCO Severn Trent PLC LIBOR + 40 BPS 243,765 GBP 10/29/15 27,323 — MSCO Severn Trent PLC SONIA + 65 BPS 297,522 GBP 10/29/15 — — MSCO Ryanair Holdings PLC EURIB + 50 BPS 96,900 EUR 11/05/15 13,636 — DBFX Accuray Inc. LIBOR + 70 BPS 117,408 8/01/16 11,051 — DBFX Golar LNG Ltd. LIBOR + 75 BPS 914,856 3/07/17 36,844 — DBFX Pegatron Corp. LIBOR + 100 BPS 1,154,720 6/02/17 97,709 — DBFX CEZ MH BV EURIB + 75 BPS 523,353 EUR 8/04/17 344 — DBFX ISA Internationale Inc. LIBOR + 75 BPS 280,839 11/16/17 1,684 — DBFX Redwood Trust Inc. LIBOR + 70 BPS 104,213 4/15/18 1,594 — DBFX NetSuite Inc. LIBOR + 70 BPS 51,606 6/01/18 — (4,402 ) DBFX Web.com Group Inc. LIBOR + 70 BPS 300,831 8/15/18 24,216 — Annual Report | 71 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds Total Return Swap Contracts (continued) Expiration Unrealized Unrealized Counterparty Underlying Asset Financing Rate Notional Value a Date Appreciation Depreciation Fund Receives Total Return on Underlying Asset (continued) DBFX Green Plains Inc. LIBOR + 70 BPS 385,334 10/01/18 $ 106,241 $ — DBFX Aegean Marine Petroleum LIBOR + 70 BPS 101,867 11/01/18 569 — DBFX InvenSense Inc. LIBOR + 70 BPS 56,879 11/01/18 4,964 — DBFX American Airlines Group Inc. LIBOR + 70 BPS 275,357 11/15/18 52,652 — DBFX American Residential Properties Inc. LIBOR + 70 BPS 107,774 11/15/18 4,686 — DBFX Resource Capital Corp. LIBOR + 70 BPS 101,412 12/01/18 4,416 — DBFX Drillisch AG EURIB + 75 BPS 930,850 EUR 12/12/18 53,872 — DBFX Golden Ocean Group Ltd. LIBOR + 250 BPS 192,305 1/30/19 — (393 ) DBFX KB Home LIBOR + 70 BPS 247,528 2/01/19 — (2,203 ) DBFX MNV ZRT EURIB + 75 BPS 2,153,417 EUR 4/02/19 23,841 — DBFX Fresenius EURIB + 75 BPS 840,347 EUR 9/24/19 — (9,558 ) DBFX Ascent Capital Group Inc. LIBOR + 70 BPS 94,327 7/15/20 — (11,298 ) DBFX Cubist Pharmaceuticals Inc. LIBOR + 70 BPS 112,707 9/01/20 2,323 — DBFX Colony Financial Inc. LIBOR + 70 BPS 107,342 4/15/23 4,623 — DBFX Liberty Media Corp. LIBOR + 70 BPS 194,220 10/15/23 — (2,278 ) MSCO Intesa Sanpaolo SpA EONIA + 65 BPS 32,347 EUR 1/28/25 — — DBFX NextEra Energy Inc. LIBOR + 25 BPS 738,952 1/28/25 13,332 — MSCO Impax Laboratories Inc. LIBOR + 50 BPS 55,106 1/26/15 890 — MSCO Pioneer Natural Resources Co. LIBOR + 50 BPS 33,322 1/26/15 933 — MSCO Hologic Inc. LIBOR + 50 BPS 78,688 1/26/15 9,760 — MSCO Foster Wheeler AG FEDEF + 40 BPS 39,345 2/06/25 — — MSCO Starwood Hotels & Resorts Worldwide Inc. FEDEF + 40 BPS 723,681 2/06/25 58 — MSCO Aetna Inc. LIBOR + 50 BPS 43,752 1/26/15 5,318 — MSCO Envestra Limited RBACR + 55 BPS 248,461 AUD 2/13/25 — — MSCO Hess Corp. LIBOR + 50 BPS 164,319 1/26/15 20,774 — MSCO The WhiteWave Foods Co., A LIBOR + 50 BPS 41,053 1/26/15 3,240 — MSCO QUALCOMM Inc. LIBOR + 50 BPS 6,790 1/26/15 48 — MSCO Schlumberger Ltd. LIBOR + 50 BPS 28,666 1/26/15 3,261 — MSCO Mohawk Industries Inc. LIBOR + 50 BPS 5,348 1/26/15 78 — MSCO Chicago Bridge & Iron Co. NV LIBOR + 50 BPS 519,047 1/26/15 35,215 — MSCO Gilead Sciences Inc. LIBOR + 50 BPS 75,095 1/26/15 3,482 — MSCO Ocwen Financial Corp. LIBOR + 50 BPS 90,343 1/26/15 4,576 — DBFX Meritor Inc. LIBOR + 70 BPS 139,758 3/01/26 37,603 — DBFX Vishay Intertechnology LIBOR + 70 BPS 116,974 11/15/40 15,706 — MSCO Alstom SA EONIA + 65 BPS 314,940 EUR 12/30/49 — (105 ) MSCO Bull SA EONIA + 65 BPS 48,665 EUR 12/30/49 10 — MSCO GrainCorp Limited RBACR + 55 BPS 27,408 AUD 12/30/49 — — MSCO MAN SE, pfd EONIA + 65 BPS 777,022 EUR 12/30/49 — — MSCO Adobe Systems Inc. LIBOR + 50 BPS 250,195 1/26/15 15,281 — MSCO Air Products & Chemicals Inc. LIBOR + 50 BPS 227,943 1/26/15 — (181 ) MSCO Ally Financial Inc. LIBOR + 50 BPS 36,026 1/26/15 — (2,393 ) MSCO Autodesk, Inc. LIBOR + 50 BPS 210,530 1/26/15 4,886 — DBFX Bunge Ltd. LIBOR + 70 BPS 73,917 12/31/49 1,236 — MSCO Constellium NV, A LIBOR + 50 BPS 90,389 1/26/15 — (2,576 ) MSCO Diamond Foods Inc. LIBOR + 50 BPS 8,324 1/26/15 142 — MSCO Dillard’s Inc., A LIBOR + 50 BPS 124,632 1/26/15 16,949 — 72 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin K2 Alternative Strategies Funds Total Return Swap Contracts (continued) Expiration Unrealized Unrealized Counterparty Underlying Asset Financing Rate Notional Value a Date Appreciation Depreciation Fund Receives Total Return on Underlying Asset (continued) MSCO Equinix Inc. LIBOR + 50 BPS 94,259 1/26/15 $ 1,321 $ — MSCO HCA Holdings Inc. LIBOR + 50 BPS 362,151 1/26/15 — (969 ) MSCO ICON PLC LIBOR + 50 BPS 70,291 1/26/15 2,775 — MSCO InterMune Inc. LIBOR + 50 BPS 159,571 1/26/15 2,783 — MSCO Keurig Green Mountain Inc. LIBOR + 50 BPS 24,508 1/26/15 — (1,958 ) MSCO Las Vegas Sands Corp. LIBOR + 50 BPS 10,353 1/26/15 436 — MSCO Microsoft Corp. LIBOR + 50 BPS 8,607 1/26/15 154 — MSCO NorthStar Realty Finance Corp. LIBOR + 50 BPS 36,003 1/26/15 1,642 — MSCO Ophthotech Corp. LIBOR + 50 BPS 3,292 1/26/15 289 — MSCO Rite Aid Corp. LIBOR + 50 BPS 72,930 1/26/15 17,272 — MSCO Tenneco Inc. LIBOR + 50 BPS 76,509 1/26/15 — (137 ) MSCO The Williams Cos. Inc. LIBOR + 50 BPS 247,097 1/26/15 5,892 — MSCO US Silica Holdings Inc. LIBOR + 50 BPS 225,076 1/26/15 11,434 — Unrealized appreciation (depreciation) 1,573,897 (1,075,384 ) Net unrealized appreciation (depreciation) $ 498,513 a In U.S. dollars unless otherwise indicated. See Abbreviations on page 99. Annual Report | The accompanying notes are an integral part of these financial statements. | 73 Franklin Alternative Strategies Funds Consolidated Financial Statements Consolidated Statement of Assets and Liabilities May 31, 2014 Franklin K2 Alternative Strategies Fund Assets: Investments in securities: Cost - Unaffiliated issuers $ Cost - Repurchase agreements Total cost of investments $ Value - Unaffiliated issuers $ Value - Repurchase agreements Total value of investments Cash Restricted Cash Foreign currency, at value (cost $1,288,183) Receivables: Investment securities sold Capital shares sold Dividends and interest Due from brokers Offering costs OTC Swaps (premiums paid $219,283) Unrealized appreciation on OTC swap contracts Unrealized appreciation on forward exchange contracts Unrealized appreciation on unfunded loan commitments (Note 8) Total assets Liabilities: Payables: Investment securities purchased Capital shares redeemed Management fees Distribution fees Transfer agent fees Variation margin OTC Swaps (premiums received $62,903) Unrealized depreciation on OTC swap contracts Options written, at value (premiums received $303,652) Securities sold short, at value (proceeds $103,603,163) Due to brokers Unrealized depreciation on forward exchange contracts Accrued expenses and other liabilities Total liabilities Net assets, at value $ Net assets consist of: Paid-in capital $ Undistributed net investment income Net unrealized appreciation (depreciation) Accumulated net realized gain (loss) ) Net assets, at value $ 74 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Statements (continued) Consolidated Statement of Assets and Liabilities (continued) May 31, 2014 Franklin K2 Alternative Strategies Fund Class A: Net assets, at value $ Shares outstanding Net asset value per share a $ Maximum offering price per share (net assets value per share ÷ 94.25%) $ Class C: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share a $ Class R: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ Class R6: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ Advisor Class: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 75 Franklin Alternative Strategies Funds Consolidated Financial Statements (continued) Consolidated Statement of Operations for the period ended May 31, 2014 a Franklin K2 Alternative Strategies Fund Investment income: Dividends $ Interest Total investment income Expenses: Management fees (Note 3a) Distribution fees: (Note 3c) Class A Class C Class R Transfer agent fees: (Note 3e) Class A Class C Class R Class R6 91 Advisor Class Custodian fees (Note 4) Reports to shareholders Registration and filing fees Professional fees Trustees fees and expenses Organization costs Offering costs Dividends and interest on securities sold short Security borrowing fees Other Total expenses Expenses waived/paid by affiliates (Note 3f) ) Net expenses Net investment income (loss) ) 76 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Statements (continued) Consolidated Statement of Operations (continued) for the period ended May 31, 2014 a Franklin K2 Alternative Strategies Fund Realized and unrealized gains (losses): Net realized gain (loss) from: Investments $ Written options Foreign currency transactions ) Futures contracts ) Securities sold short ) Swap contracts Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) on: Investments Translation of other assets and liabilities denominated in foreign currencies ) Futures contracts Swap contracts Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net increase (decrease) in net assets resulting from operations $ a For the period October 11, 2013 (commencement of operations) to May 31, 2014. Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 77 Franklin Alternative Strategies Funds Consolidated Financial Statements (continued) Consolidated Statements of Changes in Net Assets Franklin K2 Alternative Strategies Fund Period Ended May 31, 2014 a Increase (decrease) in net assets: Operations: Net investment income (loss) $ ) Net realized gain (loss) from investments, written options, foreign currency transactions, futures contracts, securities sold short and swap contracts ) Net change in unrealized appreciation (depreciation) on investments, translation of other assets and liabilities denominated in foreign currencies, future contracts and swap contracts Net increase (decrease) in net assets resulting from operations Distributions to shareholders from net investment income: Class A ) Class C ) Class R ) Class R6 ) Advisor Class ) Total distributions to shareholders ) Capital share transactions: (Note 2) Class A Class C Class R Class R6 Advisor Class Total capital share transactions Net increase (decrease) in net assets Net assets: End of period $ Undistributed net investment income included in net assets: End of period $ a For the period October 11, 2013 (commencement of operations) to May 31, 2014. 78 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of two separate funds. The Franklin K2 Alternative Strategies Fund (Fund) is included in this report. The financial statement of the remaining fund in the Trust is presented separately. The Fund commenced operations on October 11, 2013, with five classes of shares: Class A, C, R, R6 and Advisor Class. Effective November 18, 2013, the Fund began publicly offering its shares. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the New York Stock Exchange (NYSE), whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances Annual Report | 79 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these 80 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Consolidated Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. Annual Report | 81 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Joint Repurchase Agreement The Fund enters into a joint repurchase agreement whereby its uninvested cash balance is deposited into a joint cash account with other funds managed by the investment manager or an affiliate of the investment manager and is used to invest in one or more repurchase agreements. The value and face amount of the joint repurchase agreement are allocated to the funds based on their pro-rata interest. A repurchase agreement is accounted for as a loan by the Fund to the seller, collateralized by securities which are delivered to the Funds custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the funds, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Fund, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Fund may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Fund in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. The joint repurchase agreement held by the Fund at period end, as indicated in the Consolidated Statement of Investments, had been entered into on May 30, 2014. d. Securities Purchased on a Delayed Delivery Basis The Fund purchases securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. e. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Consolidated Statement of Assets and 82 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Derivative Financial Instruments (continued) Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Consolidated Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthi-ness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund includes failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Consolidated Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into exchange traded futures contracts primarily to manage and/or gain exposure to commodity price, interest rate and equity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Consolidated Statement of Assets and Liabilities. Annual Report | 83 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Derivative Financial Instruments (continued) The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Consolidated Statement of Assets and Liabilities. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract are reflected on the Consolidated Statement of Assets and Liabilities and represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss on the Consolidated Statement of Operations. The Fund entered into OTC total return swap contracts primarily to manage and/or gain exposure to equity price and credit risk of an underlying instrument. A total return swap is an agreement between the Fund and a counterparty to exchange a return linked to an underlying instrument for a floating rate payment, both based upon a notional amount. The underlying instrument in a total return swap contract can be a stock or bond, a basket of stocks or bonds, a stock index, or credit index. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to recognize changes in the value of the underlying asset are recorded as realized gain or loss. 84 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Derivative Financial Instruments (continued) The Fund purchased and wrote exchange traded option contracts primarily to manage and/or gain exposure to equity price and interest rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. See Notes 6 and 9 regarding investment transactions and other derivative information, respectively. f. Restricted Cash At May 31, 2014, the Fund received restricted cash in connection with investments in certain derivative securities. Restricted cash is held in a segregated account with the Funds custodian and is reflected in the Consolidated Statement of Assets and Liabilities. g. Securities Sold Short The Fund is engaged in selling securities short, which obligates the Fund to replace a borrowed security with the same security at current fair value. The Fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security. The Fund realizes a gain if the price of the security declines between those dates. Gains are limited to the price at which the Fund sold the security short, while losses are potentially unlimited in size. The Fund is required to establish a margin account with the broker lending the security sold short. While the short sale is outstanding, the broker retains the proceeds of the short sale to the extent necessary to meet margin requirements until the short position is closed out. A deposit must also be maintained with the Funds custodian/counterparty broker consisting of cash and/or securities having a value equal to a specified percentage of the value of the securities sold short. The Fund is obligated to pay fees for borrowing the securities sold short and is required to pay the counterparty any dividends and/or interest due on securities sold short. Such dividends and/ or interest and any security borrowing fees are recorded as an expense to the Fund. h. Investment in K2 Holdings Investment Corp. (K2 Subsidiary) The Fund invests in certain financial instruments and commodity-linked derivative investments through its investment in the K2 Subsidiary. The K2 Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of the Fund. At May 31, 2014, the K2 Subsidiarys investments, as well as any Annual Report | 85 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) h. Investment in K2 Holdings Investment Corp. (K2 Subsidiary) (continued) other assets and liabilities of the K2 Subsidiary, is reflected in the Funds Consolidated Statement of Investments and Consolidated Statement of Assets and Liabilities. The financial statements have been consolidated and include the accounts of the Fund and the K2 Subsidiary. All inter-company transactions and balances have been eliminated. At May 31, 2014, the net assets of the K2 Subsidiary were $31,161,889, representing 7.88% of the Funds consolidated net assets. The Funds investment in the K2 Subsidiary is limited to 25% of consolidated assets. i. Senior Floating Rate Interests The Fund invests in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to certain restrictions on resale. j. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and if applicable, excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of May 31, 2014, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds consolidated financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). k. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income and dividends declared on securities sold short are recorded 86 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) k. Security Transactions, Investment Income, Expenses and Distributions (continued) on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. l. Organization and Offering Costs Organization costs were expensed as incurred. Offering costs are amortized on a straight line basis over twelve months. m. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. n. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Annual Report | 87 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 2. S HARES OF B ENEFICIAL I NTEREST At May 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Period Ended May 31, 2014 a Shares Amount Class A Shares: Shares sold 9,202,567 $ 95,380,808 Shares issued in reinvestment of distributions 304 3,150 Shares redeemed (100,486 ) (1,063,379 ) Net increase (decrease) 9,102,385 $ 94,320,579 Class C Shares: Shares sold 1,574,229 $ 16,010,580 Shares issued in reinvestment of distributions 109 1,130 Shares redeemed (6,509 ) (68,850 ) Net increase (decrease) 1,567,829 $ 15,942,860 Class R Shares: Shares sold 1,097,561 $ 11,001,000 Class R6 Shares: Shares sold 20,233,382 $ 212,310,195 Shares redeemed (10,476 ) (110,000 ) Net increase (decrease) 20,222,906 $ 212,200,195 Advisor Class Shares: Shares sold 5,176,524 $ 52,893,512 Shares issued in reinvestment of distributions 610 6,315 Shares redeemed (51,418 ) (544,024 ) Net increase (decrease) 5,125,716 $ 52,355,803 a For the period October 11, 2013 (commencement of operations) to May 31, 2014. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, and/or directors of the following subsidiaries: Subsidiary Affiliation K2/D&S Management Co., L.L.C. ( K2 Advisors) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC, Inc. (Investor Services) Transfer agent 88 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund and K2 Subsidiary pay an investment management fee to K2 Advisors of 2.05% per year of the average daily net assets of the Fund and K2 Subsidiary. Management fees paid by the Fund are reduced on assets invested in the K2 Subsidiary, in an amount not to exceed the management fee paid by the K2 Subsidiary. Under each subadvisory agreement, the below entities provide subadvisory services to the Fund or K2 Subsidiary. The subadvisory fees are paid by K2 Advisors based on the Fund and K2 Subsidiary average daily net assets, and is not an additional expense of the Fund or K2 Subsidiary. Sub-Advisor Basso Capital Management, L.P. Chatham Asset Management LLC Chilton Investment Company, LLC Graham Capital Management, L.P. Impala Asset Management LLC Independence Capital Asset Partners, LLC Jennison Associates LLC Lazard Asset Management LLC Loomis Sayles & Company, L.P. P. Schoenfeld Asset Management L.P. Wellington Management Company, LLP York Registered Holdings, L.P. b. Administrative Fees Under an agreement with K2 Advisors, FT Services provides administrative services to the Fund and K2 Subsidiary. The fee is paid by K2 Advisors based on the Fund and K2 Subsidiary average daily net assets, and is not an additional expense of the Fund or K2 Subsidiary. Under a sub-administrative agreement between FT Services and BNY Mellon Investment Servicing (US) Inc. (BNY Mellon), BNY Mellon provides sub-administrative services to the Fund and K2 Subsidiary. The sub-administrative fee is paid by FT Services based on the average daily net assets of the Fund and K2 Subsidiary, and is not an additional expense of the Fund or K2 Subsidiary. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A Annual Report | 89 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Fund’s Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund’s shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31, for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A 0.30 % Class C 1.00 % Class R 0.50 % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Fund’s shares for the period: Sales charges retained net of commissions paid to unaffiliated broker/dealers $ CDSC retained $ — e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended May 31, 2014, the Fund paid transfer agent fees of $13,747, of which $7,307 was retained by Investor Services. f. Waiver and Expense Reimbursements K2 Advisors has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses (excluding 90 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 3. T RANSACTIONS WITH A FFILIATES (continued) f. Waiver and Expense Reimbursements (continued) distribution fees, acquired fund fees and expenses, and expenses on securities sold short) for each class of the Fund do not exceed 2.15%, and Class R6 does not exceed 2.14% based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until at least October 4, 2014. Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees for the Fund do not exceed 0.01% until at least October 4, 2014. There were no Class R6 transfer agent fees waived during the period ended May 31, 2014. g. Other Affiliated Transactions At May 31, 2014, the shares of the Fund were owned by the following entities: Percentage of Consolidated Shares Outstanding Shares Franklin Resources, Inc % Franklin Templeton Moderate Allocation Fund % Franklin Templeton Conservative Allocation Fund % Franklin Templeton Growth Allocation Fund % Franklin LifeSmart 2025 Retirement Target Fund % Franklin LifeSmart 2015 Retirement Target Fund % Franklin LifeSmart 2035 Retirement Target Fund % Franklin LifeSmart 2045 Retirement Target Fund % Franklin Templeton Multi-Asset Real Return Fund % Franklin LifeSmart 2020 Retirement Target Fund % Franklin LifeSmart 2030 Retirement Target Fund % Franklin LifeSmart 2050 Retirement Target Fund % Franklin LifeSmart 2040 Retirement Target Fund % 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended May 31, 2014, there were no credits earned. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At May 31, 2014, the capital loss carryforwards were as follows: Capital loss carryforwards: Short term $ Long term Total capital loss carryforwards $ Annual Report | 91 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 5. I NCOME T AXES (continued) The tax character of distributions paid during the period ended May 31, 2014, was as follows: Distributions paid from ordinary income $415,789 At May 31, 2014, the cost of investments, net unrealized appreciation (depreciation) and undistributed ordinary income for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Distributable earnings - undistributed ordinary income $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions, bond discounts and premiums, certain dividends on securities sold short, swaps, commodity-based derivatives, non-deductible expenses, offering costs and futures. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments and securities sold short (excluding short term securities) for the period ended May 31, 2014, aggregated $672,676,313 and $477,308,366, respectively. Transactions in options written during the period ended May 31, 2014, were as follows: Number of Premiums Contracts Received Options written $ Options expired ) ) Options exercised ) ) Options closed ) ) Options outstanding at May 31, 2014 $ See Notes 1(e) and 9 regarding derivative financial instruments and other derivative information, respectively. 7. C REDIT R ISK AND D EFAULTED S ECURITIES The Fund may purchase the pre-default or defaulted debt of distressed companies. Distressed companies are financially troubled and are about to be or are already involved in financial restructuring or bankruptcy. Risks associated with purchasing these securities include the 92 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 7. C REDIT R ISK AND D EFAULTED S ECURITIES (continued) possibility that the bankruptcy or other restructuring process takes longer than expected, or that distributions in restructuring are less than anticipated, either or both of which may result in unfavorable consequences to the Fund. If it becomes probable that the income on debt securities, including those of distressed companies, will not be collected, the Fund discontinues accruing income and recognizes an adjustment for uncollectible interest. At May 31, 2014, the aggregate long value of distressed company securities for which interest recognition has been discontinued was $322,138, representing 0.08% of the Funds net assets. For information as to specific securities, see the accompanying Consolidated Statement of Investments. 8. U NFUNDED L OAN C OMMITMENTS The Fund enters into certain credit agreements, all or a portion of which may be unfunded. The Fund is obligated to fund these loan commitments at the borrowers discretion. Funded portions of credit agreements are presented on the Consolidated Statement of Investments. At May 31, 2014, unfunded commitments were as follows: Unfunded Borrower Commitment Affinion Group Inc., Tranche B Term Loan, 5.25%, 4/28/18 $ Huntsman International LLC, 2013-2 Additional Term Loan, 3.00%, 10/15/20 Ortho-Clinical Diagnostics, Inc., Initial Term Loan, 3.75%, 5/07/21 The Mens Wearhouse Inc., Term Loan B, 3.50%, 4/15/21 Time Inc., Term Loan, 3.25%, 4/17/21 Transdigm Inc., Term Loan, 3.00%, 5/21/21 US Ecology Inc., Term Loan, 3.00%, 5/20/21 Visteon Corp., Initial Term Loan, 2.75%, 4/08/21 $ Unfunded loan commitments and funded portions of credit agreements are marked to market daily and any unrealized appreciation or depreciation is included in the Consolidated Statement of Assets and Liabilities and the Consolidated Statement of Operations. Annual Report | 93 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 9. O THER D ERIVATIVE I NFORMATION At May 31, 2014, the Funds investments in derivative contracts are reflected on the Consolidated Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Consolidated Consolidated Not Accounted for Statement of Assets and Fair Value Statement of Assets and Fair Value as Hedging Instruments Liabilities Location Amount a Liabilities Location Amount a Commodity contracts Net assets consist of  net Net assets consist of  net unrealized appreciation unrealized appreciation (depreciation) $ (depreciation) $ Credit contracts Unrealized appreciation on Unrealized depreciation on swap contracts / Net swap contracts / Net assets consist of  net assets consist of  net unrealized appreciation unrealized appreciation (depreciation) (depreciation) Equity contracts Investments, at value / Options written, at value / Unrealized appreciation on Unrealized depreciation on swap contracts / Net swap contracts / Net assets consist of  net assets consist of  net unrealized appreciation unrealized appreciation (depreciation) (depreciation) Foreign exchange Unrealized appreciation on Unrealized depreciation on contracts forward exchange forward exchange contracts contracts Interest rate contracts Net assets consist of  net unrealized appreciation (depreciation) a Includes cumulative appreciation (depreciation) of futures contracts and centrally cleared swaps as reported in the Consolidated Statement of Investments. Only current days variation margin is separately reported within the Consolidated Statement of Assets and Liabilities. 94 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 9. O THER D ERIVATIVE I NFORMATION (continued) For the period ended May 31, 2014, the effect of derivative contracts on the Funds Consolidated Statement of Operations was as follows: Change in Realized Unrealized Derivative Contracts Gain (Loss) Appreciation Not Accounted for Consolidated Statement of for the (Depreciation) as Hedging Instruments Operations Locations Period for the Period Credit contracts Net realized gain (loss) from swap contracts / Net change in unrealized appreciation (depreciation) on swap contracts $ ) $ ) Equity contracts Net realized gain (loss) from investments, written options, futures and swap contracts / Net change in unrealized appreciation (depreciation) on investments, written options, futures and swap contracts ) Foreign exchange contracts Net realized gain (loss) from foreign currency transactions / Net change in unrealized appreciation (depreciation) on translation of other assets and liabilities denominated in foreign currencies ) ) Commodity contracts Net realized gain (loss) from futures contracts / Net change in unrealized appreciation (depreciation) on futures contracts ) ) Interest rate contracts Net realized gain (loss) from futures contracts / Net change in unrealized appreciation (depreciation) on investments and futures contracts For the period ended May 31, 2014, the average month end fair value of derivatives represented 1.35% of average month end net assets. The average month end number of open derivative contracts for the period was 1,137. At May 31, 2014, the Funds OTC derivative assets and liabilities are as follows: Gross and Net Amounts of Assets and Liabilities Presented in the Consolidated Statement of Assets and Liabilities Assets a Liabilities a Derivatives Forward Exchange Contracts $ $ Swap Contracts Total $ $ a Absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Consolidated Statement of Assets and Liabilities. Annual Report | 95 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 9. O THER D ERIVATIVE I NFORMATION (continued) At May 31, 2014, the Funds OTC derivative assets which may be offset against the Funds OTC derivative liabilities, and collateral received from the counterparty, is as follows: Amounts Not Offset in the Consolidated Statement of Assets & Liabilities Gross and Net Amounts of Assets Presented Financial Financial in the Consolidated Instruments Instruments Cash Net Amount Statement of Assets Available Collateral Collateral (Not less & Liabilities for Offset Received Received than zero) Counterparty BNYM $ $  $  $  $ BRWS      BZWS    CITI )    CSFB    DBFX )   JPHQ      MLCO )   MSCS )   MSCO    MSCO d )    Total $ $ ) $  $  $ At May 31, 2014, the Funds OTC derivative liabilities which may be offset against the Funds OTC derivative assets, and collateral pledged to the counterparty, is as follows: Amounts Not Offset in the Consolidated Statement of Assets & Liabilities Gross and Net Amounts of Liabilities Presented Financial Financial in the Consolidated Instruments Instruments Cash Net Amount Statement of Assets Available Collateral Collateral (Not less & Liabilities for Offset Pledged b,c Pledged b than zero) Counterparty BNYM $ $  $  $  $ BRWS    BZWS      CITI )   CSFB    DBFX )    JPHQ   )  MLCO )    MSCS )    MSCO    MSCO d )  )  Total $ $ ) $  $ ) $ b In some instances, the collateral amounts disclosed in the table above were adjusted due to the requirement to limit collateral amounts to avoid the effect of overcollateralization. Actual collateral received and/or pledged may be more than the amounts disclosed herein. c See the accompanying Consolidated Statement of Investments for securities pledged as collateral for derivatives. d Represents derivatives owned by the K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 1(h). 96 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 9. O THER D ERIVATIVE I NFORMATION (continued) See Notes 1(e) and 6 regarding derivative financial instruments and investment transactions, respectively. 10. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Annual Report | 97 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund F AIR V ALUE M EASUREMENTS (continued) A summary of inputs used as of May 31, 2014, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Common Stocks and Other Equity Interests a $ 197,271,711 $ — $ — b $ 197,271,711 Exchange Traded Funds 375,691 — — 375,691 Convertible Preferred Stocks 5,953,368 4,308,332 — 10,261,700 Preferred Stocks 2,630,806 106,417 — 2,737,223 Convertible Bonds — 45,866,226 — 45,866,226 Convertible Notes in Reorganization — 22,500 — 22,500 Corporate Bonds, Notes and Senior Floating Interests — 49,062,463 — 49,062,463 Corporate Notes in Reorganization — 243,950 — 243,950 Foreign Government and Agency Securities — 2,091,776 — 2,091,776 Asset-Backed Securities and Commercial Mortgage-Backed Securities — 4,952,631 — 4,952,631 Municipal Bonds — 390,248 — 390,248 Municipal Bonds in Reorganization — 55,688 — 55,688 Options Purchased 517,477 — — 517,477 Short Term Investments 30,630,507 12,675,778 — 43,306,285 Total Investments in Securities $ 237,379,560 $ 119,776,009 $ — $ 357,155,569 Other Financial Instruments Futures Contracts $ 1,575,928 $ — $ — $ 1,575,928 Forward Exchange Contracts — 604,330 — 604,330 Swaps Contracts — 1,593,400 — 1,593,400 Unfunded Loan Commitments — 2,278 — 2,278 Total Other Financial Instruments $ 1,575,928 $ 2,200,008 $ — $ 3,775,936 Liabilities: Other Financial Instruments Options Written $ 202,766 $ — $ — $ 202,766 Securities Sold Short a 105,490,416 1,323,963 — 106,814,379 Futures Contracts 471,207 — — 471,207 Forward Exchange Contracts — 754,362 — 754,362 Swaps Contracts — 1,150,637 — 1,150,637 Total Other Financial Instruments $ 106,164,389 $ 3,228,962 $ — $ 109,393,351 a For detailed categories, see the accompanying Consolidated Statement of Investments. b Includes securities determined to have no value at May 31, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial investments at the end of the period. 98 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin K2 Alternative Strategies Fund 11. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. The Fund is currently reviewing the requirements and believes the adoption of this ASU will not have a material impact on its consolidated financial statements. In June 2014, FASB issued ASU No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this position. 12. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the consolidated financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Counterparty/Exchange Currency Selected Portfolio BNYM - The Bank of New York AUD - Australian Dollar ABS - Asset Backed Security Mellon CAD - Canadian Dollar ADR - American Depositary BRWS - Barclays Capital, Inc. EUR - Euro Receipt BZWS - Barclays Bank PLC GBp - British Pence ARM - Adjustable Rate Mortgage CITI - Citigroup, Inc. GBP - British Pound CMO - Collateralized Mortgage CME - Chicago Mercantile HKD - Hong Kong Dollar Obligation Exchange ETF - Exchange Traded Fund JPY - Japanese Yen CSFB - Credit Suisse First Boston FDIC - Federal Deposit Insurance MXN - Mexican Peso DBFX - Deutsche Bank AG Corporation SEK - Swedish Krona ICE - Intercontinental Exchange, FRN - Floating Rate Note Inc. IO - Interest Only JPHQ - JP Morgan Chase & Co. PIK - Payment In-Kind MLCO - Merrill Lynch & Co., Inc. REIT - Real Estate Investment MSCO - Morgan Stanley & Co., Inc. Trust MSCS - Morgan Stanley Capital SPDR - Standard & Poors Services Depository Receipts Annual Report | 99 Franklin Alternative Strategies Funds Report of Independent Registered Public Accounting Firm To the Board of Trustees of Franklin Alternative Strategies Funds and Shareholders of Franklin K2 Alternative Strategies Fund: We have audited the accompanying consolidated statement of assets and liabilities, including the consolidated statement of investments, of Franklin K2 Alternative Strategies Fund (the Fund), as of May 31, 2014, and the related consolidated statement of operations for the period then ended, the consolidated statements of changes in net assets and the consolidated financial highlights for each of the periods indicated therein. These consolidated financial statements and consolidated financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these consolidated financial statements and consolidated financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from the brokers were not received. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements and consolidated financial highlights referred to above present fairly, in all material respects, the consolidated financial position of Franklin K2 Alternative Strategies Fund at May 31, 2014, the consolidated results of its operations for the period then ended, the consolidated changes in its net assets and the consolidated financial highlights for each of the periods indicated therein, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts July 23, 2014 100 | Annual Report Franklin Alternative Strategies Funds Tax Information (unaudited) Under Section 854(b)(1)(A) of the Internal Revenue (Code), the Fund hereby reports 12.81% of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended May 31, 2014. Under Section 854(b)(1)(B) of the Code, the Fund hereby reports the maximum amount allowable but no less than $936,565 as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended May 31, 2014. Under Section 871(k)(1)(C) of the Code, the Fund hereby reports the maximum amount allowable but no less than $43,664 as interest related dividends for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended May 31, 2014. Distributions, including qualified dividend income, paid during calendar year 2014 will be reported to shareholders on Form 1099-DIV by mid-February 2015 . Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. Annual Report | Franklin Alternative Strategies Funds Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and numbers of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Edward I. Altman, Ph.D. (1941) Trustee Since 2011 10 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Max L. Heine Professor of Finance and Director of The Credit and Debt Markets Research Program, Salomon Center, Stern School of Business, New York University; editor and author of numerous financial publications; financial consultant; an adviser to numerous financial and publishing organizations; and formerly, Vice Director, Salomon Center, Stern School of Business, New York University. Ann Torre Bates (1958) Trustee Since 2011 36 Navient Corporation (loan c/o Franklin Mutual Advisers, LLC management, servicing and asset 101 John F. Kennedy Parkway recovery) (May 2014), Ares Capital Short Hills, NJ 07078-2789 Corporation (specialty finance company) (2010-present), United Natural Foods, Inc. (distributor of natural, organic and specialty foods) (2013-present), Allied Capital Corporation (financial services) (2003- 2010) and SLM Corporation (Sallie Mae) (1997-2014). Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Executive Vice President and Chief Financial Officer, NHP Incorporated (manager of multifamily housing) (1995-1997); and Vice President and Treasurer, US Airways, Inc. (until 1995). Burton J. Greenwald (1929) Trustee Since 2011 17 Franklin Templeton Emerging Markets c/o Franklin Mutual Advisers, LLC Debt Opportunities Fund PLC and 101 John F. Kennedy Parkway Fiduciary International Ireland Limited. Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Managing Director, B.J. Greenwald Associates (management consultants to the financial services industry); and formerly, Chairman, Fiduciary Trust International Funds; Executive Vice President, L.F. Rothschild Fund Management, Inc.; President and Director, Merit Mutual Funds; President, Underwriting Division and Director, National Securities & Research Corporation; Governor, Investment Company Institute and Chairman, ICI Public Information Committee. 102 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Keith E. Mitchell (1954) Trustee Since 2011 10 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Managing Member, Mitchell, Hartley & Bechtel Advisers, LLC (formerly, Mitchell Advisers, LLC) (advisory firm); director of various boards of asset management firms; and formerly, Managing Director, Putman Lovell NBF. Charles Rubens II (1930) Trustee Since 2011 17 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Private investor and president of non-profit organizations; and formerly, an executive of Time, Inc.; and Trustee of Colorado College. Jan Hopkins Trachtman (1947) Trustee Since 2011 10 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: President and Founder, The Jan Hopkins Group (communications consulting firm); President, Economic Club of New York; serves on Advisory Board of Knight Bagehot Fellowship; and formerly, Anchor/Correspondent, CNN Financial News (until 2003); Managing Director and Head of Client Communications, Citigroup Private Bank (until 2005); Off-Air Reporter, ABC News World News Tonight and Editor, CBS Network News. Robert E. Wade (1946) Trustee and Trustee and 43 El Oro Ltd (investments). c/o Franklin Mutual Advisers, LLC Chairman of Chairman of the 101 John F. Kennedy Parkway the Board Board since Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Attorney at law engaged in private practice (1972-2008) and member of various boards. Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2011 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member  Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/ or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Peter A. Langerman (1955) Trustee Since 2011 10 American International Group, Inc. c/o Franklin Mutual Advisers, LLC (AIG) Credit Facility Trust (2010- 101 John F. Kennedy Parkway ). Short Hills, NJ 07078-2702 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Chief Executive Officer and President, Franklin Mutual Advisers, LLC; officer and/or director, as the case may be, of four of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice Since 2012 Not Applicable Not Applicable One Franklin Parkway President San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Since 2011 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer  Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice Since 2011 Not Applicable Not Applicable One Franklin Parkway President San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gray (1955) Secretary and Secretary and Not Applicable Not Applicable One Franklin Parkway Vice Vice President San Mateo, CA 94403-1906 President since 2011 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice Since 2012 Not Applicable Not Applicable 100 Fountain Parkway President  St. Petersburg, FL 33716-1205 AML Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. 104 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Robert G. Kubilis (1973) Treasurer, Since 2012 Not Applicable Not Applicable 300 S.E. 2nd Street Chief Fort Lauderdale, FL 33301-1923 Financial Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Assistant Treasurer, Fund Accounting, Franklin Templeton Investments; and officer of five of the investment companies in Franklin Templeton Investments. Thomas A. Nelson (1969) Vice Since 2011 Not Applicable Not Applicable 600 Fifth Avenue President New York, NY 10020 Principal Occupation During at Least the Past 5 Years: Portfolio Manager, Franklin Advisers, Inc.; officer of one of the investment companies in Franklin Templeton Investments; and formerly, Manager of Americas market specialist sales team, Bloomberg LP (1991-2007). Kimberly H. Novotny (1972) Vice Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street President Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Karen L. Skidmore (1952) Vice Since 2011 Not Applicable Not Applicable One Franklin Parkway President San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice Since 2011 Not Applicable Not Applicable One Franklin Parkway President San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Annual Report | Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Lori A. Weber (1964) Vice Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street President Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. William Y. Yun (1959) President and Since 2011 Not Applicable Not Applicable 600 Fifth Avenue Chief New York, NY 10020 Executive Officer  Investment Management Principal Occupation During at Least the Past 5 Years: Executive Vice President, Franklin Advisers, Inc. and Franklin Templeton Institutional, LLC; Executive Vice President  Alternative Strategies, Franklin Resources, Inc.; Chief Executive Officer, Franklin Alternative Strategies Advisers, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of one of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc., which is the parent company of the Funds investment manager and distributor. Peter A. Langerman is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer of Franklin Mutual Advisers, LLC, the Funds investment manager. Note 1: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. The Funds Board has determined that certain of the members of the Audit Committee, including Ann Torre Bates, are audit committee financial experts, and independent, under those provisions of the Sarbanes-Oxley Act of 2002, and the rules and form amendments adopted by the Securities and Exchange Commission, relating to audit committee financial experts. The Statement of Information (SAI) include additional information about board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. 106 | Annual Report Franklin Alternative Strategies Funds Shareholder Information Franklin K2 Alternative Strategies Fund Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive the Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK Contents Shareholder Letter 1 Annual Report Consolidated Financial Report of Independent Highlights and Consolidated Registered Public Franklin Pelagos Statement of Investments 15 Accounting Firm 41 Commodities Strategy Fund 3 Consolidated Financial Board Members and Officers 42 Performance Summary 9 Statements 22 Shareholder Information 47 Your Fund’s Expenses 13 Notes to Consolidated Financial Statements 26 | 1 Annual Report Franklin Pelagos Commodities Strategy Fund Your Funds Goal and Main Investments: Franklin Pelagos Commodities Strategy Fund seeks long-term total return. The Fund invests mainly in commodity-linked derivative instruments and securities of the U.S. government, its agencies and instrumentalities and other fixed income securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . This annual report for Franklin Pelagos Commodities Strategy Fund covers the fiscal year ended May 31, 2014. Performance Overview Franklin Pelagos Commodities Strategy Fund  Advisor Class delivered a +1.59% cumulative total return for the 12 months under review. In comparison, its benchmark, the Dow Jones-UBS Commodity Index Total Return SM , which measures performance of fully collateralized positions of 22 underlying commodity futures, posted a +2.50% total return for the same period. 1, 2 Economic and Market Overview During the 12-month period ended May 31, 2014, and especially in the second half of 2013, the U.S. economy continued to show signs of recovery helped by consumer and business spending and rising inventories. Despite abnormally cold weather that led to a contraction in economic activity in the first quarter of 2014, economic indicators were still broadly supportive of recovery at period-end. Manufacturing activity expanded during the period under review, despite a slowdown in early 2014. Retail sales for the period followed no clear trend, but they experienced a sharp rebound in March 2014 from prior months, aided by improved weather. Home sales declined as a result of rising mortgage rates and lower inventories as well as the impact of extreme weather in early 2014, but home prices rose in comparison with year-ago figures. The unemployment rate declined to 6.3% in May 2014 from 7.5% in May 2013. 3 Although inflation picked up slightly toward the end of the period, it still remained below the U.S. Federal Reserve Boards (Feds) 2.0% target. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Consolidated Statement of Investments (SOI). The Consolidated SOI begins on page 20. Annual Report | 3 What is a swap agreement? A swap agreement, such as an equity total return swap, is a contract between the Fund and a counterparty to exchange on a future date the returns, or differentials in rates of return, that would have been earned or realized if a notional amount were invested in specific instruments. What is a futures contract? A futures contract, also called a future, is an agreement between the Fund and a counterparty made through a U.S. or foreign futures exchange to buy or sell an asset at a specific price on a future date. In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government through September 2014. Congress then approved suspension of the debt ceiling until March 2015. Despite speculation that it would start tapering its quantitative easing, the Fed maintained its monthly bond purchases at $85 billion through December 2013, gradually reducing them beginning in January, based on continued positive economic and employment data. Although economic data in early 2014 were soft in part because of severe winter weather, Fed Chair Janet Yellen kept the pace of asset-purchase tapering intact while adopting a more qualitative approach to rate-hike guidance. However, the Fed remained committed to keeping interest rates low for a considerable time even after the asset-purchase program ends, depending on inflation and unemployment trends. Investors confidence grew as corporate profits rose and generally favorable economic data indicated continued recovery despite brief sell-offs when markets reacted to the Feds statements, U.S. budget disputes, political instability in certain emerging markets and Chinas slowing economy. U.S. stocks generated strong returns for the 12 months under review as the Standard & Poors 500 Index and Dow Jones Industrial Average reached all-time highs. 1, 4 Investment Strategy We utilize an actively managed fundamental and quantitative investment process to provide exposure to the commodities markets by investing in commodity-linked derivative instruments including commodity-linked total return swaps, commodity futures, commodity index futures and options on commodities and commodity index futures, which may provide exposure to foreign and emerging markets. By investing in these derivative instruments, we seek to gain exposure to the returns of real assets that trade in the commodities markets without direct investment in physical commodities. Real assets include such things as industrial and precious metals, gas, oil, livestock, agricultural or meat products and other items. 4 | Annual Report Managers Discussion During its fiscal year, the Fund obtained its commodities exposure through swaps on commodities indexes, and through commodities futures and options on commodity futures. These exposures were supported with U.S. Treasury bills and other fixed income securities. During the period under review, overall energy positioning provided a strong contribution to absolute return. Another positive sector was livestock, including live cattle and lean hogs that rallied as demand increased in China amid limited supplies. Agricultural holdings also contributed to returns, particularly soybean meal that benefited from increased demand for livestock feed in China, as well as coffee. Precious metals positioning was a particularly large detractor from returns, followed by industrial metals such as copper, which suffered from deteriorating Chinese demand, and aluminum. The Fund lagged its benchmark partly because of positioning in natural gas, gold, nickel and copper. Within the energy sector, crude oil was a major contributor to absolute returns as U.S. refinery utilization rates were high and pipeline infrastructure opened up. Natural gas prices were supported through the winter months by two bouts of extreme cold that depleted gas in storage and impacted production. The Funds relative performance lagged resulting from underweighting of natural gas positioning during periods of intense cold. However, crude oil positioning aided Fund performance over the period and mitigated some of the negative effect of natural gas positioning. In the precious metals sector, gold was a notable detractor from returns as investors liquidated total known exchange-traded holdings of gold by approximately one-fifth over the period and concerns over central bank liquidity came to the forefront. The price of gold rebounded in the first calendar quarter of 2014 after its first yearly decline in over a decade. The Funds positioning in the precious metals sector during the start of 2014 did not capture the entirety of the price rebound. The negative overall effect from precious metals was a result of losses in gold, silver and platinum, although positioning in palladium provided positive returns. Portfolio Breakdown* 5/31/14 % of Total Net Assets* U.S. Treasury Bills % Federal Farm Credit Bank % U.S. Treasury Notes % Institutional Fiduciary Trust Money Market Portfolio % Federal Home Loan Bank % Other Assets, less Liabilities** % *Portfolio Breakdown figures are stated as a percentage of total and may not equal 100% or may be negative due to rounding, use of any derivatives, unsettled trades or other factors. **Includes unrealized appreciation/depreciation on open futures and swap contracts, as well as other assets and liabilities. See supplementary commodity exposure tables on page 6 for additional information related to the Funds economic exposure to commodities. Annual Report | 5 Fund Exposure to Commodities The following table summarizes the Funds economic exposure to commodities derived through its investment in commodity-linked total return swap contracts. At 5/31/14, the Funds exposure based on notional value represented 79.9% of consolidated net assets. Commodity Exposure Derived Through Commodity-Linked Total Return Swap Contracts** Agriculture % Energy % Industrial Metals % Precious Metals % Livestock % Corn % Natural Gas % Copper % Gold % Live Cattle % Soybeans % WTI Crude Oil % Aluminum % Silver % Lean Hogs % Sugar % Brent Crude Oil % Nickel % Coffee % Unleaded Gasoline % Zinc % Wheat % Heating Oil % Soybean Meal % Soybean Oil % Cotton % Kansas Wheat % **The Funds exposure was calculated using the commodity sector weightings of the Dow Jones-UBS Commodity Index multiplied by the Funds percentage notional exposure. The following table summarizes the Funds economic exposure to commodities derived through its investment in futures contracts. At 5/31/14, the Funds exposure based on notional value represented 19.5% of consolidated net assets. Commodity Futures Exposure 5/31/14 % of Total Net Assets Long Sugar #11 % Brent Crude Oil % Copper % Aluminum % NY Harbor Ultra-Low Sulfur Diesel % Soybean Meal % Live Cattle % Natural Gas % 6 | Annual Report Thank you for your participation in Franklin Pelagos Commodities Strategy Fund. We look forward to continuing to serve your investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 7 The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. The Dow Jones-UBS Commodity Indices SM are a joint product of DJI Opco, LLC, a subsidiary of S&P Dow Jones Indices LLC, and UBS Securities LLC (UBS) and have been licensed for use to S&P Opco, LLC and Franklin Templeton Companies, LLC. S&P ® is a registered trademark of Standard & Poors Financial Services LLC, Dow Jones ® and DJ are registered trademarks of Dow Jones Trademark Holdings LLC, and UBS is a registered trademark of UBS AG. All con- tent of the Dow Jones-UBS Commodity Indices SM © S&P Dow Jones Indices LLC and UBS and their respective affiliates 2014. Reproduction of Dow Jones-UBS Commodity Indices SM in any form is prohibited except with the prior written per- mission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of Dow Jones-UBS Commodity Indices SM . 3. Source: Bureau of Labor Statistics. 4. S&P Dow Jones Indices. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omis- sions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or conse- quential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P Dow Jones Indices. 8 | Annual Report Performance Summary as of 5/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 5/31/14 1/10/14 Change A (n/a) $ $ +$ C (n/a) $ $ +$ R (n/a) $ $ +$ R6 (FPELX) $ $ +$ 5/31/13 Advisor (n/a) $ $ +$ Annual Report | 9 Performance Summary (continued) Performance as of 5/31/14 1 Cumulative total return excludes sales charges. Average annual total returns and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R/R6/Advisor Class: no sales charges. Value of Average Annual Cumulative Average Annual $ Total Return Total Annual Operating Expenses 6 Share Class Total Return 2 Total Return 3 Investment 4 (6/30/14 ) 5 (with waiver) (without waiver) A % % Since Inception (1/10/14) + % + % $ + % C % % Since Inception (1/10/14) + % + % $ + % R % % Since Inception (1/10/14) + % + % $ + % R6 % % Since Inception (1/10/14) + % + % $ + % Advisor Class % % 1-Year + % + % $ + % Since Inception (12/7/11) -4.20 % -1.71 % $ -1.38 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 10 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. Fund investment results reflect an expense reduction, without which the total return would have been lower. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 11 Performance Summary (continued) All investments involve risks, including possible loss of principal. Investing in physical commodities, either directly or through complex instruments such as commodity-linked total return swaps, commodity futures, commodity index futures and options on commodities and commodities index futures, presents unique risks, is speculative and can be extremely volatile. Market prices of commodities may fluctuate rapidly based on numerous factors, including: changes in supply and demand relationships; weather; agriculture; trade; domestic and foreign political and economic events and policies; diseases; pestilence; technological developments; and monetary and other governmental policies, action and inaction. Derivatives involve costs and can create leverage in the Funds portfolio, which may result in significant volatility and cause the Fund to participate in losses (as well as gains) in an amount that exceeds the Funds initial investment. The Fund may not achieve the anticipated benefits and may realize losses when a counterparty fails to perform as promised. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Foreign investing carries additional risks such as currency and market volatility and political or social instability, risks that are heightened in developing countries. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 12/31/14 and a fee waiver related to a subsidiary. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Since Class A, C, R and R6 shares have existed for less than one year, performance shown is not annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: © 2014 Morningstar. The Dow Jones-UBS Commodity Index Total Return is a broadly diversified index designed to allow investors to track commodity futures through a single, simple measure. The index reflects the return on fully collateralized positions in the underlying futures contracts on physical commodities, which are reweighted and rebalanced annually on a price-percentage basis. 8. The Dow Jones-UBS Commodity Indices SM are a joint product of DJI Opco, LLC, a subsidiary of S&P Dow Jones Indices LLC, and UBS Securities LLC (UBS) and have been licensed for use to S&P Opco, LLC and Franklin Templeton Companies, LLC. S&P ® is a registered trademark of Standard & Poors Financial Services LLC, Dow Jones ® and DJ are registered trademarks of Dow Jones Trademark Holdings LLC, and UBS is a registered trademark of UBS AG. All content of the Dow Jones-UBS Commodity Indices SM © S&P Dow Jones Indices LLC and UBS and their respective affiliates 2014. Reproduction of Dow Jones-UBS Commodity Indices SM in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of Dow Jones-UBS Commodity Indices SM . 12 | Annual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the periods indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if any. Therefore, the second line is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Beginning Account Ending Account Expenses Paid During Share Class Value 12/1/13 Value 5/31/14 Period* 12/1/135/31/14 A Actual (1/10/14) $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual (1/10/14) $ $ $ Hypothetical (5% return before expenses) $ $ $ R Actual (1/10/14) $ $ $ Hypothetical (5% return before expenses) $ $ $ R6 Actual (1/10/14) $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.25%; C: 1.95%; R: 1.45%; R6: 0.86% and Advisor: 0.98%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period for Advisor Class actual expenses and hypothetical expenses for all share classes. The multiplier is 141/365 for Classes A, C, R and R6 actual expenses to reflect the number of days since inception. Effective 1/10/14, the expense waiver for Advisor Class changed and the new annualized net expense ratio excluding expenses of the fund investments was 0.95%. Had such expense waiver been in effect for the full period, the Advisor Class expenses paid during the period would have been $4.90 (Actual) and $4.78 (Hypothetical). 14 | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Highlights Franklin Pelagos Commodities Strategy Fund Period Ended May 31, Class A a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 8.88 Income from investment operations b : Net investment income (loss) c (0.08 ) Net realized and unrealized gains (losses) 0.64 Total from investment operations 0.56 Net asset value, end of period $ 9.44 Total return d 6.31 % Ratios to average net assets e Expenses before waiver, payments by affiliates and expense reduction 3.38 % Expenses net of waiver, payments by affiliates and expense reduction 1.25 % f Net investment income (loss) (0.94 )% Supplemental data Net assets, end of period (000’s) $ 601 Portfolio turnover rate 34.28 % a For the period January 10, 2014 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 15 Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin Pelagos Commodities Strategy Fund Period Ended May 31, Class C a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 8.88 Income from investment operations b : Net investment income (loss) c (0.09 ) Net realized and unrealized gains (losses) 0.62 Total from investment operations 0.53 Net asset value, end of period $ 9.41 Total return d 5.97 % Ratios to average net assets e Expenses before waiver, payments by affiliates and expense reduction 4.08 % Expenses net of waiver, payments by affiliates and expense reduction 1.95 % f Net investment income (loss) (1.64 )% Supplemental data Net assets, end of period (000’s) $ 60 Portfolio turnover rate 34.28 % a For the period January 10, 2014 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin Pelagos Commodities Strategy Fund Period Ended May 31, Class R a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 8.88 Income from investment operations b : Net investment income (loss) c (0.06 ) Net realized and unrealized gains (losses) 0.62 Total from investment operations 0.56 Net asset value, end of period $ 9.44 Total return d 6.31 % Ratios to average net assets e Expenses before waiver, payments by affiliates and expense reduction 3.58 % Expenses net of waiver, payments by affiliates and expense reduction 1.45 % f Net investment income (loss) (1.14 )% Supplemental data Net assets, end of period (000’s) $ 5 Portfolio turnover rate 34.28 % a For the period January 10, 2014 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 17 Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin Pelagos Commodities Strategy Fund Period Ended May 31, Class R6 a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 8.88 Income from investment operations b : Net investment income (loss) c (0.03 ) Net realized and unrealized gains (losses) 0.61 Total from investment operations 0.58 Net asset value, end of period $ 9.46 Total return d 6.53 % Ratios to average net assets e Expenses before waiver, payments by affiliates and expense reduction 1.58 % Expenses net of waiver, payments by affiliates and expense reduction 0.86 % f Net investment income (loss) (0.55 )% Supplemental data Net assets, end of period (000’s) $ 67,732 Portfolio turnover rate 34.28 % a For the period January 10, 2014 (commencement of operations) to May 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 18 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Highlights (continued) Franklin Pelagos Commodities Strategy Fund Year Ended May 31, Advisor Class a Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 9.43 $ 9.15 $ 10.00 Income from investment operations b : Net investment income (loss) c (0.05 ) (0.08 ) (0.05 ) Net realized and unrealized gains (losses) 0.20 0.36 (0.80 ) Total from investment operations 0.15 0.28 (0.85 ) Less distributions from net investment income — (—) d — Net asset value, end of year $ 9.58 $ 9.43 $ 9.15 Total return e 1.59 % 3.06 % (8.50 )% Ratios to average net assets f Expenses before waiver, payments by affiliates and expense reduction 1.88 % 1.14 % 5.08 % Expenses net of waiver, payments by affiliates and expense reduction 1.04 % g 1.10 % 1.10 % Net investment income (loss) (0.70 )% (0.76 )% (1.07 )% Supplemental data Net assets, end of year (000’s) $ 126 $ 107,853 $ 14,374 Portfolio turnover rate 34.28 % 21.47 % —% h a For the period December 7, 2011 (commencement of operations) to May 31, 2012. b The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. h For the period there were no purchases or sales of investments (other than short term securities). Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 19 Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 Franklin Pelagos Commodities Strategy Fund Principal Amount Value U.S. Government and Agency Securities 42.3% FFCB, 0.68%, 9/26/16 $ 18,000,000 $ 18,000,522 U.S. Treasury Notes, 0.25%, 2/29/16 11,000,000 10,994,841 Total U.S. Government and Agency Securities (Cost $28,986,147) 28,995,363 Short Term Investments 56.3% U.S. Government and Agency Securities 54.3% a,b FHLB, 6/02/14 1,000,000 1,000,000 a,b U.S. Treasury Bills, c 7/24/14 34,200,000 34,178,185 10/16/14 2,000,000 1,999,716 Total U.S. Government and Agency Securities (Cost $37,193,511) 37,177,901 Shares Money Market Funds (Cost $1,371,208) 2.0% d,e Institutional Fiduciary Trust Money Market Portfolio 1,371,208 1,371,208 Total Investments (Cost $67,550,866) 98.6% 67,544,472 f Other Assets, less Liabilities 1.4% 979,968 Net Assets 100.0% $ 68,524,440 a A portion or all of the security is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 1(c). b The security is traded on a discount basis with no stated coupon rate. c Security or a portion of the security has been pledged as collateral for open futures and swap contracts. At May 31, 2014, the value of this security and/or cash pledged as collateral was $2,114,928, representing 3.09% of net assets. d Non-income producing. e See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. f Includes unrealized appreciation/depreciation on open commodity futures and swap contracts, as well as other assets and liabilities. 20 | Annual Report Franklin Alternative Strategies Funds Consolidated Statement of Investments, May 31, 2014 (continued) Franklin Pelagos Commodities Strategy Fund At May 31, 2014, the Fund had the following futures contracts outstanding. See Note 1(b). Futures Contracts a Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts Aluminum Long 31 $ 9/15/14 $  $ ) Brent Crude Oil Long 24 7/16/14  ) Copper Long 33 9/26/14  ) Live Cattle Long 13 8/29/14  ) Natural Gas Long 14 10/29/14  ) NY Harbor Ultra-Low Sulfur Diesel Long 9 8/29/14  ) Soybean Meal Long 27 12/12/14  ) Sugar #11 Long 9/30/14  ) Total $  ) Net unrealized appreciation (depreciation) $ ) At May 31, 2014, the Fund had the following commodity-linked total return swap contracts outstanding. See Note 1(b). Commodity-Linked Total Return Swap Contracts a Expiration Unrealized Unrealized Counterparty Fund Receives Fund Pays Notional Value Date Appreciation Depreciation MSCS Return of the Dow JonesUBS Commodity Index % $ 6/27/14 $  $ ) Net unrealized appreciation (depreciation) $ ) a A portion or all of the contract is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 1(c). See Abbreviations on page 40. Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 21 Franklin Alternative Strategies Funds Consolidated Financial Statements Consolidated Statement of Assets and Liabilities May 31, 2014 Templeton Franklin Pelagos Commodities Strategy Fund Assets: Investments in securities: Cost - Unaffiliated issuers $ 66,179,658 Cost - Sweep Money Fund (Note 3f) 1,371,208 Total cost of investments $ 67,550,866 Value - Unaffiliated issuers $ 66,173,264 Value - Sweep Money Fund (Note 3f) 1,371,208 Total value of investments 67,544,472 Cash 1,737,331 Receivables: Capital shares sold 53 Interest 28,635 Affiliates 3,045 Offering costs 168,415 Other assets 32 Total assets 69,481,983 Liabilities: Payables: Distribution fees 186 Transfer agent fees 963 Variation margin 62,982 Due to brokers 472,843 Unrealized depreciation on OTC swap contracts 371,968 Accrued expenses and other liabilities 48,601 Total liabilities 957,543 Net assets, at value $ 68,524,440 Net assets consist of: Paid-in capital $ 69,842,952 Accumulated net investment loss (669,898 ) Net unrealized appreciation (depreciation) (453,666 ) Accumulated net realized gain (loss) (194,948 ) Net assets, at value $ 68,524,440 22 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Statements (continued) Consolidated Statement of Assets and Liabilities (continued) May 31, 2014 Templeton Franklin Pelagos Commodities Strategy Fund Class A: Net assets, at value $ 600,620 Shares outstanding 63,600 Net asset value per share a $ 9.44 Maximum offering price per share (net asset value per share ÷ 94.25%) $ 10.02 Class C: Net assets, at value $ 60,424 Shares outstanding 6,421 Net asset value and maximum offering price per share a $ 9.41 Class R: Net assets, at value $ 5,315 Shares outstanding 563 Net asset value and maximum offering price per share $ 9.44 Class R6: Net assets, at value $ 67,731,964 Shares outstanding 7,162,685 Net asset value and maximum offering price per share $ 9.46 Advisor Class: Net assets, at value $ 126,117 Shares outstanding 13,163 Net asset value and maximum offering price per share $ 9.58 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 23 Franklin Alternative Strategies Funds Consolidated Financial Statements (continued) Consolidated Statement of Operations for the year ended May 31, 2014 Franklin Pelagos Commodities Strategy Fund Investment income: Interest $ 315,518 Expenses: Management fees (Note 3a) 716,309 Administrative fees (Note 3b) 52,807 Distribution fees: (Note 3c) Class A 294 Class C 142 Class R 10 Transfer agent fees: (Note 3e) Class A 1,425 Class C 209 Class R 30 Class R6 51 Advisor Class 534 Custodian fees (Note 4) 351 Reports to shareholders 8,307 Registration and filing fees 6,711 Professional fees 56,327 Trustees’ fees and expenses 179,656 Amortization of offering costs 106,011 Other 2,888 Total expenses 1,132,062 Expense reductions (Note 4) (193 ) Expenses waived/paid by affiliates (Notes 3f and 3g) (208,810 ) Net expenses 923,059 Net investment income (loss) (607,541 ) Realized and unrealized gains (losses): Net realized gain (loss) from: Investments (148,081 ) Written options 121,199 Futures contracts 723,953 Swap contracts (2,594,026 ) Net realized gain (loss) (1,896,955 ) Net change in unrealized appreciation (depreciation) on: Investments 56,093 Futures contracts (15,925 ) Swap contracts 772,033 Net change in unrealized appreciation (depreciation) 812,201 Net realized and unrealized gain (loss) (1,084,754 ) Net increase (decrease) in net assets resulting from operations $ (1,692,295 ) 24 | The accompanying notes are an integral part of these consolidated financial statements. | Annual Report Franklin Alternative Strategies Funds Consolidated Financial Statements (continued) Consolidated Statements of Changes in Net Assets Franklin Pelagos Commodities Strategy Fund Year Ended May 31, Increase (decrease) in net assets: Operations: Net investment income (loss) $ (607,541 ) $ (644,484 ) Net realized gain (loss) from investments, written options, futures and swap contracts (1,896,955 ) (9,213,046 ) Net change in unrealized appreciation (depreciation) on investments, futures and swap contracts 812,201 (1,093,090 ) Net increase (decrease) in net assets resulting from operations (1,692,295 ) (10,950,620 ) Distributions to shareholders from: Net investment income — (238 ) Capital share transactions: (Note 2) Class A 603,708 — Class C 60,381 — Class R 5,000 — Class R6 63,196,459 — Advisor Class (101,501,673 ) 104,429,638 Total capital share transactions (37,636,125 ) 104,429,638 Net increase (decrease) in net assets (39,328,420 ) 93,478,780 Net assets: Beginning of year 107,852,860 14,374,080 End of year $ 68,524,440 $ 107,852,860 Accumulated net investment loss included in net assets: End of year $ (669,898 ) $ (373,895 ) Annual Report | The accompanying notes are an integral part of these consolidated financial statements. | 25 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements Franklin Pelagos Commodities Strategy Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of two separate funds. The Franklin Pelagos Commodities Strategy Fund (Fund) is included in this report. The financial statements of the remaining fund in the Trust is presented separately. Effective January 10, 2014, the Fund began offering four new classes of shares: Class A, C, R and R6. The privately offered shares of the Fund were redesignated Advisor Class shares upon the public offering of the Fund. Prior to the effective date, the Funds shares were not registered under the 1933 Act. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing net asset value. 26 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the fund to gains or losses in excess of the amounts shown on the Consolidated Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Consolidated Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit Annual Report | 27 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Derivative Financial Instruments (continued) risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Consolidated Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. At May 31, 2014, the Fund had OTC derivatives in a net liability position of $371,968 and the aggregate value of collateral pledged for such contracts was $450,000. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/ counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into exchange traded futures contracts primarily to gain exposure to commodity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Consolidated Statement of Assets and Liabilities. 28 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Derivative Financial Instruments (continued) The Fund entered into OTC commodity-linked total return swap contracts primarily to gain exposure to commodity price risk of an underlying asset or index. A commodity-linked total return swap is an agreement between the fund and a counterparty to exchange a market linked return for a floating rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized depreciation or appreciation until the payments are made, at which time they are realized. Payments received or paid to recognize changes in the value of the underlying asset are recorded as realized gain or loss. The Fund purchased or wrote exchange traded option contracts primarily to manage and/or gain exposure to commodity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. See Notes 6 and 7 regarding investment transactions and other derivative information, respectively. c. Investments in FPC Holdings Corp. (FP Subsidiary) The Fund invests in certain financial instruments and commodity-linked derivative investments through its investment in the FP Subsidiary. The FP Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of the Fund. At May 31, 2014, the FP Subsidiarys investments as well as any other assets and liabilities of the FP Subsidiary are reflected in the Funds Consolidated Statement of Investments and Consolidated Statement of Assets and Liabilities. The financial statements have been consolidated and include the accounts of the Fund and the FP Subsidiary. All intercompany transactions and balances have been eliminated. At May 31, 2014, the net assets of the FP Subsidiary were $15,517,156, representing 22.64% of the Funds consolidated net assets. The Funds investment in the FP Subsidiary is limited to 25% of consolidated assets. Annual Report | 29 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of May 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds consolidated financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. f. Offering Costs Offering costs are amortized on a straight line basis over twelve months. 30 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. h. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At May 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Year Ended May 31, Shares Amount Shares Amount Class A Shares a : Shares sold $ Shares redeemed ) ) Net increase (decrease) $ Class C Shares a : Shares sold $ Shares redeemed ) ) Net increase (decrease) $ Class R Shares a : Shares sold $ Shares redeemed (1 ) (9 ) Net increase (decrease) $ Class R6 Shares a : Shares sold b $ Shares redeemed ) ) Net increase (decrease) $ Annual Report | 31 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 2. S HARES OF B ENEFICIAL I NTEREST (continued) Year Ended May 31, Shares Amount Shares Amount Advisor Class Shares: Shares sold $ $ Shares issued in reinvestment of distributions   24 Shares redeemed b ) Net increase (decrease) ) $ ) $ a For the period January 10, 2014 (commencement of operations) to May 31, 2014. b Effective January 10, 2014, a portion of Advisor Class shares were exchanged into Class R6. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Alternative Strategies Advisers, LLC (FASA) (formerly Pelagos Capital Management, LLC) Investment manager Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees Effective June 13, 2013, Franklin Templeton Institutional LLC, an indirect subsidiary of Franklin Resources, Inc., acquired 100% ownership position of FASA. Effective September 1, 2013, FASA became the Funds investment manager and no longer provided subadvisory services to the Fund and FP Subsidiary. Prior to that date, Advisers served as the Funds investment manager and FASA served as the Funds sub-adviser. The Fund and FP Subsidiary pay an investment management fee to FASA of 0.85% per year of the average daily net assets of the Fund and FP Subsidiary. Management fees paid by the Fund are reduced on assets invested in the FP Subsidiary, in an amount not to exceed the management fees paid by the FP Subsidiary. Effective September 1, 2013, the Fund and FP Subsidiary combined their investment management and administration agreements as approved by the Board. The fees paid under the combined agreement do not exceed the aggregate fees that were paid under the separate agreements. 32 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees (continued) Prior to September 1, 2013, the Fund and FP Subsidiary paid investment management fees to Advisers of 0.65% per year of the average daily net assets of the Fund and FP Subsidiary. Management fees paid by the Fund were reduced on assets invested in the FP Subsidiary, in an amount not to exceed the management fees paid by the FP Subsidiary. b. Administrative Fees Effective September 1, 2013, under an agreement with FASA, FT Services provides administrative services to the Fund and FP Subsidiary. The fee is paid by FASA based on the Fund and FP Subsidiary average daily net assets, and is not an additional expense of the Fund or FP Subsidiary. Prior to September 1, 2013, the Fund and FP Subsidiary paid administrative fees to FT Services of 0.20% per year of the average daily net assets of the Fund and FP Subsidiary. Administrative fees paid by the Fund and FP Subsidiary were reduced on assets invested in FP Subsidiary, in an amount not to exceed the administrative fees paid by FP Subsidiary. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to Annual Report | 33 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements (continued) investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Sales charges retained net of commissions paid to unaffiliated broker/dealers $ CDSC retained $  e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the year ended May 31, 2014, the Fund paid transfer agent fees of $2,249, of which $597 was retained by Investor Services. f. Investment in Institutional Fiduciary Trust Money Market Portfolio The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an affiliated open-end management investment company. Management fees paid by the Fund are waived on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid directly or indirectly by the Sweep Money Fund as noted on the Consolidated Statement of Operations. Prior to June 1, 2013, the waiver was accounted for as a reduction to management fees. g. Waiver and Expense Reimbursements FASA has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses (excluding distribution fees, acquired fund fees and expenses) for each class of the Fund do not exceed 0.95%, and Class R6 does not exceed 0.86% based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until December 31, 2014. Prior to the combining of the investment management and administrative agreements, the Fund had a contractual fee agreement with FT Services, which was eliminated effective September 1, 2013. Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees do not exceed 0.01% until December 31, 2014. There were no Class R6 transfer agent fees waived during the year ended May 31, 2014. 34 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 3. T RANSACTIONS WITH A FFILIATES (continued) h. Other Affiliated Transactions At May 31, 2014, the shares of the Fund were owned by the following entities: % of Consolidated Shares Outstanding Shares Franklin Templeton Moderate Allocation Fund % Franklin Templeton Conservative Allocation Fund % Franklin Templeton Growth Allocation Fund % Franklin Templeton Multi-Asset Real Return Fund % Franklin LifeSmart 2025 Retirement Target Fund % Franklin LifeSmart 2015 Retirement Target Fund % Franklin LifeSmart 2035 Retirement Target Fund % Franklin LifeSmart 2045 Retirement Target Fund % Franklin LifeSmart 2020 Retirement Target Fund % Franklin LifeSmart 2030 Retirement Target Fund % Franklin LifeSmart 2050 Retirement Target Fund % Franklin LifeSmart 2040 Retirement Target Fund % Advisers % 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the year ended May 31, 2014, the custodian fees were reduced as noted in the Consolidated Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At May 31, 2014, the Fund had long-term capital loss carryforwards of $194,949 not subject to expiration. For tax purposes, the Fund may elect to defer any portion of a late-year ordinary loss to the first day of the following fiscal year. At May 31, 2014, the Fund deferred late-year ordinary losses of $598,418. The tax character of distributions paid during the years ended May 31, 2014 and 2013, was as follows: Distributions paid from ordinary income $  $ Annual Report | 35 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 5. I NCOME T AXES (continued) At May 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized (depreciation) ) Net unrealized appreciation (depreciation) $ ) Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts and premiums and non-deductible expenses. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended May 31, 2014, aggregated $10,987,969 and $18,848,000, respectively. Transactions in options written during the year ended May 31, 2014, were as follows: Number of Premiums Contracts Received Options outstanding at May 31, 2013  $  Options written Options expired ) ) Options exercised ) ) Options closed ) ) Options outstanding at May 31, 2014  $  See Notes 1(b) and 7 regarding derivative financial instruments and other derivative information, respectively. 36 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 7. O THER D ERIVATIVE I NFORMATION At May 31, 2014, the Funds investments in derivative contracts are reflected on the Consolidated Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Consolidated Consolidated Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount a Commodity contracts Unrealized depreciation $ on swap contracts / Net assets consist of  net unrealized appreciation (depreciation) a Includes cumulative appreciation (depreciation) of futures contracts as reported in the Consolidated Statement of Investments. Only current days variation margin is separately reported within the Consolidated Statement of Assets and Liabilities. For the year ended May 31, 2014, the effect of derivative contracts on the Funds Consolidated Statement of Operations was as follows: Change in Unrealized Realized Appreciation Derivative Contracts Consolidated Gain (Loss) (Depreciation) Not Accounted for as Statement of for the for the Hedging Instruments Operations Locations Year Year Commodity contracts Net realized gain (loss) from investments, written options, $ ) $ futures and swap contracts / Net change in unrealized appreciation (depreciation) on futures and swap contracts For the year ended May 31, 2014 , the average month end fair value of derivatives represented 3.75% of average month end net assets. The average month end number of open derivative contracts for the year was 8. See Notes 1(b) and 6 regarding derivative financial instruments and investment transactions, respectively. 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Annual Report | 37 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 8. C REDIT F ACILITY (continued) Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Consolidated Statement of Operations. During the year ended May 31, 2014, the Fund did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. 38 | Annual Report Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 9. F AIR V ALUE M EASUREMENTS (continued) A summary of inputs used as of May 31, 2014, in valuing the Funds assets and liabilities car- ried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: U.S. Government and Agency Securities. $  $ $  $ Short Term Investments  Total Investments in Securities $ $ $  $ Liabilities: Other Financial Instruments Futures Contracts $ $  $  $ Swap Contracts   Total Other Financial Instruments $ $ $  $ A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the year. 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the consolidated financial statements. In June 2014, FASB issued ASU No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. Annual Report | 39 Franklin Alternative Strategies Funds Notes to Consolidated Financial Statements (continued) Franklin Pelagos Commodities Strategy Fund 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the consolidated financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Counterparty Selected Portfolio MSCS - Morgan Stanley Capital Services, LLC FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank 40 | Annual Report Franklin Alternative Strategies Funds Report of Independent Registered Public Accounting Firm To the Board of Trustees of Franklin Alternative Strategies Funds and Shareholders of Franklin Pelagos Commodities Strategy Fund: We have audited the accompanying consolidated statement of assets and liabilities, including the consolidated statement of investments, of the Franklin Pelagos Commodities Strategy Fund (the Fund), as of May 31, 2014, and the related consolidated statement of operations for the year then ended, the consolidated statements of changes in net assets and the financial highlights for each of the periods indicated therein. These consolidated financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these consolidated financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2014, by correspondence with the custodian and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements and financial highlights referred to above present fairly, in all material respects, the consolidated financial position of the Franklin Pelagos Commodities Strategy Fund at May 31, 2014, the consolidated results of its operations for the year then ended, the consolidated changes in its net assets and the consolidated financial highlights for each of the periods indicated therein, in conformity with U.S. generally accepted accounting principles. Annual Report | 41 Franklin Alternative Strategies Funds Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and numbers of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Edward I. Altman, Ph.D. (1941) Trustee Since 2011 10 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Max L. Heine Professor of Finance and Director of The Credit and Debt Markets Research Program, Salomon Center, Stern School of Business, New York University; editor and author of numerous financial publications; financial consultant; an adviser to numerous financial and pub- lishing organizations; and formerly, Vice Director, Salomon Center, Stern School of Business, New York University. Ann Torre Bates (1958) Trustee Since 2011 36 Navient Corporation (loan manage- c/o Franklin Mutual Advisers, LLC ment, servicing and asset recovery) 101 John F. Kennedy Parkway (May 2014), Ares Capital Corporation Short Hills, NJ 07078-2789 (specialty finance company) (2010-present), United Natural Foods, Inc. (distributor of natural, organic and specialty foods) (2013-present), Allied Capital Corporation (financial services) (2003-2010) and SLM Corporation (Sallie Mae) (1997-2014). Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Executive Vice President and Chief Financial Officer, NHP Incorporated (manager of multifamily housing) (1995-1997); and Vice President and Treasurer, US Airways, Inc. (until 1995). Burton J. Greenwald (1929) Trustee Since 2011 17 Franklin Templeton Emerging Markets c/o Franklin Mutual Advisers, LLC Debt Opportunities Fund PLC and 101 John F. Kennedy Parkway Fiduciary International Ireland Short Hills, NJ 07078-2789 Limited. Principal Occupation During at Least the Past 5 Years: Managing Director, B.J. Greenwald Associates (management consultants to the financial services industry); and formerly, Chairman, Fiduciary Trust International Funds; Executive Vice President, L.F. Rothschild Fund Management, Inc.; President and Director, Merit Mutual Funds; President, Underwriting Division and Director, National Securities & Research Corporation; Governor, Investment Company Institute and Chairman, ICI Public Information Committee. 42 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Keith E. Mitchell (1954) Trustee Since 2011 10 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Managing Member, Mitchell, Hartley & Bechtel Advisers, LLC (formerly, Mitchell Advisers, LLC) (advisory firm); director of various boards of asset management firms; and formerly, Managing Director, Putnam Lovell NBF. Charles Rubens II (1930) Trustee Since 2011 17 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Private investor and president of non-profit organizations; and formerly, an executive of Time, Inc.; and Trustee of Colorado College. Jan Hopkins Trachtman (1947) Trustee Since 2011 10 None c/o Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: President and Founder, The Jan Hopkins Group (communications consulting firm); President, Economic Club of New York; serves on Advisory Board of Knight Bagehot Fellowship; and formerly, Anchor/Correspondent, CNN Financial News (until 2003); Managing Director and Head of Client Communications, Citigroup Private Bank (until 2005); Off-Air Reporter, ABC News World News Tonight and Editor, CBS Network News. Robert E. Wade (1946) Trustee and Trustee and 43 El Oro Ltd (investments). c/o Franklin Mutual Advisers, LLC Chairman of Chairman of the 101 John F. Kennedy Parkway the Board Board since 2011 Short Hills, NJ 07078-2789 Principal Occupation During at Least the Past 5 Years: Attorney at law engaged in private practice (1972-2008) and member of various boards. Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2011 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member  Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. Annual Report | 43 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Peter A. Langerman (1955) Trustee Since 2011 10 American International Group, Inc. c/o Franklin Mutual Advisers, LLC (AIG) Credit Facility Trust 101 John F. Kennedy Parkway (20102011 ). Short Hills, NJ 07078-2702 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Chief Executive Officer and President, Franklin Mutual Advisers, LLC; officer and/or director, as the case may be, of four of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Executive Since 2011 Not Applicable Not Applicable One Franklin Parkway Officer  San Mateo, CA 94403-1906 Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2011 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gray (1955) Secretary and Secretary and Vice Not Applicable Not Applicable One Franklin Parkway Vice President President since San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway  AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. 44 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Robert G. Kubilis (1973) Treasurer, Since 2012 Not Applicable Not Applicable 300 S.E. 2nd Street Chief Financial Fort Lauderdale, FL 33301-1923 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Assistant Treasurer, Fund Accounting, Franklin Templeton Investments; and officer of five of the investment companies in Franklin Templeton Investments. Thomas A. Nelson (1969) Vice President Since 2011 Not Applicable Not Applicable 600 Fifth Avenue New York, NY 10020 Principal Occupation During at Least the Past 5 Years: Portfolio Manager, Franklin Advisers, Inc.; officer of one of the investment companies in Franklin Templeton Investments; and formerly, Manager of Americas market specialist sales team, Bloomberg LP (1991-2007). Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Karen L. Skidmore (1952) Vice President Since 2011 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2011 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Annual Report | 45 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. William Y. Yun (1959) President and Since 2011 Not Applicable Not Applicable 600 Fifth Avenue Chief New York, NY 10020 Executive Officer  Investment Management Principal Occupation During at Least the Past 5 Years: Executive Vice President, Franklin Advisers, Inc. and Franklin Templeton Institutional, LLC; Executive Vice President  Alternative Strategies, Franklin Resources, Inc.; Chief Executive Officer, Franklin Alternative Strategies Advisers, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of one of the investment companies in Franklin Templeton Investments. 46 | Annual Report *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc., which is the parent company of the Funds investment manager and distributor. Peter A. Langerman is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer of Franklin Mutual Advisers, LLC, the Funds investment manager. Note 1: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. The Funds Board has determined that certain of the members of the Audit Committee, including Ann Torre Bates, are audit committee financial experts, and independent, under those provisions of the Sarbanes-Oxley Act of 2002, and the rules and form amendments adopted by the Securities and Exchange Commission, relating to audit committee financial experts. The Statement of Information (SAI) include additional information about board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. Franklin Alternative Strategies Funds Shareholder Information Franklin Pelagos Commodities Strategy Fund Board Review of Investment Management Agreement The Board (Board), including the independent trustees, at an in-person meeting held on May 15, 2014, unanimously approved renewal of the Funds investment management agreement. Prior to a meeting of all of the trustees for the purpose of considering such renewal, the independent trustees held three meetings dedicated to the renewal process (those trustees unable to attend in person were present by telephonic conference means). Throughout the process, the independent trustees received assistance and advice from and met separately with independent counsel. The independent trustees met with and interviewed officers of the investment manager (including portfolio managers), the transfer agent and shareholder services group and the distributor. In approving renewal of the agreement, the Board, including the independent trustees, determined that the existing investment management fee structure was fair and reasonable and that continuance of the agreement was in the best interests of the Fund and its shareholders. In reaching their decision on the agreement, the trustees took into account information furnished throughout the year at regular Board meetings, as well as information specifically requested and furnished for the renewal process, which culminated in the meetings referred to above for the specific purpose of considering such agreement. Information furnished included, among others, reports on the Funds investment performance, expenses, portfolio composition, derivatives, asset segregation, portfolio turnover, distribution, shareholder servicing, legal and compliance matters, pricing of securities and sales and redemptions, as well as a third-party survey of transfer agent fees charged to funds within the Franklin Templeton Investments complex in comparison with those charged to other fund complexes deemed comparable. Also, related financial statements and other information about the scope and quality of services provided by the investment manager and its affiliates and enhancements to such services over the past year were provided. In addition, the trustees received periodic reports throughout the year and during the renewal process relating to compliance with the Funds investment policies and restrictions. During the renewal process, the independent trustees considered the investment managers methods of operation within the Franklin Templeton group and its activities on behalf of other clients. The information obtained by the trustees during the renewal process also included a special report prepared by Lipper, Inc. (Lipper), an independent third-party analyst, comparing the Funds investment performance and expenses with those of other mutual funds deemed comparable to such Fund as selected by Lipper (Lipper Section 15(c) Report). The trustees reviewed the Lipper Section 15(c) Report and its usefulness in the renewal process with respect to matters such as comparative fees, expenses, expense ratios and performance. They concluded that the report was a reliable resource in the performance of their duties. In addition, the trustees received a profitability study prepared by management discussing the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as Annual Report | 47 Franklin Alternative Strategies Funds Shareholder Information (continued) Franklin Pelagos Commodities Strategy Fund Board Review of Investment Management Agreement (continued) on an individual fund-by-fund basis. Over the past year, the Board and counsel to the independent trustees continued to receive reports on managements handling of recent regulatory inquiries and pending legal actions against the investment manager and its affiliates. The independent trustees were satisfied with the actions taken to date by management in response to such regulatory and legal proceedings. Particular attention was given to the diligent risk management procedures of the investment manager, including continuous monitoring and management of counterparty credit risk and collateral, and attention given to derivatives and other complex instruments that are held and expected to be held by the Fund and how such instruments are used to carry out the Funds investment objectives. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Fund and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the investment managers parent company and its commitment to the mutual fund business. In addition, the Board received updates from management on the SECs progress in implementing the rule-making requirements established by the Dodd-Frank Wall Street Reform and Consumer Protection Act, which was enacted July 21, 2010, and the compliance of the investment manager with rules and regulations already promulgated by the SEC under such act, as well as the compliance of the investment manager with new rules and regulations promulgated by the U.S. Commodity Futures Trading Commission. In addition to the above and other matters considered by the trustees throughout the course of the year, the following discussion relates to certain primary factors relevant to the Boards decision. This discussion of the information and factors considered by the Board (as well as the discussion above) is not intended to be exhaustive, but rather summarizes certain factors considered by the Board. In view of the wide variety of factors considered, the Board did not, unless otherwise noted, find it practicable to quantify or otherwise assign relative weights to the foregoing factors. In addition, individual trustees may have assigned different weights to various factors. NATURE, EXTENT AND QUALITY OF SERVICES. The trustees reviewed the nature, extent and quality of the services provided, and to be provided, by the investment manager. In this regard, they reviewed the Funds actively managed fundamental and quantitative investment philosophy and process and the investment managers ability to implement such philosophy and process, including, but not limited to, the investment managers trading practices and investment decision processes and efforts to ensure compliance with the Funds investment goals, policies, and limitations. The trustees considered the successful performance of the investment manager in managing another mutual fund with similar investment goals as the Fund. The Board also 48 | Annual Report Franklin Alternative Strategies Funds Shareholder Information (continued) Franklin Pelagos Commodities Strategy Fund Board Review of Investment Management Agreement (continued) considered the subadvisory services that the investment manager provides to the Cayman Islands-based company, which is wholly owned by the Fund (Cayman Subsidiary). The trustees reviewed the Funds portfolio management team, including its performance, staffing, skills and compensation program. With respect to portfolio manager compensation, management assured the trustees that the Funds long-term performance is a significant component of incentive-based compensation and noted that a portion of a portfolio managers incentive-based compensation is paid in shares of predesignated funds from the portfolio managers fund management area. The trustees noted that the portfolio manager compensation program aligned the interests of the portfolio managers with that of shareholders of the Fund. The trustees considered various other products, portfolios and entities that are advised by the investment manager and the allocation of assets and expenses among and within them, as well as their relative fees and reasons for differences with respect thereto and any potential conflicts. The Board considered the investment managers significant efforts in developing and implementing compliance procedures established in accordance with SEC and other requirements. The Board also considered the nature, extent and quality of the services to be provided under the other service agreements with affiliates of the investment manager. During regular Board meetings and the aforementioned meetings of the independent trustees, the trustees considered periodic reports provided to them showing that the investment manager complied with the investment policies and restrictions of the Fund as well as other reports periodically furnished to the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics covering the investment management personnel, the adherence to fair value pricing procedures established by the Board and the accuracy of net asset value calculations. The Board noted the extent of the benefits provided to Fund shareholders from being part of the Franklin Templeton group, including the right to exchange investments between funds (same class) without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings of other funds to obtain reduced sales charges. Based on their review, the trustees were satisfied with the nature and quality of the overall services provided, and to be provided, by the investment manager and its affiliates to the Fund and its shareholders and were confident in the abilities of the management team to continue to implement the Funds actively managed fundamental and quantitative investment philosophy and process and to provide quality services to the Fund and its shareholders. INVESTMENT PERFORMANCE. As the Fund commenced operations in December 2011, the trustees reviewed the investment performance of the Fund for the one- and two-year periods Annual Report | 49 Franklin Alternative Strategies Funds Shareholder Information (continued) Franklin Pelagos Commodities Strategy Fund Board Review of Investment Management Agreement (continued) ended December 31, 2013. In light of the limited operating history of the Fund, the Board considered the investment performance of the investment manager with respect to the other mutual fund it subadvises with similar investment objectives as the Fund. As part of their review, they inquired of management regarding benchmark and hedging activities. Consideration was also given to performance in the context of available levels of cash, including as affected by net flows, during the periods. The trustees had meetings during the year, including the meetings referred to above held in connection with the renewal process, with the Funds portfolio managers to discuss performance and the management of the Fund. The trustees also compared Fund performance to other industry benchmarks as part of their evaluation of investment performance. In addition, attention in assessing performance was given to the Lipper Section 15(c) Report. That report showed the investment performance of the Fund in comparison to other funds determined comparable by Lipper. The comparable funds to the Fund, as chosen by Lipper, included all retail and institutional commodities general funds. The Fund had total returns in the middle performing quintile for the one-year period ended December 31, 2013, and had annualized total returns for the two-year period in the second-best performing quintile. The Board was satisfied with such comparative performance. COMPARATIVE EXPENSES AND PROFITABILITY. The trustees considered the cost of the services provided and to be provided and the losses incurred by the investment manager and its affiliates from their respective relationships with the Fund. The Board considered the extent to which the investment manager may derive ancillary benefits from Fund operations. In considering the appropriateness of the management fee and other expenses charged to the Fund, the Board took into account various factors including investment performance and matters relating to Fund operations, including, but not limited to, the quality and experience of its portfolio managers and research staff. As part of this discussion, the Board took into account the fee waiver and expense limitation arrangement in effect through September 30, 2015. The Board also considered the sub-advisory services that the investment manager provides to the Cayman Subsidiary and the related fee waivers that were in place. The Board considered the nature of the services provided by the investment manager to the other mutual fund it subadvises with similar investment objectives as the Fund, the fees that it charges for such services and any potential conflicts. Consideration was also given to a comparative analysis in the Lipper Section 15(c) Report of the investment management fee and total expense ratio of the Fund in comparison with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. In reviewing comparative costs, emphasis was given to the Funds contractual management fee in comparison 50 | Annual Report Franklin Alternative Strategies Funds Shareholder Information (continued) Franklin Pelagos Commodities Strategy Fund Board Review of Investment Management Agreement (continued) with the contractual management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. It was noted that the Lipper contractual management fee analysis includes administrative charges as being part of the management fee. The Funds contractual management fee rate was in the second-least expensive quintile of its Lipper expense group, its total expenses (excluding Rule 12b-1 fees) were in the middle quintile of such group. The Board was satisfied with such comparative fees and expenses. ECONOMIES OF SCALE. The Board considered economies of scale realized by the investment manager and its affiliates as the Fund grows larger and the extent to which they are shared with Fund shareholders, as for example, in the level of the investment management fees charged, in the quality and efficiency of services rendered and in increased capital commitments benefiting the Fund directly or indirectly. Since the Fund had only commenced operations in December 2011, and due to the limited size of assets under management, the Board concluded that economies of scale were difficult to consider at that time. Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Annual Report | 51 Franklin Alternative Strategies Funds Shareholder Information (continued) Franklin Pelagos Commodities Strategy Fund Householding of Reports and Prospectuses You will receive the Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 52 | Annual Report Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is Ann Torre Bates and she is “independent” as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $92,925 for the fiscal year ended May 31, 2014 and $56,000 for the fiscal year ended May 31, 2013. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $77,000 for the fiscal year ended May 31, 2014 and $67,000 for the fiscal year ended May 31, 2013. The services for which these fees were paid included web based application providing technical information related to withholding tax rates, treaties, procedures, and form/instructions for portfolio dividends and interest, and capital gains in foreign governments. (d) All Other Fees There were no fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(C) of Item 4. There were no fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than the services reported in paragraphs (a)-(c) of Item 4. (e) (1) The registrant’s audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrant’s investment adviser or to any entity that controls, is controlled by or is under common control with the registrant’s investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X. (f) No disclosures are required by this Item 4(f). (g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $77,000 for the fiscal year ended May 31, 2014 and $67,000 for the fiscal year ended May 31, 2013. (h) The registrant’s audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed- End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a) (1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN ALTERATIVE STRATEGIES FUNDS By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 By /s/ROBERTA G. KUBILIS Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date July 28, 2014
